EXHIBIT 10.2
AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
PACIFIC OFFICE PROPERTIES, L.P.
a Delaware limited partnership
dated as of March 19, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              1.      DEFINITIONS     1      
 
        2.       ORGANIZATIONAL MATTERS     21   2.1  
Organization
    21   2.2  
Name
    21   2.3  
Registered Office and Agent; Principal Office
    21   2.4  
Power of Attorney
    22   2.5  
Term
    23      
 
        3.       PURPOSE     23   3.1  
Purpose and Business
    23   3.2  
Powers
    24   3.3  
Partnership Only for Partnership Purposes
    24   3.4  
Representations and Warranties by the Parties
    24      
 
        4.     CAPITAL ACCOUNTS; CAPITAL CONTRIBUTIONS AND ISSUANCES OF
PARTNERSHIP INTERESTS     27   4.1  
Capital Accounts
    27   4.2  
General Partner Interests
    27   4.3  
Class A Convertible Preferred Units
    27   4.4  
Issuances of Additional Partnership Interests
    30   4.5  
Additional Funds and Capital Contributions
    31   4.6  
Stock Incentive Plans
    33   4.7  
No Interest; No Return
    35   4.8  
Other Contribution Provisions
    35   4.9  
Not Publicly Traded
    35      
 
        5.      DISTRIBUTIONS     35   5.1  
Requirement and Characterization of Distributions
    35   5.2  
Distributions in Kind
    36   5.3  
Amounts Withheld
    36   5.4  
Distributions Upon Liquidation
    36   5.5  
Distributions to Reflect Issuance of Additional Partnership Units
    36   5.6  
Restricted Distributions
    36      
 
        6.       ALLOCATIONS     36   6.1  
Timing and Amount of Allocations of Income and Loss
    37   6.2  
General Allocations
    37   6.3  
Additional Allocation Provisions
    37   6.4  
Tax Allocations
    40                 7.     MANAGEMENT AND OPERATIONS OF BUSINESS.       40  
7.1  
Management
    40   7.2  
Certificate of Limited Partnership
    44   7.3  
Reimbursement of the General Partner
    45  

i



--------------------------------------------------------------------------------



 



              7.4  
Outside Activities of the General Partner
    45   7.5  
Contracts with Affiliates
    46   7.6  
Indemnification
    47   7.7  
Liability of the General Partner
    49   7.8  
Other Matters Concerning the General Partner
    50   7.9  
Title to Partnership Assets
    51   7.10  
Reliance by Third Parties
    51      
 
        8.      RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS     51   8.1  
Limitation of Liability
    51   8.2  
Management of Business
    51   8.3  
Outside Activities of Limited Partners
    52   8.4  
No Return of Capital
    52   8.5  
Redemption Rights of Qualifying Parties
    52   8.6  
Mergers
    57      
 
        9.     BOOKS, RECORDS, ACCOUNTING AND REPORTS     58   9.1  
Records and Accounting
    58   9.2  
Fiscal Year
    58   9.3  
Reports
    58      
 
        10.   TAX MATTERS     59   10.1  
Preparation of Tax Returns
    59   10.2  
Tax Elections
    59   10.3  
Tax Matters Partner
    59   10.4  
Withholding
    60   10.5  
Organizational Expenses
    61      
 
        11.   TRANSFERS AND WITHDRAWALS     61   11.1  
Transfer
    61   11.2  
Transfer of General Partner’s Partnership Interest
    61   11.3  
Transfer of Limited Partners’ Partnership Interests
    62   11.4  
Substituted Limited Partners
    64   11.5  
Assignees
    64   11.6  
General Provisions
    65      
 
        12.   ADMISSION OF PARTNERS     66   12.1  
Admission of Successor General Partner
    66   12.2  
Admission of Additional Limited Partners
    66   12.3  
Amendment of Agreement and Certificate of Limited Partnership
    67      
 
        13.   DISSOLUTION, LIQUIDATION AND TERMINATION     67   13.1  
Dissolution
    67   13.2  
Winding Up
    68   13.3  
Deemed Distribution and Recontribution
    70   13.4  
Rights of Limited Partners
    71   13.5  
Notice of Dissolution
    71  

ii



--------------------------------------------------------------------------------



 



              13.6  
Cancellation of Certificate of Limited Partnership
    71   13.7  
Reasonable Time for Winding-Up
    71      
 
        14.     PROCEDURES FOR ACTIONS AND CONSENTS OF PARTNERS; AMENDMENTS;
MEETINGS     71   14.1  
Procedures for Actions and Consents of Partners
    71   14.2  
Amendments
    71   14.3  
Meetings of the Partners
    73      
 
        15.     GENERAL PROVISIONS     74   15.1  
Addresses and Notice
    74   15.2  
Entire Agreement
    74   15.3  
Governing Law Jurisdiction
    74   15.4  
Headings
    74   15.5  
Pronouns and Plurals
    75   15.6  
Further Action
    75   15.7  
Binding Effect
    75   15.8  
Counterparts
    75   15.9  
Fax Signatures
    75   15.10  
Partial Invalidity
    75   15.11  
Waiver
    75   15.12  
Limitation to Preserve REIT Status
    76   15.13  
No Partition
    76   15.14  
No Third-Party Rights Created Hereby
    77   15.15  
No Rights as Stockholders
    77   15.16  
Construction
    77  

iii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
PACIFIC OFFICE PROPERTIES, L.P.
     THIS AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF PACIFIC
OFFICE PROPERTIES, L.P., a Delaware limited partnership, effective as of
March 19, 2008 (the “Effective Time”), is entered into by and among Pacific
Office Properties Trust, Inc., a Maryland corporation (defined herein as the
“General Partner”), as the general partner of the Partnership, and POPTLP, LLC,
a Delaware limited liability company, and POP Venture, LLC, a Delaware limited
liability company, as the limited partners of the Partnership, together with any
other Persons who become Partners in the Partnership as provided herein.
RECITALS
     A. The Partnership was formed pursuant to and in accordance with the
Delaware Revised Uniform Limited Partnership Act (6 Del. C. § 17-101, et seq.),
as amended from time to time (the “Act”), by the General Partner, as the general
partner, and POPTLP, LLC, as the initial limited partner, by the filing of a
Certificate of Limited Partnership with the Secretary of State of the State of
Delaware on January 28, 2008 and the execution of the Limited Partnership
Agreement of the Partnership, dated as of January 28, 2008, as amended by the
First Amendment thereto, dated as of March 10, 2008 (as amended, the “Original
LP Agreement”); and
     B. The General Partner has made a Capital Contribution to the Partnership
in exchange for a General Partner Interest.
     C. The General Partner and POPTLP, LLC have determined that it is in the
best interests of the Partnership to admit POP Venture, LLC as an additional
limited partner of the Partnership.
     D. POP Venture, LLC is contributing to the Partnership certain indirect
interests in real property pursuant to the terms and subject to the conditions
set forth in the Master Agreement.
     E. The Partners desire to continue the Partnership as a limited partnership
under the Act and to amend and restate the Original Agreement in its entirety.
AGREEMENTS
     NOW, THEREFORE, in consideration of the mutual covenants set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the General Partner, each Limited Partner and
each Person subsequently joining this Agreement as a Partner hereby agree as
follows:

 



--------------------------------------------------------------------------------



 



     1. DEFINITIONS.
     As used in this Agreement, the following terms shown have the meanings set
forth in this Section 1.
     “Act” means the Delaware Revised Uniform Limited Partnership Act (6 Del. C.
§17-101, et. seq.), as it may be amended from time to time, and any successor to
such statute.
     “Actions” has the meaning set forth in Section 7.6.1 hereof.
     “Additional Funds” has the meaning set forth in Section 4.5.1.
     “Additional Limited Partner” means a Person who is admitted to the
Partnership as a Limited Partner pursuant to Section 4.4 and Section 12.2 hereof
and who is shown as such on the books and records of the Partnership.
     “Adjusted Capital Account” means, with respect to any Partner, the balance
in such Partner’s Capital Account as of the end of the relevant Fiscal Year or
any other point of determination, after giving effect to the following
adjustments: 
     (i) credit to such Capital Account any amounts that such Partner is
obligated to restore pursuant to this Agreement or by operation of law upon
liquidation of such Partner’s Partnership Interest or is deemed to be obligated
to restore pursuant to the penultimate sentence of each of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5); and
     (ii) debit to such Capital Account the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).
The foregoing definition of Adjusted Capital Account is intended to comply with
the requirements of the alternate test for economic effect contained in
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.
     “Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account.
     “Adjustment Date” means the last day of any Fiscal Year and any day on
which the Gross Asset Value of any Company asset is adjusted pursuant to this
Agreement.
     “Advisor” means Pacific Office Management, Inc., a Delaware corporation, or
any successor-in-interest thereto or permitted assignee of Pacific Office
Management, Inc.’s interest in and obligation under the Advisory Agreement.
     “Advisory Agreement” means that certain Advisory Agreement that the
Partnership currently anticipates entering into with the Advisor and the General
Partner, as the same may be amended or supplemented from time to time.
     “Affiliate” shall mean with respect to a specified Person, a Person that
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with the Person specified and shall
have such additional meaning as such term has under Rule 12b-2 under the
Exchange Act.

2



--------------------------------------------------------------------------------



 



     “Agreement” means this Amended and Restated Agreement of Limited
Partnership of Pacific Office Properties, L.P., as it may be amended,
supplemented, restated or otherwise modified from time to time.
     “Applicable Percentage” has the meaning set forth in Section 8.5.4.
     “Articles of Incorporation” means the Articles of Incorporation of the
General Partner filed with the State Department of Assessments and Taxation of
Maryland, as amended, supplemented or restated from time to time.
     “Assignee” means a Person to whom one or more Partnership Units have been
Transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5
hereof.
     “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in Honolulu, Hawaii are authorized or required by law to
close.
     “Capital Account” means, with respect to any Partner, the capital account
established and maintained for such Partner in accordance with Section 4.
     “Capital Account Deficit” has the meaning set forth in Section 13.2.3.
     “Capital Contribution” means, with respect to any Partner, the sum of
(i) the cash, cash equivalents and promissory obligations, plus (ii) the initial
Gross Asset Value of any Contributed Property, plus (iii) the Net Equity Value
of any Contributed Interests, in each such case, that such Partner contributes
to the Partnership or is deemed to have contributed pursuant to Section 4
hereof.
     “Certificate” means the Certificate of Limited Partnership of the
Partnership filed in the office of the Secretary of State of the State of
Delaware, as amended from time to time in accordance with the terms hereof and
the Act.
     “Class A Conversion Price” means, as of any date of determination, an
amount equal to the quotient obtained by dividing the Class A Convertible
Preferred Unit Liquidation Preference Amount by the Class A Convertible
Preferred Unit Conversion Factor. As of the date of this Agreement, the initial
Class A Conversion Price is $3.49 (i.e., $25.00 divided by 7.1717).
     “Class A Convertible Preferred Unit” means a fractional portion of the
Partnership Interests that has the rights and designation, including
distribution rights and rights upon liquidation, winding up and dissolution,
that are superior or prior to the Common Units, as more specifically described
in Section 4.3.
     “Class A Convertible Preferred Unit Conversion Factor” initially means the
number equal to 7.1717; provided, however, if at any time:
     (i) the Partnership (a) declares or pays a distribution on its Common Units
in Common Units or makes a distribution to all holders of its Common Units in
Common Units, (b) splits or subdivides its Common Units or (c) effects a

3



--------------------------------------------------------------------------------



 



reverse stock split or otherwise combines its Common Units into a smaller number
of Common Units, then the Class A Convertible Preferred Unit Conversion Factor
shall be adjusted by multiplying the Class A Convertible Preferred Unit
Conversion Factor previously in effect by a fraction (A) the numerator of which
shall be the number of Common Units on the record date for such dividend,
distribution, split, subdivision, reverse split or combination (assuming for
such purposes that such dividend, distribution, split, subdivision, reverse
split or combination has occurred as of such time) and (B) the denominator of
which shall be the actual number of Common Units (determined without the above
assumption) on the record date for such dividend, distribution, split,
subdivision, reverse split or combination;
     (ii) the Partnership distributes any rights, options or warrants to all
holders of its Common Units to subscribe for or to purchase or to otherwise
acquire Common Units (or other securities or rights convertible into,
exchangeable for or exercisable for Common Units) at a price per share less than
the Value of a Common Unit on the record date for such distribution (each a
“Distributed Right”), then the Class A Convertible Preferred Unit Conversion
Factor shall be adjusted by multiplying the Class A Convertible Preferred Unit
Conversion Factor previously in effect by a fraction (a) the numerator of which
shall be the sum of (A) the number of Common Units issued and on the record date
plus (B) the maximum number of Common Units purchasable under such Distributed
Rights, and (b) the denominator of which shall be the sum of (1) the number of
Common Units on the record date, plus (2) a fraction, (I) the numerator of which
equals the product of (x) the maximum number of Common Units purchasable under
such Distributed Rights multiplied by (y) the minimum purchase price per Common
Unit under such Distributed Rights, and (II) the denominator of which is the
Value of a Common Unit as of the record date; provided, however, that, if any
such Distributed Rights expire or become no longer exercisable, then the Class A
Convertible Preferred Unit Conversion Factor shall be adjusted, effective
retroactively to the date of distribution of the Distributed Rights, to reflect
a reduced maximum number of Common Units or any change in the minimum purchase
price for the purposes of the above fraction;
     (iii) the Partnership shall, by dividend or otherwise, distribute to all
holders of its Common Units evidences of its indebtedness or assets (including
securities, but excluding any dividend or distribution referred to in
subsection (i) above), which evidences of indebtedness or assets relate to
assets not received by the General Partner pursuant to a pro rata distribution
by the Partnership, then the Class A Convertible Preferred Unit Conversion
Factor shall be adjusted to equal the amount determined by multiplying the
Class A Convertible Preferred Unit Conversion Factor in effect immediately prior
to the close of business on the date fixed for determination of shareholders
entitled to receive such distribution by a fraction (a) the numerator of which
shall be such Value of a Common Unit on the date fixed for such determination
and (b) the denominator of which shall be the amount of the numerator less the
then-fair market value (as determined by the General Partner, whose
determination shall be

4



--------------------------------------------------------------------------------



 



conclusive) of the portion of the evidences of indebtedness or assets so
distributed applicable to one Common Unit;
     (iv) the General Partner declares or pays a cash dividend or other cash
distribution on its outstanding Common Shares or the Partnership declares a cash
distribution on its outstanding Common Units during any quarterly fiscal period
(excluding any dividend or distribution in connection with a liquidation,
dissolution or wind up of the Partnership or the General Partner), in either
case, in excess of the Reference Dividend multiplied by the number of shares of
Common Stock or Common Units outstanding on the record date for dividend or
distribution, then the Class A Convertible Preferred Unit Conversion Factor
shall be adjusted to equal the amount determined by multiplying the Class A
Convertible Preferred Unit Conversion Factor in effect immediately prior to the
close of business on the date fixed for determination of shareholders or unit
holders entitled to receive such distribution by a fraction (i) the numerator of
which shall be the average of the daily Market Prices for the five
(5) consecutive trading days prior to the trading day immediately preceding the
earlier of the record date or ex-dividend date for the distribution, and
(ii) the denominator of which is the difference of the amount equal to the
numerator minus the amount in cash per Common Share or Common Unit (as the case
may be) distributed (or to be distributed) to the holders of its outstanding
Common Shares or Common Unit (as the case may be) in excess of the Reference
Dividend. Notwithstanding anything to the contrary contained herein, no
adjustment shall be made to the Class A Convertible Preferred Unit Conversion
Factor if such adjustments would reduce the amount of the Class A Convertible
Preferred Unit Conversion Factor; and
     (v) the Partnership (a) declares or pays a distribution on the outstanding
Class A Convertible Preferred Units in Class A Convertible Preferred Units or
makes a distribution to all Partners in Class A Convertible Preferred Units, (b)
subdivides the outstanding Class A Convertible Preferred Units or (c) combines
the outstanding Class A Convertible Preferred Units into a smaller number of
Class A Convertible Preferred Units, then the Class A Convertible Preferred Unit
Redemption Factor shall be adjusted by multiplying the Class A Convertible
Preferred Unit Redemption Factor by a fraction, the numerator of which shall be
the actual number of Class A Convertible Preferred Units issued and outstanding
on the record date (determined without giving effect to such dividend,
distribution, subdivision or combination), and the denominator of which shall be
the actual number of Class A Convertible Preferred Units (determined after
giving effect to such dividend, distribution, subdivision or combination) issued
and outstanding on such record date.
     Any adjustments to the Class A Convertible Preferred Unit Conversion Factor
shall become effective immediately after the effective date of such event,
retroactive to the record date, if any, it being intended that if a Specified
Redemption Date shall fall between the record date and the effective date of any
event of the type described above, then the Class A Convertible Preferred Unit
Conversion Factor applicable to such redemption shall be adjusted to take into

5



--------------------------------------------------------------------------------



 



account such event, provided, however, that any Limited Partner may waive, by
written notice to the General Partner, the effect of any adjustment to the
Class A Convertible Preferred Unit Conversion Factor applicable to the Class A
Convertible Preferred Units held by such Limited Partner, and, thereafter, such
adjustment will not be effective as to such Class A Convertible Preferred Units.
     “Class A Convertible Preferred Unit Liquidation Preference Amount” means
$25.00 per Class A Convertible Preferred Unit. Such amount shall be adjusted, as
determined to be equitable by the General Partner in its sole discretion, in the
event of a dividend, distribution, subdivision, combination or similar
recapitalization affecting the Class A Convertible Preferred Units.
     “Class A Preferred Distribution” has the meaning set forth in
Section 4.3.2.
     “Class A Transition Unlock Date” means for any Common Unit acquired upon
conversion of all or any part of Class A Convertible Preferred Unit(s) pursuant
to Section 4.3.4, unless otherwise agreed by the Partnership and a Limited
Partner, the first anniversary of the date such Common Unit is so acquired.
     “Class A Unlock Date” means, unless otherwise agreed by the Partnership and
a Limited Partner, the date at which both of the following have occurred:
(i) the two-year anniversary of the Effective Time and (ii) the consummation of
a Qualified Public Offering.
     “Closing Price” means on any date the last sale price for such Common
Shares, regular way, or, in case no such sale takes place on such day, the
average of the closing bid and asked prices, regular way, for such Common
Shares, in either case as reported in the principal consolidated transaction
reporting system with respect to securities listed or admitted to trading on the
American Stock Exchange or, if such Common Shares are not listed or admitted to
trading on the American Stock Exchange, as reported on the principal
consolidated transaction reporting system with respect to securities listed on
the principal national securities exchange on which such Common Shares are
listed or admitted to trading or, if such Common Shares are not listed or
admitted to trading on any national securities exchange, the last quoted price,
or the principal automated quotation system that may then be in use or, if such
Common Shares are not quoted by any such organization, the average of the
closing bid and asked prices as furnished by a professional market maker making
a market in such Common Shares selected by the Board of Directors of the General
Partner or, in the event that no trading price is available for such Common
Shares, the fair market value of the Common Shares as determined in good faith
by the Board of Directors of the General Partner.
     “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time or any successor statute thereto, as interpreted by the
applicable Regulations thereunder. Any reference herein to a specific section or
sections of the Code shall be deemed to include a reference to any corresponding
provision of future law.
     “Common Shares” means, together, the shares of the General Partner’s common
stock, $.0001 par value per share, and the shares of General Partner’s Class B
common stock, $.0001 par value per share. Where relevant in this Agreement,
“Common Shares” includes shares of the

6



--------------------------------------------------------------------------------



 



General Partner’s common stock, $.0001 par value per share, issued upon
conversion of Preferred Shares or Junior Shares.
     “Common Shares Amount” means a number of Common Shares equal to the product
of (a) the number of Tendered Units, multiplied by (b) the Common Unit
Redemption Factor in effect on the Specified Redemption Date with respect to
such Tendered Units; provided, however, that, in the event that the General
Partner issues to all holders of Common Shares as of a certain record date
rights, options, warrants or convertible or exchangeable securities entitling
such holders to subscribe for or purchase Common Shares or any other securities
or property (collectively, the “Rights”), with the record date for such Rights
issuance falling within the period starting on the date of the Notice of
Redemption and ending on the day immediately preceding the Specified Redemption
Date but which Rights will not be distributed before the relevant Specified
Redemption Date, then the Common Shares Amount shall also include such Rights
that a holder of that number of Common Shares would be entitled to receive,
expressed, where relevant hereunder, in a number of Common Shares determined by
the General Partner in good faith.
     “Common Unit” means a fractional portion of the Partnership Interests of
all Partners issued pursuant to Sections 4.1 and 4.3 hereof, but does not
include any Class A Convertible Preferred Unit, Preferred Unit, Junior Unit or
any other Partnership Unit specified in a Partnership Unit Designation or this
Agreement as being other than a Common Unit; provided, however, that the General
Partner Interest and the Limited Partner Interests shall have the differences in
rights and privileges as specified in this Agreement. The ownership of Common
Units may be (but need not be, in the sole and absolute discretion of the
General Partner) evidenced by a certificate for Common Units in such form as the
General Partner may designate.
     “Common Unit Redemption Factor” means 1.0; provided, however, if, at any
time:
     (i)  the General Partner (a) declares or pays a dividend on its outstanding
Common Shares in Common Shares or makes a distribution to all holders of its
outstanding Common Shares in Common Shares, (b) splits or subdivides its
outstanding Common Shares or (c) effects a reverse stock split or otherwise
combines its outstanding Common Shares into a smaller number of Common Shares,
then the Common Unit Redemption Factor shall be adjusted by multiplying the
Common Unit Redemption Factor previously in effect by a fraction (A) the
numerator of which shall be the number of Common Shares issued and outstanding
on the record date for such dividend, distribution, split, subdivision, reverse
split or combination (assuming for such purposes that such dividend,
distribution, split, subdivision, reverse split or combination has occurred as
of such time) and (B) the denominator of which shall be the actual number of
Common Shares (determined without the above assumption) issued and outstanding
on the record date for such dividend, distribution, split, subdivision, reverse
split or combination;
     (ii)  the General Partner distributes any rights, options or warrants to
all holders of its Common Shares to subscribe for or to purchase or to otherwise
acquire Common Shares (or other securities or rights convertible into,

7



--------------------------------------------------------------------------------



 



exchangeable for or exercisable for Common Shares) at a price per share less
than the Value of a Common Share on the record date for such distribution (each
a “Distributed Right”), then the Common Unit Redemption Factor shall be adjusted
by multiplying the Common Unit Redemption Factor previously in effect by a
fraction the numerator of which shall be the sum of (A) the number of Common
Shares issued and outstanding on the record date plus (B) the maximum number of
Common Shares purchasable under such Distributed Rights, and the denominator of
which shall be the sum of (1) the number of Common Shares issued and outstanding
on the record date, plus (2) a fraction, the numerator of which equals the
product of (x) the maximum number of Common Shares purchasable under such
Distributed Rights multiplied by (y) the minimum purchase price per Common Share
under such Distributed Rights, and the denominator of which is the Value of a
Common Share as of the record date; provided, however, that, if any such
Distributed Rights expire or become no longer exercisable, then the Common Unit
Redemption Factor shall be adjusted, effective retroactively to the date of
distribution of the Distributed Rights, to reflect a reduced maximum number of
Common Shares or any change in the minimum purchase price for the purposes of
the above fraction;
     (iii)  the General Partner shall, by dividend or otherwise, distribute to
all holders of its Common Shares evidences of its indebtedness or assets
(including securities, but excluding any dividend or distribution referred to in
subsection (i) above), which evidences of indebtedness or assets relate to
assets not received by the General Partner pursuant to a pro rata distribution
by the Partnership, then the Common Unit Redemption Factor shall be adjusted to
equal the amount determined by multiplying the Common Unit Redemption Factor in
effect immediately prior to the close of business on the date fixed for
determination of shareholders entitled to receive such distribution by a
fraction (a) the numerator of which shall be such Value of a Common Share on the
date fixed for such determination and (b) the denominator of which shall be the
amount of the numerator less the then-fair market value (as determined by the
General Partner, whose determination shall be conclusive) of the portion of the
evidences of indebtedness or assets so distributed applicable to one Common
Share; and
     (iv) the Partnership (a) declares or pays a distribution on the outstanding
Common Units in Common Units or makes a distribution to all Partners in Common
Units, (b) subdivides the outstanding Common Units or (c) combines the
outstanding Common Units into a smaller number of Common Units, then the Common
Unit Redemption Factor shall be adjusted by multiplying the Common Unit
Redemption Factor by a fraction, the numerator of which shall be the actual
number of Common Units issued and outstanding on the record date (determined
without giving effect to such dividend, distribution, subdivision or
combination), and the denominator of which shall be the actual number of Common
Units (determined after giving effect to such dividend, distribution,
subdivision or combination) issued and outstanding on such record date.

8



--------------------------------------------------------------------------------



 



     If the General Partner has in effect a rights plan, then the Common Unit
Redemption Factor shall not be adjusted to reflect the issuance of rights under
the General Partner’s rights plan except as set forth in the next following
sentence. If the rights provided for in the rights plan adopted by the General
Partner have separated from the Common Shares in accordance with the provisions
of the applicable stockholder rights agreement so that holders of Common Units
would not be entitled to receive any rights in respect of any shares of Common
Shares delivered upon receipt of any REIT Consideration an exchange of Common
Units, the Common Unit Redemption Factor will be adjusted at the time of
separation as if the General Partner had distributed, to all holders of Common
Shares, capital stock, evidences of indebtedness or other assets or property
pursuant hereto. Any adjustments to the Common Unit Redemption Factor shall
become effective immediately after the effective date of such event, retroactive
to the record date, if any, it being intended that (x) adjustments to the Common
Unit Redemption Factor are to be made to avoid unintended dilution or
anti-dilution as a result of transactions in which Common Shares are issued,
redeemed or exchanged without a corresponding issuance, redemption or exchange
of Common Units and (y) if a Specified Redemption Date shall fall between the
record date and the effective date of any event of the type described above,
then the Common Unit Redemption Factor applicable to such redemption shall be
adjusted to take into account such event, provided, however, that any Limited
Partner may waive, by written notice to the General Partner, the effect of any
adjustment to the Common Unit Redemption Factor applicable to the Common Units
held by such Limited Partner, and, thereafter, such adjustment will not be
effective as to such Common Units.
     “Consent” means the consent to, approval of, or vote in favor of a proposed
action by a Partner given in accordance with Section 14 hereof.
     “Consent of the Limited Partners” means the Consent of a Majority of the
Limited Partners, which Consent shall be obtained prior to the taking of any
action for which it is required by this Agreement and, except as otherwise
provided in this Agreement, may be given or withheld by a Majority of the
Limited Partners.
     “Contributed Interest” shall mean an equity interest (whether in shares of
capital stock, limited liability company membership interests, partnership
interests, trust interests or otherwise) in an entity (whether corporation,
limited liability company, partnership, limited partnership, statutory business
trust, trust or otherwise) which holds (on a direct or an indirect basis) holds
fee simple or leasehold title (in whole or in part) to a Contributed Property.
     “Contributed Property” means each item of Property or other non-cash asset
contributed to the Partnership.
     “Conversion Time” has the meaning set forth in Section 4.3.7.
     “Cut-Off Date” means the fifth (5th) Business Day after the General
Partner’s receipt of a Notice of Redemption.
     “Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement

9



--------------------------------------------------------------------------------



 



obligations under letters of credit, surety bonds and other similar instruments
guaranteeing payment or other performance of obligations by such Person;
(iii) all indebtedness for borrowed money or for the deferred purchase price of
property or services secured by any lien on any property owned by such Person,
to the extent attributable to such Person’s interest in such property, even
though such Person has not assumed or become liable for the payment thereof; and
(iv) lease obligations of such Person that, in accordance with generally
accepted accounting principles, should be capitalized.
     “Depreciation” means, for each Fiscal Year or other applicable period, an
amount equal to the federal income tax depreciation, amortization or other cost
recovery deduction allowable with respect to an asset for such year or other
period, except that if the Gross Asset Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of such year or
period, Depreciation shall be in an amount that bears the same ratio to such
beginning Gross Asset Value as the federal income tax depreciation, amortization
or other cost recovery deduction for such year or other period bears to such
beginning adjusted tax basis; provided, however, that if the federal income tax
depreciation, amortization or other cost recovery deduction for such year or
period is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the General
Partner.
     “Distributed Right” has the meaning set forth in the definitions of “Common
Unit Redemption Factor” and “Class A Convertible Preferred Unit Conversion
Factor,” as applicable, set forth in this Section 1.
     “Domestic Partner” of any Partner shall mean an individual who (i) has
reached the age of 18 and is competent to consent to a contract, (ii) is of the
same gender of the Partner, (iii) is not married to and/or is not the domestic
partner of anyone other than the Partner; (iv) is not related by blood to the
Partner in any way that would prohibit marriage in their state of residence, and
(v) has shared a principal place of residence with the Partner for a period of
at least eighteen (18) months and has a current intention to continue sharing a
principal place of residence with the Partner and intends to do so indefinitely.
     “Effective Time” has the meaning set forth in the Preamble to this
Agreement.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and as it may be amended from time to time and any successor statute.
     “Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder, each as may be amended from time to time and
any successor statute.
     “Family Members” means, as to a Person that is an individual, such Person’s
spouse, Domestic Partner, ancestors, descendants (whether by blood or by
adoption), brothers and sisters and inter vivos or testamentary trusts of which
only such Person and/or his spouse, Domestic Partner, ancestors, descendants
(whether by blood or by adoption), brothers and sisters are beneficiaries.
     “Fiscal Year” means the fiscal year of the Partnership, which shall be the
calendar year unless otherwise determined by the General Partner.

10



--------------------------------------------------------------------------------



 



     “Funding Debt” means any Debt incurred by or on behalf of the General
Partner for the purpose, in whole or in part, of providing funds to the
Partnership.
     “General Partner” means Pacific Office Properties Trust, Inc., a Maryland
corporation, and its successors and assigns, as the general partner of the
Partnership in its capacity as general partner of the Partnership.
     “General Partner Interest” means the Partnership Interest held by the
General Partner, which Partnership Interest is an interest as a general partner
under the Act. A General Partner Interest may be expressed as a number of Common
Units, Preferred Units or any other Partnership Units. Initially, the General
Partner Interest shall be denominated as a number of Common Units equal to the
number of Common Shares outstanding as of the Effective Time.
     “General Partner Loan” has the meaning set forth in Section 4.5.4.
     “Gross Asset Value” means, with respect to any asset of the Partnership,
the asset’s adjusted basis for federal income tax purposes, except as follows:
     (a) the initial Gross Asset Value of any asset contributed by a Partner to
the Partnership shall be the gross fair market value of such asset, as
reasonably determined by the General Partner or as otherwise agreed to by the
General Partner and the contributing Partner;
     (b) if the General Partner reasonably determines that such adjustment is
necessary or appropriate to reflect the relative economic interests of the
Partners in the Partnership, the Gross Asset Values of all Partnership assets
shall be adjusted to equal their respective gross fair market values, as
reasonably determined by the General Partner, as of the following times: (i) the
acquisition of an additional Partnership Interest by any new or existing Partner
in exchange for more than a de minimis Capital Contribution; (ii) the
distribution by the Partnership to a Partner of more than a de minimis amount of
cash or other Partnership property as consideration for a Partnership Interest;
(iii) the liquidation of the Partnership within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g); (iv) the grant of more than a de minimis
Partnership Interest as consideration for the provision of services to or for
the benefit of the Partnership by an existing Partner acting in his capacity as
a Partner, or by a new Partner acting in his capacity as such or in anticipation
of becoming a Partner; and (v) at any other time (A) specified in Regulations
Section 1.704-1(b)(2)(iv)(f)(5) or (B) if reasonably determined by the General
Partner to be necessary or advisable in order to comply with Regulations
Sections 1.704-1(b) and 1.704-2;
     (c) the Gross Asset Values of Partnership assets distributed to any Partner
shall be the gross fair market values of such assets (taking Code
Section 7701(g) into account) as reasonably determined by the General Partner as
of the date of distribution; and
     (d) the Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m) and Section 6.3.2(vii);
provided, however, that Gross Asset Values shall not be adjusted pursuant to
this paragraph to the extent the General Partner reasonably determines that an
adjustment

11



--------------------------------------------------------------------------------



 



pursuant to clause (b) above is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this
paragraph.
     At all times, Gross Asset Values shall be adjusted by Depreciation, which
Depreciation is taken into account with respect to the Partnership’s assets for
purposes of computing Income or Loss. Any adjustment to the Gross Asset Values
of Partnership property shall require an adjustment to the Partners’ Capital
Accounts; as for the manner in which such adjustments are allocated to the
Capital Accounts, see paragraph (d) of the definition of Income or Loss in the
case of adjustments by Depreciation, and see paragraph (e) of said definition in
all other cases.
     “Holder” means any Partner, and any Assignee which is treated as a partner
in the Partnership for federal income tax purposes.
     “Incapacity” or “Incapacitated” means, (i) as to any Partner who is an
individual, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Partner incompetent to manage his or her person
or his or her estate; (ii) as to any Partner that is a corporation or limited
liability company, the filing of a certificate of dissolution, or its
equivalent, or the revocation of the corporation’s charter; (iii) as to any
Partner that is a partnership, the dissolution and commencement of winding up of
the partnership; (iv) as to any Partner that is an estate, the distribution by
the fiduciary of the estate’s entire interest in the Partnership; (v) as to any
trustee of a trust that is a Partner, the termination of the trust (but not the
substitution of a new trustee); or (vi) as to any Partner, the bankruptcy of
such Partner. For purposes of this definition, “bankruptcy” of a Partner shall
be deemed to have occurred when (a) the Partner commences a voluntary proceeding
seeking liquidation, reorganization or other relief of or against such Partner
under any bankruptcy, insolvency or other similar law now or hereafter in
effect, (b) the Partner is adjudged as bankrupt or insolvent, or a final and
nonappealable order for relief under any bankruptcy, insolvency or similar law
now or hereafter in effect has been entered against the Partner, (c) the Partner
executes and delivers a general assignment for the benefit of the Partner’s
creditors, (d) the Partner files an answer or other pleading admitting or
failing to contest the material allegations of a petition filed against the
Partner in any proceeding of the nature described in clause (b) above, (e) the
Partner seeks, consents to or acquiesces in the appointment of a trustee,
receiver or liquidator for the Partner or for all or any substantial part of the
Partner’s properties, (f) any proceeding seeking liquidation, reorganization or
other relief under any bankruptcy, insolvency or other similar law now or
hereafter in effect has not been dismissed within one hundred twenty (120) days
after the commencement thereof, (g) the appointment without the Partner’s
consent or acquiescence of a trustee, receiver or liquidator has not been
vacated or stayed within ninety (90) days of such appointment, or (h) an
appointment referred to in clause (g) above is not vacated within ninety
(90) days after the expiration of any such stay.
     “Income” or “Loss” means, for each Fiscal Year of the Partnership, the
Partnership’s taxable income or loss, as the case may be, for such year for
federal income tax purposes, determined in accordance with Code Section 703(a),
inclusive of all items of income, gain, loss or deduction required to be
separately taxable pursuant to Code Section 703(a)(1), with the following
adjustments:

12



--------------------------------------------------------------------------------



 



     (a) Any income of the Partnership that is exempt from federal income tax
and not otherwise taken into account in computing Income (or Loss) shall be
added to (or subtracted from, as the case may be) such taxable income (or loss);
     (b)  Any expenditure of the Partnership described in Code
Section 705(a)(2)(b) or treated as a Code Section 705(a)(2)(b) expenditure under
Code Section 704(b), and not otherwise taken into account in computing Income
(or Loss) shall be subtracted from (or added to, as the case may be) such
taxable income (or loss);
     (c)  Gain or loss resulting from any disposition of Partnership property
with respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Partnership Gross Asset Value of the
property disposed of, rather than its adjusted tax basis;
     (d)  In lieu of the depletion, depreciation, amortization and other cost
recovery deductions taken into account in computing such taxable income or loss,
there shall be taken into account Depreciation for the period;
     (e) In the event of an adjustment of the book value of any Partnership
asset which requires that the Capital Accounts of the Partners be adjusted
pursuant to Regulations Sections 1.704-1(b)(2)(iv)(e), (f) and (m), the amount
of such adjustments are, in the case of Regulations Sections 1.704-1(b)(2)(iv)
(e) and (f), to be taken into account as gain or loss from a taxable disposition
of Partnership property pursuant to paragraph (c) above, and, in the case of
Regulations Section 1.704-1(b)(2)(iv)(m), to be taken into account as additional
Income or Loss but subject to the special allocations set forth in Section 6.3
hereof; and
     (f) Notwithstanding any other provision of this definition of “Income” or
“Loss,” any item that is specially allocated pursuant to Section 6.3 hereof
shall not be taken into account in computing Income or Loss.
     “Indemnitee” means (i) any Person made a party to a proceeding by reason of
its status as (a) the General Partner, or (b) a director of the General Partner
or an officer or employee of the Partnership or the General Partner and
(ii) such other Persons (including Affiliates of the General Partner or the
Partnership) as the General Partner may designate from time to time (whether
before or after the event giving rise to potential liability), in its sole and
absolute discretion.
     “Independent Director” means a director of the General Partner who is not
an employee of the General Partner and who is not an employee or an Affiliate of
the Advisor.
     “IRS” means the Internal Revenue Service.
     “Junior Share” means a share of capital stock of the General Partner now or
hereafter authorized or reclassified that has dividend rights, or rights upon
liquidation, winding up and dissolution, that are inferior or junior to the
Common Shares.
     “Junior Unit” means a fractional portion of the Partnership Interests that
the General Partner hereafter authorizes pursuant to Section 4.2, Section 4.4 or
Section 4.6 hereof that has

13



--------------------------------------------------------------------------------



 



distribution rights, or rights upon liquidation, winding up and dissolution,
that are inferior or junior to the Common Units.
     “Limited Partner” means any Person reflected as a limited partner on the
books and records of the Partnership, including any Substituted Limited Partner
or Additional Limited Partner, in such Person’s capacity as a limited partner in
the Partnership.
     “Limited Partner Interest” means a Partnership Interest of a Limited
Partner in the Partnership representing a fractional part of the Partnership
Interests of all Limited Partners and includes any and all benefits to which the
holder of such a Partnership Interest may be entitled as provided in this
Agreement, together with all obligations of such Person to comply with the terms
and provisions of this Agreement. A Limited Partner Interest may be expressed as
a number of Common Units, Class A Convertible Preferred Units, Preferred Units,
Junior Units or other Partnership Units.
     “Liquidating Event” has the meaning set forth in Section 13.1.
     “Liquidator” has the meaning set forth in Section 13.2.1.
     “Lock-Out Date” means the Class A Unlock Date, the Class A Transition
Unlock Date and any other date specified as a restriction on the rights of
Partner to convert its Partnership Units into any other class or series of
Partnership Units or to otherwise exercise such Partner’s rights of redemption
with respect to its Partnership Units.
     “LP Direction Votes” has the meaning set forth in Section 7.1.1(f).
     “Majority of the Limited Partners” means Limited Partners holding more than
fifty percent (50%) of the Common Shares that would be obtained by exchanging
all of the Partnership Units outstanding at such time and each exchangeable by
their terms for Common Shares (ignoring for purposes hereof the impact of any
Lock-Out Date).
     “Market Price” means on any date, with respect to any class or series of
outstanding Common Shares, the Closing Price for such Common Shares on such
date.
     “Master Agreement” means that certain Master Formation and Contribution
Agreement, dated as of October 3, 2006, between POP Venture, LLC, a Delaware
limited liability company, and Arizona Land Income Corporation, an Arizona
corporation, as amended by that certain Amendment and Exhibit Acknowledgement to
Master Formation and Contribution Agreement dated November 2, 2006, that certain
Second Amendment and Exhibit Acknowledgement to Master Formation and
Contribution Agreement dated December 9, 2006, that certain Third Amendment and
Exhibit Acknowledgement to Master Formation and Contribution Agreement dated
March 27, 2007 and that certain Fourth Amendment and Exhibit Acknowledgement to
Master Formation and Contribution Agreement dated as of November 9, 2007.
     “Net Equity Value” shall mean, for any Contributed Interest, the product of
(a) the percentage ownership represented by such Contributed Interest,
multiplied by (b) the amount equal to the difference between (i) the Gross Asset
Value of the Contributed Property, minus (ii) the amount, including accrued and
unpaid interest, of any unpaid mortgage debt secured by such

14



--------------------------------------------------------------------------------



 



Contributed Property (whether by lien encumbering fee simple title, a leasehold
estate or an ownership interest in a condominium).
     “Nonrecourse Deductions” means, for a Fiscal Year, the net increase, if
any, in the amount of Partnership Minimum Gain during that Fiscal Year, reduced
(but not below zero) by the aggregate amount of any distributions made during
such taxable year of proceeds of a nonrecourse liability (other than a Partner
Nonrecourse Debt) that are allocable to an increase in Partnership Minimum Gain,
determined according to the principles of Regulations Section 1.704-2(c).
     “Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).
     “Notice of Conversion” has the meaning set forth in Section 4.3.7.
     “Notice of Redemption” means the Notice of Redemption substantially in the
form of Exhibit B attached to this Agreement.
     “Optional Liquidation Preference Event” has the meaning set forth in
Section 4.3.3.
     “Other Securities” means (i) any rights, options, warrants or convertible
or exchangeable securities having the right to subscribe for or purchase Common
Shares or Preferred Shares, excluding Preferred Shares, Junior Shares and grants
under any Stock Incentive Plans, or (ii) any Debt issued by the General Partner
that provides any of the rights described in clause (i).
     “Ownership Limit” means the applicable restriction or restrictions on
ownership of shares of the General Partner imposed under the Articles of
Incorporation.
     “Pari Passu Units” has the meaning set forth in Section 4.3.1.
     “Partially Adjusted Capital Account” means, with respect to any Partner as
of the close of business on an Adjustment Date, the Capital Account of such
Partner as of the beginning of the applicable accounting period ending on such
Adjustment Date, after giving effect to all allocations of items of income,
gain, loss or deduction not included in the definition of “Profits” or “Losses”
and all Capital Contributions and distributions during such period but before
giving effect to any allocations of Profits and Losses for such period pursuant
to Section 6.2.1, increased by (i) such Partner’s share of “partnership minimum
gain” (as determined pursuant to Regulations Section 1.704-2(g)) as of the end
of such period and (ii) such Partner’s share of “partner nonrecourse debt
minimum gain” (as determined pursuant to Regulations Section 1.704-2(i)) as of
the end of such period.
     “Partner” means the General Partner or a Limited Partner, and “Partners”
means the General Partner and the Limited Partners.
     “Partner Nonrecourse Debt Minimum Gain” means “partner nonrecourse debt
minimum gain” as such term is defined in Regulations Section 1.704-2(i)(2). A
Partner’s share of Partner Nonrecourse Debt Minimum Gain (and any net decrease
thereof) at any time shall be determined in accordance with Regulations
Section 1.704-2(i).

15



--------------------------------------------------------------------------------



 



     “Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).
     “Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(2), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Fiscal Year shall be determined in
accordance with the rules of Regulations Section 1.704-2(i)(2).
     “Partnership” means Pacific Office Properties, L.P., as the limited
partnership formed under the Act and continued pursuant to this Agreement, and
any successor thereto.
     “Partnership Employees” means the employees of the Partnership, the General
Partner and any of their subsidiaries.
     “Partnership Interest” means an ownership interest in the Partnership held
by either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement. A Partnership Interest
may be expressed as a number of Common Units, Class A Convertible Preferred
Units, Preferred Units, Junior Units or other Partnership Units. The Partnership
Interests held by each Partner are set forth on Exhibit A hereto, as the same
may be amended from time to time in accordance with this Agreement.
     “Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Fiscal Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).
     “Partnership Record Date” means a record date established by the General
Partner for a distribution pursuant to Section 5.1 hereof, which record date
shall generally be the same as the record date established by the General
Partner for a distribution to its shareholders of some or all of its share of
such distribution.
     “Partnership Unit” shall mean a Common Unit, a Class A Convertible
Preferred Unit, a Preferred Unit, a Junior Unit or any other fractional portion
of the Partnership Interests that the General Partner has authorized pursuant to
Section 4.2, Section 4.4 or Section 4.6 hereof.
     “Partnership Unit Designation” shall have the meaning set forth in
Section 4.4.1 hereof.
     “Percentage Interest” means, as to each Partner (including the General
Partner), its interest, if any, in the Common Units as determined by dividing
the number of Common Units then-held by such Partner by the total number of
Common Units outstanding as of such time. To the extent that the Partnership
issues more than one class or series of Partnership Interests, the interest of
such class or series shall be determined as set forth in this Agreement or any
amendment hereto.

16



--------------------------------------------------------------------------------



 



     “Person” means an individual or a corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity.
     “Preferred Share” means a share of capital stock of the General Partner now
or hereafter authorized or reclassified that has dividend rights, or rights upon
liquidation, winding up and dissolution, that are superior or prior to the
Common Shares.
     “Preferred Unit” means a fractional portion of the Partnership Interests
that the General Partner hereafter authorizes pursuant to Section 4.2,
Section 4.4 or Section 4.6 hereof that has distribution rights, or rights upon
liquidation, winding up and dissolution, that are superior or prior to the
Common Units.
     “Property” or “Properties” means any assets and property of the Partnership
such as, but not limited to, interests in real property and personal property,
including fee interests, interests in ground leases, interests in limited
liability companies, joint ventures or partnerships, interests in mortgages, and
Debt instruments as the Partnership may hold from time to time, and “Property”
shall mean any one such asset or property.
     “Proportionate Voting Preferred Stock” means shares of Proportionate Voting
Preferred Stock, $.0001 par value per share, of the General Partner.
     “Qualified Public Offering” means the sale by the General Partner of Common
Shares in a bona fide, firm commitment fully underwritten offering pursuant to
an effective registration statement filed with the United States Securities and
Exchange Commission on Form S-1 (or any success form thereto) under the
Securities Act of 1933, as amended, in which the General Partner receives net
proceeds of more than $75 million (i.e. following deduction of underwriting
discounts, expenses of sale and other costs), provided that immediately
following the consummation of such offering the Common Shares sold in such
offering are listed for trading on any national securities exchange.
     “Qualified REIT Subsidiary” means a qualified REIT subsidiary of the
General Partner within the meaning of Code Section 856(i)(2).
     “Qualified Transferee” means an “accredited investor” as defined in
Rule 501 promulgated under the Securities Act.
     “Qualifying Party” means (a) a Limited Partner (other than the General
Partner to the extent it is also a Limited Partner), (b) an Additional Limited
Partner, or (c) a Substituted Limited Partner succeeding to all or part of a
Limited Partner Interest of a Limited Partner or an Additional Limited Partner.
     “Redemption” has the meaning set forth in Section 8.5.
     “Redemption Cash Amount” has the meaning set forth in Section 8.5.1 and
Section 8.5.2, as applicable.
     “Redemption Common Unit Amount” has the meaning set forth in Section 8.5.1.

17



--------------------------------------------------------------------------------



 



     “Redemption Preferred Unit Amount” has the meaning set forth in
Section 8.5.1.
     “Reference Dividend” means the per quarter amount set by the Board of
Directors of the General Partner for the first quarterly dividend on Common
Shares declared following the Effective Time; provided, however, that this
amount shall be adjusted in a manner inversely proportionate to adjustments to
the Common Unit Redemption Factor upon the same events as for Common Unit
Redemption Factor.
     “Regulations” means the applicable income tax regulations under the Code,
whether such regulations are in proposed, temporary or final form, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).
     “Regulatory Allocations” has the meaning set forth in Section 6.3.1(viii).
     “REIT” means a real estate investment trust qualifying under Code
Section 856.
     “REIT Consideration” means the aggregate number of Common Shares equal to
the product of the Common Shares Amount multiplied by the Applicable Percentage.
No fractional Common Shares shall be issued as REIT Consideration. In lieu of
any fractional shares to which the holder would otherwise be entitled, the
General Partner shall pay cash equal to such fraction multiplied by the Value of
a Common Share. If the General Partner has in effect a rights plan, the REIT
Consideration shall include, in addition to Common Shares, rights under the
General Partner’s stockholder rights agreement unless such rights have expired,
terminated or been redeemed or unless the rights have separated from the Common
Shares.
     “REIT Expenses” means (i) costs and expenses relating to the continuity of
existence of the General Partner and any Person (other than the Partnership) in
which the General Partner owns an equity interest, to the extent not prohibited
by Section 7.4 (which Persons shall, for purposes of this definition, be
included within the definition of “General Partner”), including taxes, fees and
assessments associated therewith (other than federal, state or local income
taxes imposed upon the General Partner as a result of the General Partner’s
failure to distribute to its shareholders an amount equal to its taxable
income), any and all costs, expenses or fees payable to any trustee or director
of the General Partner, (ii) costs and expenses relating to any offer or
registration of securities by the General Partner (the proceeds of which will be
contributed or advanced to the Partnership) and all statements, reports, fees
and expenses incidental thereto, including underwriting discounts and selling
commissions applicable to any such offer of securities, (iii) costs and expenses
associated with the preparation and filing of any periodic reports by the
General Partner under federal, state or local laws or regulations, including
filings with the SEC, (iv) costs and expenses associated with compliance by the
General Partner with laws, rules and regulations promulgated by any regulatory
body, including the SEC, and (v) all other operating or administrative costs of
the General Partner incurred in the ordinary course of its business; provided,
however, that any of the foregoing expenses that are determined by the General
Partner to be expenses relating to the ownership and operation of, or for the
benefit of, the Partnership shall be treated as reimbursable expenses under
Section 7.3.2 hereof rather than as “REIT Expenses.”

18



--------------------------------------------------------------------------------



 



     “REIT Partner” means (a) a Partner, including the General Partner, that is
a REIT, (b) any qualified REIT subsidiary (as defined in Code Section 856(i)(2))
of any Partner that is a REIT and (c) any Partner that is a qualified REIT
subsidiary (as defined in Code Section 856(i)(2)) of a REIT.
     “REIT Payment” has the meaning set forth in Section 15.12.
     “REIT Requirements” means the requirements for qualification as a REIT
under the Code and Regulations, including the distribution requirements
contained in Section 857(a) of the Code.
     “Related Party” means, with respect to any Person, any other Person whose
ownership of shares of the General Partner’s capital stock would be attributed
to the first such Person under Code Section 544 (as modified by Code
Section 856(h)(1)(b)).
     “Restricted Common Units” has the meaning set forth in Section 4.6.2.
     “Rights” has the meaning set forth in the definition of “Common Shares
Amount.”
     “SARs” means stock or Unit appreciation rights, whether payable in cash or
stock (or Units), including SARs payable in cash, stock or Units at the election
of the recipient.
     “SEC” means the Securities and Exchange Commission, or any successor agency
thereto.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, each as may be amended from time
to time and any successor statute.
     “Senior Units” has the meaning set forth in Section 4.3.1.
     “Services Agreement” means any management, development or advisory
agreement with a property and/or asset manager for the provision of property
management, asset management, leasing, development and/or similar services with
respect to the Properties and any agreement for the provision of services of
accountants, legal counsel, appraisers, insurers, brokers, transfer agents,
registrars, developers, financial advisors and other professional services,
including the Advisory Agreement.
     “Specified Redemption Date” means the tenth (10th) Business Day after the
receipt by the General Partner of a Notice of Redemption; provided, however,
that a Specified Redemption Date, as well as the closing of a Redemption or an
acquisition of Tendered Units by a REIT Partner pursuant to Section 8.5.4 hereof
on any Specified Redemption Date, may be deferred, in the General Partner’s sole
and absolute discretion, for such time (but in any event not more than one
hundred fifty (150) days in the aggregate) as may reasonably be required to
effect, as applicable, (i) compliance with the Securities Act or other laws
(including, but not limited to, (a) state “blue sky” or other securities laws
and (b) the expiration or termination of the applicable waiting period, if any,
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended), or
(ii) satisfaction or waiver of other commercially reasonable and customary
closing conditions and requirements for a transaction of such nature.

19



--------------------------------------------------------------------------------



 



     “Stock Incentive Plan” means any plan, contract, authorization or
arrangement, whether or not set forth in any formal documents, pursuant to which
the following may be received: cash, stock or Units, restricted stock or Units,
phantom stock or Units, stock or Unit options, SARs, stock or Unit options in
tandem with SARs, warrants, convertible securities, performance units and
performance shares, and similar instruments, hereafter adopted by the
Partnership or the General Partner.
     “Subsidiary” means, with respect to any Person, any other Person (which is
not an individual) of which a majority of (i) the voting power of the voting
equity securities or (ii) the outstanding equity interests is owned, directly or
indirectly, by such Person.
     “Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4 hereof.
     “Target Capital Account” means, with respect to any Partner as of any
Adjustment Date, an amount (which may be either a positive or deficit balance)
equal to the amount such Partner would receive as a distribution if all of the
Company’s assets as of such Adjustment Date were sold for cash equal to the
Gross Asset Value of such assets, all of the Company’s liabilities were
satisfied to the extent required by their terms, and the net proceeds were
distributed on the Adjustment Date.
     “Taxable REIT Subsidiary” has the meaning set forth in Section 856(l) of
the Code.
     “Tax Items” has the meaning set forth in Section 6.4.1.
     “Tenant List” has the meaning set forth in Section 3.4.1.
     “Tendered Units” has the meaning set forth in Section 8.5.
     “Tendering Party” has the meaning set forth in Section 8.5.
     “Terminating Capital Transaction” means any sale or other disposition of
all or all but a de minimis amount of the assets of the Partnership or a related
series of transactions that, taken together, result in the sale or other
disposition of all or all but a de minimis amount of the assets of the
Partnership; except that sales or other dispositions of assets to a Subsidiary
will not be deemed a Terminating Capital Transaction.
     “Transfer,” when used with respect to a Partnership Unit, or all or any
portion of a Partnership Interest, means any sale, assignment, bequest,
conveyance, devise, gift (outright or in trust), pledge, encumbrance,
hypothecation, mortgage, exchange, transfer or other disposition or act of
alienation, whether voluntary or involuntary or by operation of law; provided,
however, that except as otherwise provided in Section 11, when the term is used
in Section 11 hereof, “Transfer” does not include (a) any Redemption of
Partnership Units by the Partnership, or acquisition of Tendered Units by a REIT
Partner, pursuant to Section 8.5 hereof or (b) any redemption of Partnership
Units pursuant to any Partnership Unit Designation. The terms “Transferred” and
“Transferring” have correlative meanings.

20



--------------------------------------------------------------------------------



 



     “Transfer Agent” means, for any class of Partnership Interests, the
transfer agent engaged by the Partnership, or if none is so engaged, the
Partnership.
     “Unitholder” means the General Partner or any Holder of Partnership Units.
     “Value” means, on any date of determination with respect to a Common Share,
the average of the daily Market Prices for ten (10) consecutive trading days
immediately preceding the date of determination except that, as provided in
Section 4.6.1(d) hereof, the Market Price for the trading day immediately
preceding the date of exercise of a stock option (or other similar incentive
exercisable by the recipient) under any Stock Incentive Plan shall be
substituted for such average of daily Market Prices for purposes of Section 4.6
hereof. For purposes of Section 8.5, the “date of determination” shall be the
date of receipt by the General Partner of a Notice of Redemption or, if such
date is not a Business Day, the immediately preceding Business Day. In the event
that the Common Shares Amount includes Rights (as defined in the definition of
“Common Shares Amount”) that a holder of Common Shares would be entitled to
receive, then the Value of such Rights shall be determined by the General
Partner acting in good faith. “Value” means, on any date of determination with
respect to a Common Unit, the Value of a Common Share multiplied by the Common
Unit Redemption Factor.
     “Voting Direction Provision” has the meaning set forth in Section 7.1.1(f).
     2. ORGANIZATIONAL MATTERS.
     2.1 Organization. The Partnership is a limited partnership organized
pursuant to the provisions of the Act and upon the terms and subject to the
conditions set forth in this Agreement. Except as expressly provided herein to
the contrary, the rights and obligations of the Partners and the administration
and termination of the Partnership shall be governed by the Act. The Partnership
Interest of each Partner shall be personal property for all purposes.
     The General Partner hereby continues as the general partner of the
Partnership, and POPTLP, LLC hereby continues as a limited partner of the
Partnership. Upon its execution of a counterpart signature page to this Amended
and Restated Agreement, POP Venture, LLC was hereby admitted as a limited
partner of the Partnership.
     2.2 Name. The name of the Partnership is “Pacific Office Properties, L.P.”
The Partnership’s business may be conducted under any other name or names deemed
advisable by the General Partner, including the name of the General Partner or
any Affiliate thereof. The General Partner in its sole and absolute discretion
may change the name of the Partnership at any time and from time to time and
shall notify the Partners of such change in the next regular communication to
the Partners.
     2.3 Registered Office and Agent; Principal Office. The address of the
registered office of the Partnership in the State of Delaware is located at 2711
Centerville Road, Suite 400, Wilmington, New Castle County, Delaware 19808, and
the registered agent for service of process on the Partnership in the State of
Delaware at such registered office is Corporation Service Company. The principal
office of the Partnership is located at 841 Bishop Street, Suite 1700, Honolulu,
Hawaii 96813, or such other place as the General Partner may from time to time

21



--------------------------------------------------------------------------------



 



designate by notice to the Limited Partners. The Partnership may maintain
offices at such other place or places within or outside the State of Delaware as
the General Partner deems advisable.
     2.4 Power of Attorney.
               2.4.1 Each Limited Partner hereby constitutes and appoints the
General Partner, any Liquidator, and authorized officers and attorneys-in-fact
of each, and each of those acting singly, in each case with full power of
substitution, as its true and lawful agent and attorney-in-fact, with full power
and authority in its name, place and stead to:

  (a)   execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (a) all certificates, documents and other instruments
(including this Agreement and the Certificate and all amendments, supplements or
restatements thereof) that the General Partner or the Liquidator deems
appropriate or necessary to form, qualify or continue the existence or
qualification of the Partnership as a limited partnership (or a partnership in
which the Limited Partners have limited liability) in the State of Delaware and
in all other jurisdictions in which the Partnership may or plans to conduct
business or own property; (b) all instruments that the General Partner deems
appropriate or necessary to reflect any amendment, change, modification or
restatement of this Agreement in accordance with its terms; (c) all conveyances
and other instruments or documents that the General Partner or the Liquidator
deems appropriate or necessary to reflect the dissolution and liquidation of the
Partnership pursuant to the terms of this Agreement, including a certificate of
cancellation; (d) all instruments relating to the admission, withdrawal, removal
or substitution of any Partner pursuant to, or other events described in,
Section 11, Section  12 or Section 13 hereof or the Capital Contribution of any
Partner; and (e) all certificates, documents and other instruments relating to
the determination of the rights, preferences and privileges relating to
Partnership Interests; and     (b)   execute, swear to, acknowledge and file all
ballots, consents, approvals, waivers, certificates and other instruments
appropriate or necessary, in the sole and absolute discretion of the General
Partner or any Liquidator, to make, evidence, give, confirm or ratify any vote,
consent, approval, agreement or other action which is made or given by the
Partners hereunder or is consistent with the terms of this Agreement or
appropriate or necessary, in the sole and absolute discretion of the General
Partner or any Liquidator, to effectuate the terms or intent of this Agreement.

Nothing contained herein shall be construed as authorizing the General Partner
or any Liquidator to amend this Agreement except in accordance with Section 14
hereof or as may be otherwise expressly provided for in this Agreement.

22



--------------------------------------------------------------------------------



 



               2.4.2 The foregoing power of attorney is hereby declared to be
irrevocable and a power coupled with an interest, in recognition of the fact
that each of the Limited Partners and Assignees will be relying upon the power
of the General Partner and any Liquidator to act as contemplated by this
Agreement in any filing or other action by it on behalf of the Partnership, and
it shall survive and not be affected by the subsequent Incapacity of any Limited
Partner or Assignee and the Transfer of all or any portion of such Limited
Partner’s or Assignee’s Partnership Units or Partnership Interest and shall
extend to such Limited Partner’s or Assignee’s heirs, successors, assigns and
personal representatives. Each such Limited Partner or Assignee hereby agrees to
be bound by any representation made by the General Partner or any Liquidator,
acting in good faith pursuant to such power of attorney; and each such Limited
Partner or Assignee hereby waives any and all defenses that may be available to
contest, negate or disaffirm the action of the General Partner or any
Liquidator, taken in good faith under such power of attorney. Each Limited
Partner or Assignee shall execute and deliver to the General Partner or the
Liquidator, within fifteen (15) days after receipt of the General Partner’s or
the Liquidator’s request therefor, such further designation, powers of attorney
and other instruments as the General Partner or the Liquidator, as the case may
be, deems necessary to effectuate this Agreement and the purposes of the
Partnership.
     2.5 Term. Pursuant to Section 17-201 of the Act, the term of the
Partnership commenced on January 28, 2008 and shall continue until the
Partnership is cancelled pursuant to the provisions of Section 13 hereof or as
otherwise provided by law. The existence of the Partnership as a separate legal
entity shall continue until cancellation of the Certificate of Limited
Partnership as provided by the Act.
     3. PURPOSE.
     3.1 Purpose and Business. The purpose and nature of the Partnership is
(i) to conduct any business that may be lawfully conducted by a limited
partnership organized pursuant to the Act; provided, however, that such business
shall be limited to and conducted in such a manner as to permit the General
Partner at all times to be classified as a REIT and avoid the imposition of
federal income and excise taxes on the General Partner, unless the General
Partner ceases to qualify, or is not qualified, as a REIT for any reason or
reasons; (ii) to enter into any partnership, joint venture, limited liability
company or other similar arrangement to engage in any of the foregoing or the
ownership of interests in any entity engaged, directly or indirectly, in any of
the foregoing; and (iii) to do anything necessary or incidental to the
foregoing. Nothing in this Section 3.1 shall prevent the General Partner from
terminating its status as a REIT under the Code at any time (following which the
proviso contained in clause of (i) above shall no longer be applicable).
     The Partnership, by and through the General Partner, on behalf to the
Partnership, and without any further act or vote or approval of any other
Person, notwithstanding any other provision of this Agreement, the Act or
applicable law, rule or regulation, may, at any time and from time to time,
enter into and perform under any and all documents, agreements, contracts,
commitments, certificates or financing statements deemed by the General Partner
to be reasonably necessary or desirable in connection with the contributions and
related transactions contemplated by the Master Agreement, including, without
limitation, (i) each of the

23



--------------------------------------------------------------------------------



 



assignments of membership interests, assignments of limited liability company
agreements, reaffirmation agreements and modification agreements described in
Exhibit C hereto, and (ii) all documents, agreements, certificates or financing
statements contemplated by or related to any or all of the documents described
in Exhibit C. The foregoing authorization shall not be deemed a restriction on
the powers of the Partnership or the General Partner to enter into other
agreements on behalf of the Partnership.
     3.2 Powers. The Partnership and the General Partner on behalf of the
Partnership shall have full power and authority to do any and all acts and
things necessary, appropriate, proper, advisable, incidental to or convenient
for the furtherance and accomplishment of the purposes and business described
herein and for the protection and benefit of the Partnership, including,
directly or through its ownership interest in other Persons, the power to
(i) enter into, perform and carry out contracts of any kind, (ii) borrow money
and issue evidences of indebtedness, whether or not secured by mortgage, deed of
trust, pledge or other lien, (iii) acquire, own, manage, improve and develop
real property, and (iv) lease, sell, transfer and dispose of real property;
provided, however, that the Partnership shall not take, or refrain from taking,
any action which, in the judgment of the General Partner, in its sole and
absolute discretion, (i) could adversely affect the ability of the General
Partner to continue to qualify as a REIT, (ii) could subject the General Partner
to any additional taxes under Section 857 or Section 4981 of the Code,(iii)
could violate any law or regulation of any governmental body or agency having
jurisdiction over the General Partner, its securities or the Partnership; or
(iv) could violate in any material respects any of the covenants, conditions or
restrictions now or hereafter placed upon or adopted by the General Partner
pursuant to any of its agreements or applicable laws and regulations.
     3.3 Partnership Only for Partnership Purposes. This Agreement shall not be
deemed to create a company, venture or partnership between or among the Partners
with respect to any activities whatsoever other than the activities within the
purposes of the Partnership as specified in Section 3.1 hereof. Except as
otherwise provided in this Agreement, no Partner shall have any authority to act
for, bind, commit or assume any obligation or responsibility on behalf of the
Partnership, its properties or any other Partner. No Partner, in its capacity as
a Partner under this Agreement, shall be responsible or liable for any
indebtedness or obligation of another Partner, and the Partnership shall not be
responsible or liable for any indebtedness or obligation of any Partner,
incurred either before or after the execution and delivery of this Agreement by
such Partner, except as to those responsibilities, liabilities, indebtedness or
obligations incurred pursuant to and as limited by the provisions of this
Agreement and the Act.
     3.4 Representations and Warranties by the Parties.
               3.4.1 Each Additional Limited Partner and Substituted Limited
Partner that is an individual, as a condition to becoming a Limited Partner,
shall, by executing this Agreement or a counterpart thereof, represent and
warrant to the Partnership and each other Partner that (i) the consummation of
the transactions contemplated by this Agreement to be performed by such Partner
will not result in a breach or violation of, or a default under, any material
agreement by which such Partner or any of such Partner’s property is bound, or
any statute, regulation, order or other law to which such Partner is subject,
(ii) subject to the last sentence of this Section 3.4.1, such Partner is neither
a

24



--------------------------------------------------------------------------------



 



“foreign person” within the meaning of Code Section 1445(f) nor a “foreign
partner” within the meaning of Code Section 1446(e), (iii) such Partner does not
own, directly or indirectly, (a) nine and eight tenths percent (9.8%) or more of
the total combined voting power of all classes of stock entitled to vote, or
nine and eight tenths percent (9.8%) or more of the total value of shares of all
classes of stock, of any corporation that is a tenant of any of (A)  the General
Partner or any Qualified REIT Subsidiary, (B) the Partnership or (C) any
partnership, venture or limited liability company of which the General Partner
or any Qualified REIT Subsidiary or the Partnership is a member, as reflected on
the then current tenant list to be maintained by the General Partner (the
“Tenant List”) or (b) an interest of nine and eight tenths percent (9.8%) or
more in the assets or net profits of any tenant of any of (A) the General
Partner or any Qualified REIT Subsidiary, (B) the Partnership or (C) any
partnership, venture, or limited liability company of which the General Partner
or any Qualified REIT Subsidiary or the Partnership is a member, as reflected on
the Tenant List and (iv) this Agreement is binding upon, and enforceable
against, such Partner in accordance with its terms. Notwithstanding anything
contained herein to the contrary, in the event that the representation contained
in the foregoing clause (ii) would be inaccurate if given by a Partner, such
Partner (w) shall not be required to make and shall not be deemed to have made
such representation, if it delivers to the General Partner in connection with or
prior to its execution of this Agreement written notice that it may not
truthfully make such representation, (x) hereby agrees that it is subject to the
withholding provisions of the Code applicable to a “foreign person” or “foreign
partner,” as applicable, and hereby authorizes the General Partner to withhold
any and all amounts it is required to withhold pursuant to the Code with respect
to such “foreign person” or “foreign partner,” as applicable, and (y) hereby
agrees to cooperate fully with the General Partner with respect to such
withholdings, including by effecting the timely completion and delivery to the
General Partner of all forms reasonably determined to be required by the General
Partner in connection therewith.
               3.4.2 Each Additional Limited Partner and Substituted Limited
Partner that is not an individual, as a condition to becoming an Additional
Limited Partner or a Substituted Limited Partner, respectively, shall, by
executing this Agreement or a counterpart thereof, represent and warrant to the
Partnership and each other Partner(s) that (i) all transactions contemplated by
this Agreement to be performed by it have been duly authorized by all necessary
action, including that of its general partner(s), committee(s), trustee(s),
beneficiaries, directors and/or shareholder(s), as the case may be, as required,
(ii) the consummation of such transactions shall not result in a breach or
violation of, or a default under, its partnership or operating agreement, trust
agreement, articles, charter, bylaws or similar organizational document, as the
case may be, any material agreement by which such Partner or any of such
Partner’s properties or any of its partners, members, beneficiaries, trustees or
shareholders, as the case may be, is or are bound, or any statute, regulation,
order or other law to which such Partner or any of its partners, members,
trustees, beneficiaries or shareholders, as the case may be, is or are subject,
(iii) subject to the last sentence of this Section 3.4.2, such Partner is
neither a “foreign person” within the meaning of Code Section 1445(f) nor a
“foreign partner” within the meaning of Code Section 1446(e), (iv) such Partner
does not own, directly or indirectly, (a) except as otherwise disclosed by the
Partner in writing to the Partnership, nine and eight tenths percent (9.8%) or
more of the total combined voting power of all classes of stock entitled to

25



--------------------------------------------------------------------------------



 



vote, or nine and eight tenths percent (9.8%) or more of the total value of
shares of all classes of stock, of any corporation that is a tenant of any of
(A) the General Partner or any Qualified REIT Subsidiary, (B) the Partnership or
(C) any partnership, venture or limited liability company of which the General
Partner, any Qualified REIT Subsidiary or the Partnership is a member, as
reflected on the Tenant List or (b) except as otherwise identified by the
Partner in writing to the Partnership, an interest of nine and eight tenths
percent (9.8%) or more in the assets or net profits of any tenant of any of
(A) the General Partner or any Qualified REIT Subsidiary, (B) the Partnership or
(C) any partnership, venture or limited liability company for which the General
Partner, any Qualified REIT Subsidiary or the Partnership is a member, as
reflected on the Tenant List and (v) this Agreement is binding upon, and
enforceable against, such Partner in accordance with its terms. Notwithstanding
anything contained herein to the contrary, in the event that the representation
contained in the foregoing clause (iii) would be inaccurate if given by a
Partner, such Partner (w) shall not be required to make and shall not be deemed
to have made such representation, if it delivers to the General Partner in
connection with or prior to its execution of this Agreement written notice that
it may not truthfully make such representation, (x) hereby agrees that it is
subject to the withholding provisions of the Code applicable to a “foreign
person” or “foreign partner,” as applicable, and hereby authorizes the General
Partner to withhold any and all amounts it is required to withhold pursuant to
the Code with respect to such “foreign person” or “foreign partner,” as
applicable, and (y) hereby agrees to cooperate fully with the General Partner
with respect to such withholdings, including by effecting the timely completion
and delivery to the General Partner of all forms reasonably determined to be
required by the General Partner in connection therewith.
               3.4.3 Each Partner (including each Additional Limited Partner or
Substituted Limited Partner as a condition to becoming a Limited Partner)
represents, warrants and agrees that it has acquired its interest in the
Partnership for its own account for investment purposes only and not for the
purpose of, or with a view toward, the resale or distribution of all or any part
thereof, and not with a view toward selling or otherwise distributing such
interest or any part thereof at any particular time or under any predetermined
circumstances. Each Partner further represents and warrants that it is a
sophisticated investor, able and accustomed to handling sophisticated financial
matters for itself, particularly real estate investments, and that it has a
sufficiently high net worth that it does not anticipate a need for the funds
that it has invested in the Partnership in what it understands to be a highly
speculative and illiquid investment.
               3.4.4 The representations and warranties contained in
Sections 3.4.1, 3.4.2 and 3.4.3 hereof shall survive the execution and delivery
of this Agreement by each Partner (and, in the case of an Additional Limited
Partner or a Substituted Limited Partner, the admission of such Additional
Limited Partner or Substituted Limited Partner as a Limited Partner in the
Partnership) and the dissolution, liquidation and termination of the
Partnership.
               3.4.5 Each Partner (including each Additional Limited Partner or
Substituted Limited Partner as a condition to becoming a Limited Partner) hereby
acknowledges that no representations as to potential profit, cash flows, funds
from

26



--------------------------------------------------------------------------------



 



operations or yield, if any, in respect of the Partnership or the General
Partner have been made by the Partnership, any Partner or any employee or
representative or Affiliate of any Partner to such Partner, and that projections
and any other information, including financial and descriptive information and
documentation, that may have been in any manner submitted to such Partner shall
not constitute any representation or warranty of any kind or nature, express or
implied.
     4. CAPITAL ACCOUNTS; CAPITAL CONTRIBUTIONS AND ISSUANCES OF PARTNERSHIP
INTERESTS.
     4.1 Capital Accounts. A separate capital account shall be maintained for
each Partner in accordance with the provisions of Regulations Section 1.704-1.
No Partner shall be entitled to receive interest on its Capital Account or any
portion thereof. Subject to Section 6 below, each Partner’s Capital Account
shall be equal to:
     (i) The amount of cash or the Gross Asset Value of property contributed by
such Partner to the Partnership (net of liabilities encumbering the contributed
property that the Partnership is considered to assume or take subject to under
Section 752 of the Code); plus
     (ii) The amount of any Profits or other items of taxable income or gain, or
tax exempt income or gain, and items in the nature of income or gain allocated
to the Partner pursuant to Section 6; less
     (iii) The amount of any Losses and items in the nature of Loss or deduction
allocated to the Partner pursuant to Section 6; and less
     (iv) All distributions of cash of other property distributed to the
Partner.
     4.2 General Partner Interests. At or about the Effective Time, the General
Partner shall make a Capital Contribution to the Partnership in exchange for
Partnership Units as contemplated by the Master Agreement.
     4.3 Class A Convertible Preferred Units.
               4.3.1 Rank. The Class A Convertible Preferred Units shall rank in
a Liquidating Event (a) prior to the Common Units; (b) prior to any class or
series of Junior Units hereafter created; (c) pari passu with any class or
series of Partnership Units (including Preferred Units) currently existing or
hereafter created specifically ranking on parity with the Class A Convertible
Preferred Units (collectively, “Pari Passu Units”), and (d) junior to any class
or series of Partnership Units (including Preferred Units) hereafter created
specifically ranking senior to the Class A Convertible Preferred Units
(collectively, “Senior Units”).
               4.3.2 Cumulative Distributions. Subject to the rights of any
applicable Senior Units, each Class A Convertible Preferred Unit shall be
entitled to distributions at an annual rate of 2.0% of the Class A Convertible
Preferred Unit

27



--------------------------------------------------------------------------------



 



Liquidation Preference Amount from the date of issuance of such Class A
Convertible Preferred Unit (adjusted for any stock split, stock dividend or
distribution, reclassification, reorganization, consolidation or similar change
or event) (collectively, the “Class A Preferred Distributions”). Such
distributions shall accumulate (accrue) from day to day, and shall be paid in
cash in arrears on the last day of each March, June, September and December, or
if any such day is not a Business Day, the immediately preceding Business Day,
beginning June 30, 2008. All Class A Preferred Distributions under this
Section 4.3.2 shall be cumulative so that if such Distributions in respect of
any distribution period shall not have been paid on or declared and set apart
for all Class A Convertible Preferred Units at the time outstanding, the
deficiency shall be fully paid on or declared and set apart for such Class A
Convertible Preferred Units after the payment of any amount necessary to enable
the General Partner to pay REIT Expenses, but before the Partnership makes any
other distribution (as hereinafter defined) to the holders of any other
Partnership Units (other than Senior Units and Pari Passu Units (provided
Class A Preferred Distributions shall be paid simultaneously with distributions
to Pari Passu Units pro rata in proportion to the ratio that the aggregate
accumulated and unpaid Class A Preferred Distributions bears to the aggregate
accumulated and unpaid distributions owing to holders of the Pari Passu Units)).
               4.3.3 Liquidation Preference. Subject to the rights of any
applicable Senior Units, in the event of (i) a Liquidating Event, or (ii) the
merger, consolidation, reorganization or other combination of the Partnership
with or into another entity (any such event, an “Optional Liquidation Preference
Event”), the holders of Class A Convertible Preferred Units shall be entitled to
receive, in exchange for any Class A Convertible Preferred Unit, out of the
assets of the Partnership, an amount per Class A Convertible Preferred Unit
equal to the Class A Convertible Preferred Unit Liquidation Preference Amount
before any payment is made, or any assets are distributed, to the holders of
Common Units or Junior Units but following any payment to be made or any assets
to be distributed to any Senior Units and concurrent with any payment to be made
or any assets to be distributed to Pari Passu Units. With respect to an Optional
Liquidation Preference Event, each holder of Class A Convertible Preferred Units
will have the option, in such holder’s sole discretion, to exercise its right to
receive, in exchange for any Class A Convertible Preferred Unit, the Class A
Preferred Liquidation Preference plus all declared but unpaid Class A Preferred
Distributions by delivering written notice to the Partnership of such election.
If, in the event of a Liquidating Event or an Optional Liquidation Preference
Event, the assets of the Partnership are insufficient to pay the total aggregate
Class A Convertible Preferred Unit Liquidation Preference Amount plus any
accumulated and declared and unpaid Class A Preferred Distributions (in the case
of an Optional Liquidation Preference Event, to those electing holders) and
aggregate amounts, if any, to which the Pari Passu Units would be entitled upon
such Liquidating Event, the holders of such Class A Convertible Preferred Units
shall share in any such distribution pro rata with the holders of all Pari Passu
Units outstanding in proportion to the full amounts to which they would
otherwise be respectively entitled (i.e., the amount to be distributed to the
holders of the Class A Convertible Preferred Units shall be equal to the product
of (i) the amount available for distribution, multiplied by (ii) a fraction, the
numerator of which is the aggregate Class A Convertible Preferred Unit
Liquidation Preference Amount plus any accumulated and declared and unpaid
Class A Preferred Distributions (in the case of an Optional Liquidation

28



--------------------------------------------------------------------------------



 



Preference Event, the aggregate Class A Convertible Preferred Unit Liquidation
Preference Amount plus any accumulated and declared and unpaid Class A Preferred
Distributions of the electing holders) and the denominator of which is the sum
of the aggregate Class A Convertible Preferred Unit Liquidation Preference
Amounts plus any accumulated and declared and unpaid Class A Preferred
Distributions (in the case of an Optional Liquidation Preference Event, the
aggregate Class A Convertible Preferred Unit Liquidation Preference Amount of
the electing holders plus any accumulated and declared and unpaid Class A
Preferred Distributions of such holders) and the aggregate amounts, if any, to
which the Pari Passu Units would be entitled upon such Liquidating Event). All
amounts distributed to any holder of Class A Convertible Preferred Units shall
be in cash to the extent cash is available, unless otherwise previously
consented to in writing by such holder.
               4.3.4 Optional Conversion. Commencing on the Class A Unlock Date,
each Class A Convertible Preferred Unit shall be convertible, at the option of
the holder thereof, at any time and from time to time, and without the payment
of additional consideration by the holder thereof, into the number of fully paid
and nonassessable Common Units equal to the Class A Convertible Preferred Unit
Conversion Factor.
               4.3.5 Mandatory Conversion. The Partnership may require any
holder of Class A Convertible Preferred Units to convert each of his, her or its
Class A Convertible Preferred Units into the number of fully paid and
nonassessable Common Units equal to the Class A Convertible Preferred Unit
Conversion Factor commencing on the fourth anniversary of the issuance of the
Class A Convertible Preferred Units in the event that at any time (A) (i) the
product of (a) the Common Unit Redemption Factor multiplied by (b) the Market
Price of the Common Shares is greater than (ii) one hundred twenty-five percent
(125%) of the Class A Conversion Price during twenty (20) days out of any thirty
(30) consecutive trading days, and (B) a Qualified Public Offering has been
consummated.
               4.3.6 No Fractional Units. No fractional Common Units shall be
issued upon conversion of the Class A Convertible Preferred Unit. In lieu of any
fractional Common Units to which the holder would otherwise be entitled, the
Partnership shall pay cash equal to such fraction multiplied by the Class A
Conversion Price. Whether or not fractional Common Units would be issuable upon
such conversion shall be determined on the basis of the total number of Class A
Convertible Preferred Units the holder is at the time converting into Common
Units and the aggregate number of Common Units issuable upon such conversion at
any time.
               4.3.7 Notice of Conversion (Optional). In order for a holder of
Class A Convertible Preferred Units to voluntarily convert shares of Class A
Convertible Preferred Units into Common Units, such holder shall deliver to the
Partnership’s Transfer Agent written notice (“Notice of Conversion”) that such
holder elects to convert all or any number of the Class A Convertible Preferred
Units held by such holder and, if applicable, any event on which such conversion
is contingent. A Notice of Conversion shall state such holder’s name or the
names of the nominees in which such holder wishes the Common Units to be issued.
The close of business on the date of receipt by the Transfer Agent of such
Notice of Conversion shall be the time of conversion (the “Conversion Time”),
and the Common Units issuable upon conversion of the Class A Convertible
Preferred Units

29



--------------------------------------------------------------------------------



 



indicated in the Notice of Conversion shall be deemed to be outstanding of
record as of such date. As soon as reasonably practicable following the
Conversion Time and in any event within three business days following the
Conversion Time, the holder of Class A Convertible Preferred Units shall
surrender the certificate or certificates, if any, for such Class A Convertible
Preferred Units (or, if such registered holder alleges that a certificate has
been lost, stolen or destroyed, a lost certificate affidavit and agreement
reasonably acceptable to the Partnership to indemnify the Partnership against
any claim that may be made against the Partnership on account of the alleged
loss, theft or destruction of such certificate), at the office of the Transfer
Agent. If required by the Partnership, certificates surrendered for conversion
shall be endorsed or accompanied by a written instrument or written instruments
of transfer, in form satisfactory to the Partnership, duly executed by the
registered holder or such holder’s attorney duly authorized in writing. If the
Common Units are to be certificated, the Partnership shall, as soon as
practicable after the Conversion Time, and in no event later than the third
business day following the Conversion Time, issue and deliver or cause its
Transfer Agent to issue and deliver to the holder of Class A Convertible
Preferred Units subject to a Notice of Conversion, or to such holder’s nominees,
a certificate or certificates for the number of full Common Units issuable upon
such conversion in accordance with the provisions hereof and, if applicable, a
certificate for the number (if any) of the Class A Convertible Preferred Units
represented by a surrendered certificate that were not converted into Common
Units, and cash as provided in Section 4.3.6 above in lieu of any fraction of a
Common Unit otherwise issuable upon such conversion and payment of any
accumulated or declared but unpaid distributions on the Class A Convertible
Preferred Units converted.
               4.3.8 Notice of Conversion (Mandatory). In the event the
Partnership exercises its right under Section 4.3.5 to require any holder of
Class A Convertible Preferred Units to convert each of his, her or its Class A
Convertible Preferred Units into Common Units, then the Partnership may provide
by notice to such Limited Partner that the Partnership has elected to exercise
its rights under Section 4.3.5 and may treat such Limited Partner as a party who
has delivered a Notice of Conversion pursuant to Section 4.3.7 above. Such
notice given by the Partnership to a Limited Partner pursuant to this
Section 4.3.8 shall be treated as if it were a Notice of Conversion delivered to
the General Partner by such Limited Partner. For purposes of this Section 4.3.8,
other than with respect to the delivery of the Notice of Conversion (which is
dealt with in the preceding two sentences), the provisions of Section 4.3.7
shall apply, mutatis mutandis, with the “Conversion Time” being the date that
the Partnership issues a Notice of Conversion.
          4.4 Issuances of Additional Partnership Interests.
               4.4.1 General. The General Partner is hereby authorized to cause
the Partnership to issue additional Partnership Interests, in the form of
Partnership Units, for any Partnership purpose, at any time or from time to
time, to the Partners (including the General Partner) or to other Persons, and
to admit such Persons as Additional Limited Partners, for such consideration and
on such terms and conditions as shall be established by the General Partner in
its sole and absolute discretion, all without the approval of any Limited
Partners. Subject to other limitations in this Agreement, but without limiting
the

30



--------------------------------------------------------------------------------



 



foregoing, the General Partner is expressly authorized to cause the Partnership
to issue Partnership Units (i) upon the conversion, redemption or exchange of
any Debt, Partnership Units or other securities issued by the Partnership,
(ii) for less than fair market value, so long as the General Partner concludes
in good faith that such issuance is in the best interests of the General Partner
and the Partnership, (iii) in connection with any merger of any other Person
into the Partnership or any Subsidiary of the Partnership if the applicable
merger agreement provides that Persons are to receive Partnership Units in
exchange for their interests in the Person merging into the Partnership or any
Subsidiary of the Partnership, (iv) in connection with any acquisition of real
property or other assets and (v) that are Senior Units, Pari Passu Units or
Junior Units. Subject to the Act, any additional Partnership Interests may be
issued in one or more classes, or one or more series of any of such classes,
with such designations, preferences and relative, participating, optional or
other special rights, powers and duties as shall be determined by the General
Partner, in its sole and absolute discretion without the approval of any Limited
Partner, and set forth in this Agreement or a written document thereafter
attached to and made an exhibit to this Agreement (each, a “Partnership Unit
Designation”). Without limiting the generality of the foregoing, the General
Partner shall have authority to specify (a) the allocations of items of
Partnership income, gain, loss, deduction and credit to each such class or
series of Partnership Interests; (b) the right of each such class or series of
Partnership Interests to share in Partnership distributions; (c) the rights of
each such class or series of Partnership Interests upon dissolution and
liquidation of the Partnership; (d) the voting rights, if any, of each such
class or series of Partnership Interests; and (e) the conversion, redemption or
exchange rights applicable to each such class or series of Partnership
Interests.
               4.4.2 Issuances to the General Partner. No additional Partnership
Units shall be issued to the General Partner unless (i) the additional
Partnership Units are issued to all Partners in proportion to their respective
Percentage Interests with respect to the class of Partnership Units so issued,
(ii) (a) the additional Partnership Units are (x) Common Units issued in
connection with an issuance of Common Shares, or (y) Partnership Units (other
than Common Units) issued in connection with an issuance, conversion or exercise
of Preferred Shares, Other Securities or other interests in the General Partner
(other than Common Shares), which Preferred Shares, Other Securities or other
interests have designations, preferences and other rights, terms and provisions
that are substantially the same as the designations, preferences and other
rights, terms and provisions of the additional Partnership Units issued to the
General Partner, and (b) the General Partner contributes or otherwise causes to
be transferred to the Partnership the cash proceeds or other consideration
received in connection with the issuance of such Common Shares, Preferred
Shares, Other Securities or other interests in the General Partner, (iii) the
additional Partnership Units are issued upon the conversion, redemption or
exchange of Debt, Partnership Units or other securities issued by the
Partnership, or (iv) the additional Partnership Units are issued pursuant to
Section 4.5.2 or Section 4.6.
               4.4.3 No Preemptive Rights. No Person, including any Partner or
Assignee, shall have any preemptive, preferential, participation or similar
right or rights to subscribe for or acquire any Partnership Interest.

31



--------------------------------------------------------------------------------



 



          4.5 Additional Funds and Capital Contributions.
               4.5.1 General. The General Partner may, at any time and from time
to time, determine that the Partnership requires additional funds (“Additional
Funds”) for the acquisition or development of additional Properties, for the
redemption of Partnership Units or for such other purposes as the General
Partner may determine in its sole and absolute discretion. Additional Funds may
be obtained by the Partnership, at the election of the General Partner, in any
manner provided in, and in accordance with, the terms of this Section 4.5
without the approval of any Limited Partners.
               4.5.2 Additional Capital Contributions. The General Partner, on
behalf of the Partnership, may obtain any Additional Funds by accepting Capital
Contributions from any Partners or other Persons. In connection with any such
Capital Contribution (of cash or property), the General Partner is hereby
authorized to cause the Partnership from time to time to issue additional
Partnership Units (as set forth in Section 4.4 above) in consideration therefor
and the Percentage Interests of the General Partner and the Limited Partners
shall be adjusted appropriately to reflect the issuance of such additional
Partnership Units.
               4.5.3 Loans by Third Parties. The General Partner, on behalf of
the Partnership, may obtain any Additional Funds by causing the Partnership to
incur Debt to any Person upon such terms as the General Partner determines
appropriate, including making such Debt convertible, redeemable or exchangeable
for Partnership Units; provided, however, that the Partnership shall not incur
any such Debt if (i) a breach, violation or default of such Debt would be deemed
to occur by virtue of the Transfer by any Limited Partner of any Partnership
Interest, or (ii) such Debt is recourse to any Partner (unless the Partner
otherwise agrees in writing prior thereto).
               4.5.4 General Partner Loans. The General Partner may provide
Additional Funds by causing the Partnership to incur Debt to the General Partner
(each, a “General Partner Loan") if (i) such Debt is, to the extent permitted by
law, on substantially the same terms and conditions (including interest rate,
repayment schedule, and conversion, redemption, repurchase and exchange rights)
as Funding Debt incurred by the General Partner, the net proceeds of which are
lent to the Partnership to provide such Additional Funds, or (ii) such Debt is
on terms and conditions no less favorable to the Partnership than would be
available to the Partnership from any third party; provided, however, that the
Partnership shall not incur any such Debt if (a) a breach, violation or default
of such Debt would be deemed to occur by virtue of the Transfer by any Limited
Partner of any Partnership Interest, or (b) such Debt is recourse to any Partner
(unless the Partner otherwise agrees in writing prior thereto).
               4.5.5 Issuance of Securities by the General Partner.

  (a)   The General Partner shall contribute the cash proceeds or other
consideration received from any issuances from and after the date hereof of
Common Shares, Preferred Shares, Junior Shares or Other Securities, as the case
may be, and from the exercise of the rights contained in any such additional
Other Securities, to the Partnership in exchange for (x) in the case of an
issuance of Common Shares, Common Units, or (y) in the case

32



--------------------------------------------------------------------------------



 



      of an issuance of Preferred Shares, Junior Shares or Other Securities,
Partnership Units with designations, preferences and other rights, terms and
provisions that are substantially the same as the designations, preferences and
other rights, terms and provisions of such Preferred Shares, Junior Shares or
Other Securities.     (b)   The General Partner shall not issue any additional
Common Shares, Preferred Shares, Junior Shares or Other Securities unless the
General Partner contributes the cash proceeds or other consideration received
from the issuance of such additional Common Shares, Preferred Shares, Junior
Shares or Other Securities, as the case may be, and from the exercise of the
rights contained in any such additional Other Securities, to the Partnership in
exchange for (x) in the case of an issuance of Common Shares, Common Units, or
(y) in the case of an issuance of Preferred Shares, Junior Shares or Other
Securities, Partnership Units with designations, preferences and other rights,
terms and provisions that are substantially the same as the designations,
preferences and other rights, terms and provisions of such Preferred Shares,
Junior Shares or Other Securities; provided, however, that notwithstanding the
foregoing, the General Partner may issue Common Shares, Preferred Shares, Junior
Shares or Other Securities (a) pursuant to Section 4.6 or Section 8.5.4 hereof,
(b) pursuant to a dividend or distribution (including any stock split) of Common
Shares, Preferred Shares, Junior Shares or Other Securities to all of the
holders of Common Shares, Preferred Shares, Junior Shares or Other Securities,
as the case may be, (c) upon a conversion, redemption or exchange of Preferred
Shares, (d) upon a conversion of Junior Shares into Common Shares, (e) upon a
conversion, redemption, exchange or exercise of Other Securities, or (f) in
connection with an acquisition of a property or other asset to be owned,
directly or indirectly, by the General Partner if the General Partner determines
that such acquisition is in the best interests of the Partnership. In the event
of any issuance of additional Common Shares, Preferred Shares, Junior Shares or
Other Securities by the General Partner, the Partnership shall pay the General
Partner’s expenses associated with such issuance, including any underwriting
discounts or commissions (it being understood that payment of some or all of
such expenses may be made by the General Partner on behalf of the Partnership
out of the gross proceeds of such issuance prior to the contribution of such
proceeds by the General Partner).

          4.6 Stock Incentive Plans.
               4.6.1 Options Granted to Partnership Employees and Independent
Directors. If at any time or from time to time, in connection with a Stock
Incentive Plan, a stock option (or other similar incentive exercisable by the
recipient) granted to a Partnership Employee or an Independent Director is duly
exercised:

33



--------------------------------------------------------------------------------



 



  (a)   the General Partner shall, as soon as practicable after such exercise,
make a Capital Contribution to the Partnership in an amount equal to the
exercise price paid to the General Partner by such exercising party in
connection with the exercise of such stock option (or other similar incentive
exercisable by the recipient);     (b)   on the date that the General Partner
makes a capital contribution pursuant to Section 4.6.1(a) hereof, the General
Partner shall be deemed to have contributed to the Partnership as a Capital
Contribution, in consideration of an additional Limited Partner Interest
(expressed in and as additional Common Units), an amount equal to the Value of a
Common Share as of the date of exercise multiplied by the number of Common
Shares then being issued in connection with the exercise of such stock option
(or other similar incentive exercisable by the recipient); and     (c)   An
equitable Percentage Interest adjustment shall be made in which the General
Partner shall be treated as having made a cash contribution equal to the amount
described in Section 4.6.1(b) hereof.     (d)   For purposes of this
Section 4.6, in determining the Value of a Common Share, only the trading date
immediately preceding the exercise of the relevant stock option (or other
similar incentive exercisable by the recipient) under the Stock Incentive Plan
shall be considered.

               4.6.2 Restricted Units. In accordance with Section 4.5.5, to the
extent the General Partner issues shares of restricted common stock or
restricted stock units pursuant to a Stock Incentive Plan, the Partnership shall
issue to the General Partner an equal number of Common Units that are subject to
a similar vesting schedule, forfeiture provisions and other terms and conditions
that correspond to those of the restricted common stock (“Restricted Common
Units”). The terms of such Restricted Common Units shall comply in all respects
with the elective safe harbor provided in proposed Regulations Section 1.83-3(l)
and the proposed revenue procedure issued as part of IRS Notice 2005-43, as each
of the same may be revised and finalized; provided, however, that such
Restricted Common Units are issued after the adoption of such Regulation and
revenue procedure as final. The Partnership is authorized and directed to elect
such safe harbor, and the Partnership and each of its partners (including the
General Partner, as holder of such Restricted Common Units, and any other holder
of Partnership Units transferred in connection with the performance of services)
agrees to comply with all requirements of the safe harbor with respect to all
Restricted Common Units (or other Partnership Units transferred in connection
with the performance of services) while this election remains effective;
provided, however, that such Restricted Common Units are issued after the
adoption of such Regulation and revenue procedure as final.
               4.6.3 Future Stock Incentive Plans. Nothing in this Agreement
shall be construed or applied to preclude or restrain the General Partner from
adopting, modifying or terminating stock incentive plans for the benefit of
employees, directors or other business associates of the General Partner, the
Partnership or any of their Affiliates.

34



--------------------------------------------------------------------------------



 



In the event that any such plan is adopted, modified or terminated by the
General Partner, amendments to this Section 4.6 may become necessary or
advisable and that any approval or consent of the Limited Partners required
pursuant to the terms of this Agreement in order to effect any such amendments
requested by the General Partner shall not be unreasonably withheld or delayed.
          4.7 No Interest; No Return. No Partner shall be entitled to interest
on its Capital Contribution or on such Partner’s Capital Account. Except as
provided herein or by law, no Partner shall have any right to demand or receive
the return of its Capital Contribution from the Partnership.
          4.8 Other Contribution Provisions. In the event that any Partner is
admitted to the Partnership and is given a Capital Account in exchange for
services rendered to the Partnership, unless otherwise determined by the General
Partner in its sole and absolute discretion, such transaction shall be treated
by the Partnership and the affected Partner as if the Partnership had
compensated such partner in cash and such Partner had contributed the cash to
the capital of the Partnership. In addition, with the consent of the General
Partner, one or more Limited Partners may enter into contribution agreements
with the Partnership which have the effect of providing a guarantee of certain
obligations of the Partnership.
          4.9 Not Publicly Traded. The General Partner, on behalf of the
Partnership, shall use commercially reasonable efforts not to take any action
which would result in the Partnership being a “publicly traded partnership”
under and as such term is defined in Section 7704(b) of the Code.
          5. DISTRIBUTIONS.
          5.1 Requirement and Characterization of Distributions.
               5.1.1 General. Without limitation of any rights of accumulation
of any Partnership Unit, the General Partner shall have the exclusive right and
authority to declare and cause the Partnership to make distributions as and when
the General Partner deems appropriate or desirable in its sole discretion.
Notwithstanding anything to the contrary contained herein, in no event may a
Partner receive a distribution with respect to a Partnership Unit for a quarter
or shorter period if such Partner is entitled to receive a distribution for such
quarter or shorter period with respect to a Share for which such Partnership
Unit has been redeemed or exchanged. Except as otherwise expressly provided for
herein (including in Section 4.3.2), no Partnership Unit shall be entitled to a
distribution in preference to any other Partnership Unit. For so long as the
General Partner elects to qualify as a REIT, the General Partner shall make such
reasonable efforts, as determined by it in its sole and absolute discretion and
consistent with the qualification of the General Partner as a REIT, to make
distributions to the Partners such that the General Partner will receive amounts
sufficient to enable the General Partner to pay shareholder dividends that will
(1) satisfy the REIT Requirements and (2) avoid any federal income or excise tax
liability for the General Partner.

35



--------------------------------------------------------------------------------



 



               5.1.2 Method. After payment to the General Partner of any amount
necessary to enable the General Partner to pay REIT Expenses, when, as and if
declared by the General Partner, the Partnership shall make distributions to the
Partners:

  (i)   first, to Holders of any Partnership Interests that are entitled to any
preference in distribution (including Class A Convertible Preferred Units), and
within each such class of Partnership Interests, pro rata among the Holders
thereof in proportion to each Holder’s respective ownership interest of such
class of Partnership Interest), in the respective order and amount of such
preferences; and     (ii)   second, to Holders of any Partnership Interests that
are not entitled to any preference in distribution (including Common Units and
Junior Units), in accordance with the rights of such class of Partnership
Interests (pro rata to each such Holder in accordance with the ratio of (a) the
amount to be distributed to such Holder pursuant to this Section to (b) the
aggregate amount to be distributed to all such Holders pursuant to this
Section).

          5.2 Distributions in Kind. No Unitholder shall have the right to
demand any property other than cash in respect of any distribution. The General
Partner may determine, in its sole and absolute discretion, to make a
distribution in kind of Partnership assets to the Unitholders, and such assets
shall be distributed in such a fashion as to ensure that the fair market value
of such assets is distributed and allocated in accordance with Sections 5, 6 and
10 hereof.
          5.3 Amounts Withheld. All amounts withheld pursuant to the Code or any
provisions of any state or local tax law and Section 10.4 hereof with respect to
any allocation, payment or distribution to any Unitholder shall be treated as
amounts paid or distributed to such Unitholder pursuant to Section 5.1 hereof
for all purposes under this Agreement.
          5.4 Distributions Upon Liquidation. Notwithstanding the other
provisions of this Section 5, net proceeds from a Terminating Capital
Transaction, and any other cash received or reductions in reserves made after
commencement of the liquidation of the Partnership, shall be distributed to the
Unitholders in accordance with Section 13.2 hereof.
          5.5 Distributions to Reflect Issuance of Additional Partnership Units.
Subject to Section 14.2.4, in the event that the Partnership issues additional
Partnership Units pursuant to the provisions of Section 4 hereof, the General
Partner is hereby authorized to make such revisions to this Section 5 as it
determines are necessary or desirable to reflect the issuance of such additional
Partnership Units consistent with their Partnership Unit Designation, including
making preferential distributions to certain classes of Partnership Units.
          5.6 Restricted Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, neither the Partnership nor the General
Partner, on behalf of the Partnership, shall make a distribution to any
Unitholder on account of its Partnership Interest or interest in Partnership
Units if such distribution would violate Section 17-607 of the Act or other
applicable law.

36



--------------------------------------------------------------------------------



 



          6. ALLOCATIONS.
          6.1 Timing and Amount of Allocations of Income and Loss. Income and
Loss of the Partnership shall be determined and allocated with respect to each
Fiscal Year of the Partnership as of the end of each such year. Except as
otherwise provided in this Section 6, an allocation to a Unitholder of a share
of Income or Loss shall be treated as an allocation of the same share of each
item of income, gain, loss or deduction that is taken into account in computing
Income or Loss.
          6.2 General Allocations.
               6.2.1 Allocation of Profits and Losses for Capital Account
Purposes. After giving effect to the special allocations set forth in
Sections 6.3 and 6.4, Profits and Losses for each Fiscal Year shall be allocated
among the Partners so as to reduce, proportionately, in the case of any Profits,
the difference between their respective Target Capital Accounts and Partially
Adjusted Capital Accounts for such Fiscal Year and, in the case of Losses, the
difference between their respective Partially Adjusted Capital Accounts and
Target Capital Accounts for such Fiscal Year. No portion of Profits or Losses
for any Fiscal Year shall be allocated to a Partner, in the case of Profits,
whose Partially Adjusted Capital Account is greater than its Target Capital
Account or, in the case of Losses, whose Target Capital Account is greater than
or equal to its Partially Adjusted Capital Account for such Fiscal Year.
               6.2.2 Limitation on Loss Allocations. To the extent any Losses
allocated to a Partner under Section 6.2.1 would cause such Partner to have an
Adjusted Capital Account Deficit, such Losses shall not be allocated to such
Partner and instead shall be allocated to the other Partner to the maximum
extent that such losses may be allocated to such other Partner without causing
such other Partner to have an Adjusted Capital Account Deficit. Thereafter, any
further Losses for the Fiscal Year shall be allocated in accordance with the
Partners’ Percentage Interests.
          6.3 Additional Allocation Provisions. Notwithstanding the foregoing
provisions of this Section 6:
               6.3.1 Regulatory Allocations.
     (i) Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(f), notwithstanding any other provision of this Section 6, if
there is a net decrease in Partnership Minimum Gain during any Fiscal Year, each
Holder of Partnership Units shall be specially allocated items of Partnership
income and gain for such year (and, if necessary, subsequent years) in an amount
equal to such Holder’s share of the net decrease in Partnership Minimum Gain, as
determined under Regulations Section 1.704-2(g). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Holder pursuant thereto. The items to be allocated shall
be determined in accordance with Regulations Sections 1.704-2(f)(6) and
1.704-2(j)(2). This Section 6.3.1(i) is intended to qualify as a “minimum gain
chargeback” within the meaning of Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.

37



--------------------------------------------------------------------------------



 



     (ii) Partner Nonrecourse Debt Minimum Gain Chargeback. Except as otherwise
provided in Regulations Section 1.704-2(i)(4) or in Section 6.3.1(i) hereof, if
there is a net decrease in Partner Nonrecourse Debt Minimum Gain attributable to
a Partner Nonrecourse Debt during any Fiscal Year, each Holder of Partnership
Units who has a share of the Partner Nonrecourse Debt Minimum Gain attributable
to such Partner Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Partnership income
and gain for such year (and, if necessary, subsequent years) in an amount equal
to such Holder’s share of the net decrease in Partner Nonrecourse Debt Minimum
Gain attributable to such Partner Nonrecourse Debt, determined in accordance
with Regulations Section 1.704-2(i)(4). Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each General Partner, Limited Partner and other Holder pursuant
thereto. The items to be so allocated shall be determined in accordance with
Regulations Sections 1.704-2(i)(4) and 1.704-2(j)(2). This Section 6.3.1(ii) is
intended to qualify as a “chargeback of partner nonrecourse debt minimum gain”
within the meaning of Regulations Section 1.704-2(i) and shall be interpreted
consistently therewith.
     (iii) Nonrecourse Deductions and Partner Nonrecourse Deductions. Any
Nonrecourse Deductions for any Fiscal Year shall be specially allocated to the
Holders of Partnership Units in accordance with their Partnership Units. Any
Partner Nonrecourse Deductions for any Fiscal Year shall be specially allocated
to the Holder(s) who bears the economic risk of loss with respect to the Partner
Nonrecourse Debt to which such Partner Nonrecourse Deductions are attributable,
in accordance with Regulations Section 1.704-2(i).
     (iv) Qualified Income Offset. If any Holder of Partnership Units
unexpectedly receives an adjustment, allocation or distribution described in
Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership
income and gain shall be allocated, in accordance with Regulations
Section 1.704-1(b)(2)(ii)(d), to such Holder in an amount and manner sufficient
to eliminate, to the extent required by such Regulations, the Adjusted Capital
Account Deficit of such Holder as quickly as possible, provided that an
allocation pursuant to this Section 6.3.1(iv) shall be made if and only to the
extent that such Holder would have an Adjusted Capital Account Deficit after all
other allocations provided in this Section 6 have been tentatively made as if
this Section 6.3.1(iv) were not in the Agreement. It is intended that this
Section 6.3.1(iv) qualify and be construed as a “qualified income offset” within
the meaning of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.
     (v) Gross Income Allocation. In the event that any Holder of Partnership
Units has an Adjusted Capital Account Deficit at the end of any Fiscal Year,
each such Holder shall be specially allocated items of Partnership income and
gain in the amount of such excess to eliminate such deficit as quickly as
possible, provided that an allocation pursuant to this Section 6.3.1(v) shall be
made if and only to the extent that such Holder would have a deficit Capital

38



--------------------------------------------------------------------------------



 



Account in excess of such sum after all other allocations provided in this
Section 6 have been tentatively made as if this Section 6.3.1(v) were not in the
Agreement.
     (vi) Limitation on Allocation of Loss. To the extent that any allocation of
Loss would cause or increase an Adjusted Capital Account Deficit as to any
Holder of Partnership Units, such allocation of Loss shall be reallocated among
the other Holders of Partnership Units in accordance with their respective
Partnership Units, subject to the limitations of this Section 6.3.1(vi).
     (vii) Section 754 Adjustment. To the extent that an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Code Section 734(b) or
Code Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Holder of Partnership Units in complete liquidation of its
interest in the Partnership, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis), and such
gain or loss shall be specially allocated to the applicable Holders in
accordance with the aforesaid Regulations.
     (viii) Curative Allocations. The allocations set forth in
Sections 6.3.1(i), (ii), (iii), (iv), (v), (vi) and (vii) hereof (the
“Regulatory Allocations”) are intended to comply with certain regulatory
requirements, including the requirements of Regulations Sections 1.704-1(b) and
1.704-2. Notwithstanding the provisions of Section 6.1 hereof, the Regulatory
Allocations shall be taken into account in allocating other items of income,
gain, loss and deduction among the Holders of Partnership Units so that to the
extent possible without violating the requirements giving rise to the Regulatory
Allocations, the net amount of such allocations of other items and the
Regulatory Allocations to each Holder of a Partnership Unit shall be equal to
the net amount that would have been allocated to each such Holder if the
Regulatory Allocations had not occurred.
               6.3.2 Special Allocations Upon Liquidation. Notwithstanding any
provision in this Section 6 to the contrary, Income or Loss realized in
connection with a Terminating Capital Transaction or for any period thereafter
(and, if necessary, constituent items of income, gain, loss and deduction) shall
be specially allocated among the Partners as required so as to cause liquidating
distributions pursuant to Section 13.2.1 hereof to be made in the same amounts
and proportions as would have resulted had such distributions instead been made
pursuant to Section 5.1 hereof.
               6.3.3 Allocation of Excess Nonrecourse Liabilities. The
Partnership shall allocate “nonrecourse liabilities” (within the meaning of
Regulations Section 1.752-1(a)(2)) of the Partnership that are secured by
multiple Properties under any reasonable method chosen by the General Partner in
accordance with Regulations Section 1.752-3(a)(3)(b). The Partnership shall
allocate “excess nonrecourse liabilities” of the Partnership under any method
approved under Regulations Section 1.752-3(a)(3) as

39



--------------------------------------------------------------------------------



 



chosen by the General Partner. For purposes of determining a Holder’s
proportional share of the “excess nonrecourse liabilities” of the Partnership
within the meaning of Regulations Section 1.752-3(a)(3), each Holder’s interest
in Partnership profits shall be equal to such Holder’s share of Partnership
Units.
          6.4 Tax Allocations.
               6.4.1 In General. Except as otherwise provided in this
Section 6.4, for income tax purposes under the Code and the Regulations each
Partnership item of income, gain, loss and deduction (collectively, “Tax Items”)
shall be allocated among the Holders of Common Units in the same manner as its
correlative item of “book” income, gain, loss or deduction is allocated pursuant
to Sections 6.2 and 6.3 hereof.
               6.4.2 Allocations Respecting Section 704(c) Revaluations.
Notwithstanding Section 6.4.1 hereof, Tax Items with respect to Property whose
Gross Asset Value varies from its adjusted tax basis in the hands of the
Partnership shall be allocated among the Holders of Partnership Units for income
tax purposes pursuant to Regulations promulgated under Code Section 704(c) so as
to take into account such variation. The Partnership shall account for such
variation under any permitted method chosen by the General Partner in its sole
discretion.
          7. MANAGEMENT AND OPERATIONS OF BUSINESS.
          7.1 Management.
               7.1.1 Except as otherwise expressly provided in this Agreement,
all management powers over the business and affairs of the Partnership are and
shall be exclusively vested in the General Partner, and no Limited Partner shall
have any right to participate in or exercise control or management power over
the business and affairs of the Partnership. The General Partner may not be
removed by the Partners with or without cause, except with the consent of the
General Partner. In addition to the powers now or hereafter granted to a general
partner of a limited partnership under applicable law or that are granted to the
General Partner under any other provision of this Agreement, the General
Partner, subject to the other provisions hereof, shall have full power and
authority to do all things deemed necessary or desirable by it to conduct the
business of the Partnership, to exercise all powers set forth in Section 3.2
hereof and to effectuate the purposes set forth in Section 3.1 hereof,
including, without limitation:

  (a)   the making of any expenditures, the lending or borrowing of money
(including making prepayments on loans and borrowing money or selling assets to
permit the Partnership to make distributions to its Partners in such amounts as
will permit the General Partner (so long as the General Partner desires to
maintain or restore its status as a REIT) to avoid the payment of any federal
income tax (including, for this purpose, any excise tax pursuant to Code
Section 4981) and to make distributions sufficient to permit the General Partner
to maintain or restore REIT status or otherwise to satisfy the REIT
Requirements), the assumption or guarantee of, or

40



--------------------------------------------------------------------------------



 



      other contracting for, indebtedness and other liabilities, the issuance of
evidences of indebtedness (including the securing of same by deed to secure
debt, mortgage, deed of trust or other lien or encumbrance on the Partnership’s
assets) and the incurring of any obligations that it deems necessary for the
conduct of the activities of the Partnership;     (b)   the making of tax,
regulatory and other filings, or rendering of periodic or other reports to
governmental or other agencies having jurisdiction over the business or assets
of the Partnership;     (c)   the acquisition, sale, lease, transfer, exchange
or other disposition of any, all or substantially all of the assets of the
Partnership (including, but not limited to, the exercise or grant of any
conversion, option, privilege or subscription right or any other right available
in connection with any assets at any time held by the Partnership) or, subject
to Section 8.6, the merger, consolidation, reorganization or other combination
of the Partnership with or into another entity;     (d)   the mortgage, pledge,
encumbrance or hypothecation of any assets of the Partnership, the use of the
assets of the Partnership (including cash on hand) for any purpose consistent
with the terms of this Agreement and on any terms that it sees fit, including
the financing of the operations and activities of the General Partner, the
Partnership or any of the Partnership’s Subsidiaries, the lending of funds to
other Persons (including the Partnership’s Subsidiaries) and the repayment of
obligations of the Partnership, its Subsidiaries and any other Person in which
the Partnership has an equity investment, and the making of capital
contributions to and equity investments in the Partnership’s Subsidiaries;    
(e)   the management, operation, leasing, landscaping, repair, alteration,
demolition, replacement or improvement of any Property, including any
Contributed Property, or other asset of the Partnership or any Subsidiary,
whether pursuant to a Services Agreement or otherwise;     (f)   the
negotiation, execution and performance of any contracts, leases, conveyances or
other instruments that the General Partner considers useful or necessary to the
conduct of the Partnership’s operations or the implementation of the General
Partner’s powers under this Agreement, including contracting with contractors,
developers, consultants, accountants, legal counsel, the Advisor’s other
professional advisors and other agents and the payment of their expenses and
compensation out of the Partnership’s assets; provided, however, that the
Advisory Agreement must contain a provision (the “Voting Direction Provision”)
that requires the Advisor to vote its shares of Proportionate Voting Preferred
Stock in proportion to the votes (the “LP Direction Votes”) that the Advisor
receives from the holders of Partnership Units (other than the General Partner),
that are issued pursuant to the Master Agreement or pursuant to

41



--------------------------------------------------------------------------------



 



      any option delivered pursuant thereto or in connection with the
consummation of the transactions contemplated thereby. The Advisor shall not
cast any votes with respect to the share of Proportionate Voting Preferred Stock
unless it receives LP Direction Votes with respect thereto.     (g)   the
distribution of Partnership cash or other Partnership assets in accordance with
this Agreement, the holding, management, investment and reinvestment of cash and
other assets of the Partnership, and the collection and receipt of revenues,
rents and income of the Partnership;     (h)   the maintenance of such insurance
for the benefit of the Partnership and the Partners as it deems necessary or
appropriate, including (i) casualty, liability and other insurance on the
Properties and (ii) liability insurance for the Indemnitees hereunder;     (i)  
the formation of, or acquisition of an interest in, and the contribution of
property to, any further limited or general partnerships, limited liability
companies, joint ventures or other relationships that it deems desirable
(including the acquisition of interests in, and the contributions of property
to, any Subsidiary and any other Person in which it has an equity investment
from time to time);     (j)   the control of any matters affecting the rights
and obligations of the Partnership, including the settlement, compromise,
submission to arbitration or any other form of dispute resolution, or
abandonment, of any claim, cause of action, liability, debt or damages, due or
owing to or from the Partnership, the commencement or defense of suits, legal
proceedings, administrative proceedings, arbitrations or other forms of dispute
resolution, and the representation of the Partnership in all suits or legal
proceedings, administrative proceedings, arbitrations or other forms of dispute
resolution, the incurring of legal expense, and the indemnification of any
Person against liabilities and contingencies to the extent permitted by law;    
(k)   the undertaking of any action in connection with the Partnership’s direct
or indirect investment in any Subsidiary or any other Person (including the
contribution of Property or contribution or loan of funds by the Partnership to
such Persons);     (l)   except as otherwise specifically set forth in this
Agreement, the determination of the fair market value of any Partnership
property distributed in kind using such method of valuation as it may reasonably
adopt as long as such method is otherwise consistent with the requirements of
this Agreement;

42



--------------------------------------------------------------------------------



 



  (m)   the enforcement of any rights against any Partner pursuant to
representations, warranties, covenants and indemnities relating to such
Partner’s contribution of property or assets to the Partnership;     (n)   the
exercise, directly or indirectly, through any attorney-in-fact acting under a
general or limited power of attorney, of any right, including the right to vote,
appurtenant to any asset or investment held by the Partnership;     (o)   the
exercise of any of the powers of the General Partner enumerated in this
Agreement on behalf of or in connection with any Subsidiary of the Partnership
or any other Person in which the Partnership has a direct or indirect interest,
or jointly with any such Subsidiary or other Person;     (p)   the exercise of
any of the powers of the General Partner enumerated in this Agreement on behalf
of any Person in which the Partnership does not have an interest, pursuant to
contractual or other arrangements with such Person;     (q)   the making,
execution and delivery of any and all deeds, leases, notes, deeds to secure
debt, mortgages, deeds of trust, security agreements, conveyances, contracts,
guarantees, warranties, indemnities, waivers, releases or legal instruments or
agreements in writing necessary or appropriate in the judgment of the General
Partner for the accomplishment of any of the powers of the General Partner
enumerated in this Agreement;     (r)   the issuance of additional Partnership
Units, as appropriate and in the General Partner’s sole and absolute discretion,
in connection with Capital Contributions by Additional Limited Partners and
additional Capital Contributions by Partners pursuant to Section 4 hereof;    
(s)   the selection and dismissal of Partnership Employees (including employees
having titles or offices such as president, vice president, secretary and
treasurer), and agents, outside attorneys, accountants, consultants and
contractors of the Partnership or the General Partner, the determination of
their compensation and other terms of employment or hiring and the delegation to
any such Partnership Employee the authority to conduct the business of the
Partnership in accordance with the terms of this Agreement; and     (t)   an
election to dissolve the Partnership pursuant to Section 13.1.2 hereof.

               7.1.2 Except as provided in Section 14.2 hereof, the General
Partner is authorized to execute, deliver and perform the above-mentioned
agreements and transactions on behalf of the Partnership without any further
act, approval or vote of the Partners, notwithstanding any other provision of
this Agreement, the Act or any applicable law, rule or regulation. To the
fullest extent permitted by law, the execution, delivery or performance by the
General Partner or the Partnership of any agreement authorized or

43



--------------------------------------------------------------------------------



 



permitted under this Agreement shall not constitute a breach by the General
Partner of any duty that the General Partner may owe the Partnership or the
Limited Partners or any other Persons under this Agreement or of any duty stated
or implied by law or equity.
               7.1.3 At all times from and after the date hereof, the General
Partner may cause the Partnership to establish and maintain working capital and
other reserves in such amounts as the General Partner, in its sole and absolute
discretion, deems appropriate and reasonable from time to time.
               7.1.4 In exercising its authority under this Agreement, the
General Partner may, but shall be under no obligation to, take into account the
tax consequences to any Partner (including the General Partner) of any action
taken by it. The General Partner and the Partnership shall not have liability to
a Limited Partner under any circumstances as a result of an income tax liability
incurred by such Limited Partner as a result of an action (or inaction) by the
General Partner pursuant to its authority under this Agreement.
               7.1.5 The General Partner may not take any action in
contravention of this Agreement, including, without limitation:

  (a)   taking any action that would make it impossible to carry on the ordinary
business of the Partnership, except as otherwise provided in this Agreement;    
(b)   possessing Property, or assigning any rights in specific Property, for
other than a Partnership purpose except as otherwise provided in this Agreement,
including Section 7.9;     (c)   admitting a Person as a Partner, except as
otherwise provided in this Agreement;     (d)   performing any act that would
subject a Limited Partner to liability as a general partner in any jurisdiction
or any other liability except as otherwise provided in this Agreement or under
the Act; or     (e)   entering into any contract, mortgage, loan or other
agreement that prohibits or restricts the ability of (a) the General Partner or
the Partnership from satisfying its obligations under Section 8.5 hereof in full
or (b) a Limited Partner from exercising its rights under Section 8.5 hereof to
effect a Redemption in full, except, in either case, with the written consent of
such Limited Partner adversely affected by the prohibition or restriction.

        7.2 Certificate of Limited Partnership. The General Partner has
executed, delivered and filed the Certificate of Limited Partnership, the
Amended and Restated Certificate of Limited Partnership, and the Second Amended
and Restated Certificate of Limited Partnership with the Secretary of State of
the State of Delaware. To the extent that such action is determined by the
General Partner to be reasonable and necessary or appropriate, the General
Partner shall



44



--------------------------------------------------------------------------------



 



file amendments to and restatements of the Certificate and do all the things to
maintain the Partnership as a limited partnership (or a partnership in which the
limited partners have limited liability) under the laws of the State of Delaware
and each other state, the District of Columbia or any other jurisdiction, in
which the Partnership may elect to do business or own property. Except as
otherwise required under the Act, the General Partner shall not be required,
before or after filing, to deliver or mail a copy of the Certificate or any
amendment thereto to any Limited Partner. The General Partner shall use all
reasonable efforts to cause to be filed such other certificates or documents as
may be reasonable and necessary or appropriate for the formation, continuation,
qualification and operation of a limited partnership (or a partnership in which
the limited partners have limited liability to the extent provided by applicable
law) in the State of Delaware and any other state, or the District of Columbia
or other jurisdiction, in which the Partnership may elect to do business or own
property.
          7.3 Reimbursement of the General Partner.
               7.3.1 The General Partner shall not be compensated for its
services as general partner of the Partnership except as provided in this
Agreement (including the provisions of Sections 5 and 6 hereof regarding
distributions, payments and allocations to which it may be entitled in its
capacity as the General Partner).
               7.3.2 The Partnership shall be liable for, and shall reimburse
the General Partner on a monthly basis, or such other basis as the General
Partner may determine in its sole and absolute discretion, for all sums expended
and all expenses incurred in connection with the Partnership’s business,
including (i) expenses relating to the ownership of interests in and management
and operation of, or for the benefit of, the Partnership, (ii) compensation of
officers and employees, including payments under compensation plans of the
General Partner that may provide for stock units, or phantom stock, pursuant to
which employees of the General Partner will receive payments based upon
dividends on or the value of Common Shares, (iii) director fees and expenses,
(iv) all amounts due under a Services Agreement and (v) all costs and expenses
of the General Partner being a public company, including costs of filings with
the SEC, reports and other distributions to its shareholders. Such
reimbursements shall be in addition to any reimbursement of the General Partner
as a result of indemnification pursuant to Section 7.6 hereof. To the extent
practicable, Partnership expenses shall be billed directly to and paid by the
Partnership.
               7.3.3 Reimbursements to the General Partner or any of its
Affiliates by the Partnership pursuant to this Section 7.3 shall be treated for
federal income tax purposes as non-income reimbursements and not as “guaranteed
payments” within the meaning of Code Section 707(c) or other form or gross
income. If and to the extent that any reimbursement made pursuant to this
Section 7.3 cannot be so characterized, it shall be treated as a distribution to
the General Partner pursuant to Section 5.1.2.
          7.4 Outside Activities of the General Partner. The General Partner
shall not directly or indirectly enter into or conduct any business, other than
in connection with (a) the ownership, acquisition and disposition of Partnership
Interests as General Partner, (b) the management of the business of the
Partnership, (c) the operation of the General Partner as a

45



--------------------------------------------------------------------------------



 



reporting company under the Exchange Act, (d) the General Partner’s operations
as a REIT, (e) the offering, sale, syndication, private placement or public
offering of stock, bonds, securities or other interests, (f) financing or
refinancing of any type related to the Partnership or its assets or activities,
(g) any of the foregoing activities as they relate to a Subsidiary of the
Partnership or of the General Partner and (h) such activities as are incidental
thereto. Nothing contained herein shall be deemed to prohibit the General
Partner from executing guarantees of Partnership debt for which it would
otherwise be liable in its capacity as General Partner. Except as otherwise
provided herein, the General Partner shall not own any assets or take title to
assets (other than temporarily in connection with an acquisition prior to
contributing such assets to the Partnership) other than interests in the
Partnership or Subsidiaries of the Partnership or the General Partner, and other
than such cash and cash equivalents, bank accounts or similar instruments or
accounts as the General Partner deems reasonably necessary, taking into account
Section 7.1.4 hereof and the requirements necessary for the General Partner to
carry out its responsibilities contemplated under this Agreement and the
Articles of Incorporation and to qualify as a REIT.
          7.5 Contracts with Affiliates.
               7.5.1 The Partnership may lend or contribute funds or other
assets to its Subsidiaries or other Persons in which it has an equity
investment, and such Persons may borrow funds from the Partnership, on terms and
conditions established in the sole and absolute discretion of the General
Partner. The foregoing authority shall not create any right or benefit in favor
of any Subsidiary or any other Person.
               7.5.2 Except as provided in Section 7.4 hereof and subject to
Section 3.1 hereof, the Partnership may transfer assets to joint ventures,
limited liability companies, partnerships, corporations, business trusts or
other business entities in which it is or thereby becomes a participant upon
such terms and subject to such conditions consistent with this Agreement and
applicable law as the General Partner, in its sole and absolute discretion,
believes to be advisable.
               7.5.3 Except as expressly permitted by this Agreement, neither
the General Partner nor any of its Affiliates shall sell, transfer or convey any
property to the Partnership, directly or indirectly, except pursuant to
transactions that are contemplated by the Master Agreement or are determined by
the General Partner in good faith to be fair and reasonable.
               7.5.4 The General Partner, in its sole and absolute discretion
and without the approval of the Limited Partners, may propose and adopt on
behalf of the Partnership employee benefit plans funded by the Partnership for
the benefit of employees of the General Partner, the Partnership, Subsidiaries
of the Partnership or any Affiliate of any of them in respect of services
performed, directly or indirectly, for the benefit of the Partnership or any of
the Partnership’s Subsidiaries.
               7.5.5 Subject to the proviso contained Section 7.1.1(f), the
General Partner is expressly authorized to enter into, in the name and on behalf
of the Partnership, any Services Agreement with Affiliates of any of the
Partnership or the General

46



--------------------------------------------------------------------------------



 



Partner, on such terms as the General Partner, in its sole and absolute
discretion, believes are advisable.
          7.6 Indemnification.
               7.6.1 To the fullest extent permitted by applicable law, the
Partnership shall indemnify each Indemnitee from and against any and all losses,
claims, damages, liabilities (whether joint or several), expenses (including
attorney’s fees and other legal fees and expenses), judgments, fines,
settlements and other amounts arising from any and all claims, demands, actions,
suits or proceedings, civil, criminal, administrative or investigative, that
relate to the operations of the Partnership (“Actions”) as set forth in this
Agreement in which such Indemnitee may be involved, or is threatened to be
involved, as a party or otherwise; provided, however, that the Partnership shall
not indemnify an Indemnitee (i) for the act or omission of the Indemnitee
material to the matter giving rise to the proceeding which was committed in bad
faith or was the result of active and deliberate dishonesty; (ii) for any
transaction for which such Indemnitee received an improper personal benefit (in
money, property or services) in violation or breach of any provision of this
Agreement; or (iii) in the case of a criminal proceeding, for an unlawful act or
omission by the Indemnitee for which the Indemnitee had reasonable cause to
believe was unlawful. Without limitation, the foregoing indemnity shall extend
to any liability of any Indemnitee, pursuant to a loan guaranty or otherwise,
for any indebtedness of the Partnership or any Subsidiary of the Partnership
(including any indebtedness which the Partnership or any Subsidiary of the
Partnership has assumed or taken subject to), and the General Partner is hereby
authorized and empowered, on behalf of the Partnership, to enter into one or
more indemnity agreements consistent with the provisions of this Section 7.6 in
favor of any Indemnitee having or potentially having liability for any such
indebtedness. It is the intention of this Section 7.6.1 that the Partnership
indemnify each Indemnitee to the fullest extent permitted by law. The
termination of any proceeding by judgment, order or settlement does not create a
presumption that the Indemnitee did not meet the requisite standard of conduct
set forth in this Section 7.6.1.
          The termination of any proceeding by conviction of an Indemnitee or
upon a plea of nolo contendere or its equivalent by an Indemnitee, or an entry
of an order of probation against an Indemnitee prior to judgment, does not
create a presumption that such Indemnitee acted in a manner contrary to that
specified in this Section 7.6.1 with respect to the subject matter of such
proceeding. Any indemnification pursuant to this Section 7.6 shall be made only
out of the assets of the Partnership, and neither the General Partner nor any
Limited Partner shall have any obligation to contribute to the capital of the
Partnership or otherwise provide funds to enable the Partnership to fund its
obligations under this Section 7.6.
               7.6.2 To the fullest extent permitted by law, expenses incurred
by an Indemnitee who is a party to a proceeding or otherwise subject to or the
focus of or is involved in any Action shall be paid or reimbursed by the
Partnership as incurred by the Indemnitee in advance of the final disposition of
the Action upon receipt by the Partnership of (i) a written affirmation by the
Indemnitee of the Indemnitee’s good faith belief that the standard of conduct
necessary for indemnification by the Partnership as authorized in this
Section 7.6.1 has been met, and (ii) a written undertaking by or on behalf of
the Indemnitee

47



--------------------------------------------------------------------------------



 



to repay the amount if it shall ultimately be determined that the standard of
conduct has not been met.
               7.6.3 The indemnification provided by this Section 7.6 shall be
in addition to any other rights to which an Indemnitee or any other Person may
be entitled under any agreement, pursuant to any vote of the Partners, as a
matter of law or otherwise, and shall continue as to an Indemnitee who has
ceased to serve in such capacity and shall inure to the benefit of the heirs,
successors, assigns and administrators of the Indemnitee unless otherwise
provided in a written agreement with such Indemnitee or in the writing pursuant
to which such Indemnitee is indemnified.
               7.6.4 The Partnership may, but shall not be obligated to,
purchase and maintain insurance, on behalf of any of the Indemnitees and such
other Persons as the General Partner shall determine, against any liability that
may be asserted against or expenses that may be incurred by such Person in
connection with the Partnership’s activities, regardless of whether the
Partnership would have the power to indemnify such Person against such liability
under the provisions of this Agreement.
               7.6.5 Any liabilities which an Indemnitee incurs as a result of
acting on behalf of the Partnership or the General Partner (whether as a
fiduciary or otherwise) in connection with the operation, administration or
maintenance of an employee benefit plan or any related trust or funding
mechanism (whether such liabilities are in the form of excise taxes assessed by
the IRS, penalties assessed by the Department of Labor, restitutions to such a
plan or trust or other funding mechanism or to a participant or beneficiary of
such plan, trust or other funding mechanism, or otherwise) shall be treated as
liabilities or judgments or fines under this Section 7.6, unless such
liabilities arise as a result of (i) the act or omission of the Indemnitee
material to the matter giving rise to the proceeding which was committed in bad
faith or was the result of active and deliberate dishonesty; (ii) any
transaction for which such Indemnitee received an improper personal benefit (in
money, property or services) in violation or breach of any provision of this
Agreement; or (iii) in the case of a criminal proceeding, an unlawful act or
omission by the Indemnitee for which the Indemnitee had reasonable cause to
believe was unlawful.
               7.6.6 In no event may an Indemnitee subject any of the Partners
to personal liability by reason of the indemnification provisions set forth in
this Agreement.
               7.6.7 An Indemnitee shall not be denied indemnification in whole
or in part under this Section 7.6 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.
               7.6.8 The provisions of this Section 7.6 are for the benefit of
the Indemnitees, their heirs, successors, assigns and administrators and shall
not be deemed to create any rights for the benefit of any other Persons. Any
amendment, modification or repeal of this Section 7.6 or any provision hereof
shall be prospective only and shall not in any way affect the obligations of the
Partnership or the limitations on the Partnership’s liability to any Indemnitee
under this Section 7.6 as in effect immediately prior to such

48



--------------------------------------------------------------------------------



 



amendment, modification or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may arise or be asserted.
               7.6.9 It is the intent of the Partners that any amounts paid by
the Partnership to the General Partner pursuant to this Section 7.6 that are not
treated for federal income tax purposes as repayments of advances made by the
General Partner on behalf of the Partnership shall be treated as “guaranteed
payments” within the meaning of Code Section 707(c).
          7.7 Liability of the General Partner.
               7.7.1 Notwithstanding anything to the contrary set forth in this
Agreement, neither the General Partner nor any of its directors or officers
shall be liable or accountable in damages or otherwise to the Partnership, any
Partners or any Assignees for losses sustained, liabilities incurred or benefits
not derived as a result of errors in judgment or mistakes of fact or law or of
any act or omission if the General Partner or such director or officer acted in
good faith.
               7.7.2 The General Partner is under no obligation to give priority
to the separate interests of the Limited Partners or the General Partner’s
shareholders (including the tax consequences to Limited Partners, Assignees or
the General Partner’s shareholders) in deciding whether to cause the Partnership
to take(or decline to take) any actions.
               7.7.3 Subject to its obligations and duties as General Partner
set forth in Section 7.1.1 hereof, the General Partner may exercise any of the
powers granted to it by this Agreement and perform any of the duties imposed
upon it hereunder either directly or by or through its employees or agents
(subject to the supervision and control of the General Partner). The General
Partner shall not be responsible for any misconduct or negligence on the part of
any such agent appointed by it in good faith.
               7.7.4 To the extent that, at law or in equity, the General
Partner has duties (including fiduciary duties) and liabilities relating thereto
to the Partnership or the Limited Partners, the General Partner shall not be
liable to the Partnership or to any other Partner for its good faith reliance on
the provisions of this Agreement. The provisions of this Agreement, to the
extent that they restrict the duties and liabilities of the General Partner
otherwise existing at law or in equity, shall serve to replace such other duties
and liabilities of such General Partner.
               7.7.5 Notwithstanding anything herein to the contrary, except for
fraud, willful misconduct or gross negligence, or pursuant to any express
indemnities given to the Partnership by any Partner pursuant to any other
written instrument, no Partner shall have any personal liability whatsoever, to
the Partnership or to the other Partner(s), for the debts or liabilities of the
Partnership or the Partnership’s obligations hereunder, and the full recourse of
the other Partner(s) shall be limited to that Partner’s Partnership Interest. To
the fullest extent permitted by law, no officer, director or shareholder of the
General Partner

49



--------------------------------------------------------------------------------



 



shall be liable to the Partnership for money damages except for (i) active and
deliberate dishonesty established by a non-appealable final judgment or
(ii) actual receipt of an improper benefit or profit in money, property or
services. Without limitation of the foregoing, and except for fraud, willful
misconduct or gross negligence, or pursuant to any such express indemnity, no
property or assets of any Partner, other than its interest in the Partnership,
shall be subject to levy, execution or other enforcement procedures for the
satisfaction of any judgment (or other judicial process) in favor of any other
Partner(s) and arising out of, or in connection with, this Agreement. This
Agreement is executed by the officers of the General Partner solely as officers
of the same and not in their own individual capacities.
               7.7.6 Any amendment, modification or repeal of this Section 7.7
or any provision hereof shall be prospective only and shall not in any way
affect the limitations on the General Partner’s, and its officers’ and
directors’, liability to the Partnership and the Limited Partners under this
Section 7.7 as in effect immediately prior to such amendment, modification or
repeal with respect to claims arising from or relating to matters occurring, in
whole or in part, prior to such amendment, modification or repeal, regardless of
when such claims may arise or be asserted.
          7.8 Other Matters Concerning the General Partner.
               7.8.1 The General Partner may rely and shall be protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, bond, debenture or
other paper or document believed by it in good faith to be genuine and to have
been signed or presented by the proper party or parties.
               7.8.2 The General Partner may consult with legal counsel,
accountants, appraisers, management consultants, investment bankers, architects,
engineers, environmental consultants and other consultants and advisers selected
by it, and any act taken or omitted to be taken in reliance upon the opinion of
such Persons as to matters that the General Partner reasonably believes to be
within such Person’s professional or expert competence shall be conclusively
presumed to have been done or omitted in good faith.
               7.8.3 The General Partner shall have the right, in respect of any
of its powers or obligations hereunder, to act through any of its duly
authorized officers and a duly appointed attorney or attorneys-in-fact. Each
such attorney shall, to the extent provided by the General Partner in the power
of attorney, have full power and authority to do and perform all and every act
and duty that is permitted or required to be done by the General Partner
hereunder.
               7.8.4 Notwithstanding any other provision of this Agreement or
the Act, any action of the General Partner on behalf of the Partnership or any
decision of the General Partner to refrain from acting on behalf of the
Partnership, undertaken in the good faith belief that such action or omission is
necessary or advisable in order (i) to protect the ability of the General
Partner to continue to qualify as a REIT, (ii) for the General Partner otherwise
to satisfy the REIT Requirements, or (iii) to avoid the General Partner
incurring

50



--------------------------------------------------------------------------------



 



any taxes under Code Section 857 or Code Section 4981, is expressly authorized
under this Agreement and is deemed approved by all of the Limited Partners.
          7.9 Title to Partnership Assets. Title to Partnership assets, whether
real, personal or mixed and whether tangible or intangible, shall be deemed to
be owned by the Partnership as an entity, and no Partner, individually or
collectively with other Partners or Persons, shall have any ownership interest
in such Partnership assets or any portion thereof. Title to any or all of the
Partnership assets may be held in the name of the Partnership, the General
Partner or one or more nominees, as the General Partner may determine, including
Affiliates of the General Partner. The General Partner hereby declares and
warrants that any Partnership assets for which legal title is held in the name
of the General Partner or any nominee or Affiliate of the General Partner shall
be held by the General Partner for the use and benefit of the Partnership in
accordance with the provisions of this Agreement. All Partnership assets shall
be recorded as the property of the Partnership in its books and records,
irrespective of the name in which legal title to such Partnership assets is
held.
          7.10 Reliance by Third Parties. Notwithstanding anything to the
contrary in this Agreement, any Person dealing with the Partnership shall be
entitled to assume that the General Partner has full power and authority,
without the consent or approval of any other Partner or Person, to encumber,
sell or otherwise use in any manner any and all assets of the Partnership and to
enter into any contracts on behalf of the Partnership, and take any and all
actions on behalf of the Partnership, and such Person shall be entitled to deal
with the General Partner as if it were the Partnership’s sole party in interest,
both legally and beneficially. Each Limited Partner hereby waives any and all
defenses or other remedies that may be available against such Person to contest,
negate or disaffirm any action of the General Partner in connection with any
such dealing. In no event shall any Person dealing with the General Partner or
its representatives be obligated to ascertain that the terms of this Agreement
have been complied with or to inquire into the necessity or expediency of any
act or action of the General Partner or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying in good faith thereon or claiming
thereunder that (i) at the time of the execution and delivery of such
certificate, document or instrument, this Agreement was in full force and
effect, (ii) the Person executing and delivering such certificate, document or
instrument was duly authorized and empowered to do so for and on behalf of the
Partnership and (iii) such certificate, document or instrument was duly executed
and delivered in accordance with the terms and provisions of this Agreement and
is binding upon the Partnership.
          8. RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS.
          8.1 Limitation of Liability. The Limited Partners shall have no
liability under this Agreement (other than for breach thereof) except as
expressly provided in Section 10.4 or under the Act.
          8.2 Management of Business. No Limited Partner or Assignee (other than
the General Partner, any of its Affiliates or any officer, director, member,
employee, partner, agent or representative of the General Partner, the
Partnership or any of their Affiliates, in their capacity as such) shall have
any right to take part in the operations, management or control

51



--------------------------------------------------------------------------------



 



(within the meaning of the Act) of the Partnership’s business, transact any
business in the Partnership’s name or have the power to sign documents for or
otherwise bind the Partnership. The transaction of any such business by the
General Partner, any of its Affiliates or any officer, director, member,
employee, partner, agent or representative of the General Partner, the
Partnership or any of their Affiliates, in their capacity as such, shall not
affect, impair or eliminate the limitations on the liability of the Limited
Partners or Assignees under this Agreement.
          8.3 Outside Activities of Limited Partners. Subject to any agreements
entered into pursuant to Section 7.5.5 hereof and any other agreements entered
into by a Limited Partner or its Affiliates with the General Partner, the
Partnership or a Subsidiary (including any employment agreement), any Limited
Partner and any Assignee, officer, director, employee, agent, trustee,
Affiliate, member or shareholder of any Limited Partner shall be entitled to and
may have business interests and engage in business activities in addition to
those relating to the Partnership, including business interests and activities
that are in direct or indirect competition with the Partnership or that are
enhanced by the activities of the Partnership. Neither the Partnership nor any
Partner shall have any rights by virtue of this Agreement in any business
ventures of any Limited Partner or Assignee. Subject to such agreements, none of
the Limited Partners nor any other Person shall have any rights by virtue of
this Agreement or the partnership relationship established hereby in any
business ventures of any other Person (other than the General Partner, to the
extent expressly provided herein), and such Person shall have no obligation
pursuant to this Agreement, subject to Section 7.5.5 hereof and any other
agreements entered into by a Limited Partner or its Affiliates with the General
Partner, the Partnership or a Subsidiary, to offer any interest in any such
business ventures to the Partnership, any Limited Partner or any such other
Person, even if such opportunity is of a character that, if presented to the
Partnership, any Limited Partner or such other Person, could be taken by such
Person.
          8.4 No Return of Capital. Without limitation of the rights of
Redemption set forth in Section 8.5 hereof, no Limited Partner shall be entitled
to the withdrawal or return of its Capital Contribution, except upon termination
of the Partnership as provided herein. Except to the extent provided in
Section 4 or Section 6 hereof, as otherwise expressly provided in this Agreement
or in connection with any class of Partnership Units issued pursuant to
Section 4.4, no Limited Partner or Assignee shall have priority over any other
Limited Partner or Assignee either as to the return of Capital Contributions or
as to profits, losses or distributions.
          8.5 Redemption Rights of Qualifying Parties.
                    8.5.1 On the fifth anniversary of the issuance of the
Class A Convertible Preferred Units (but not prior to nor following such date
(provided that a Notice of Redemption may be delivered prior to such fifth
anniversary)), if a Qualified Public Offering has been consummated on or at any
time prior to such fifth anniversary, subject to Section 11.6.3, a Qualifying
Party, but no other Limited Partner or Assignee, shall have the right (subject
to the terms and conditions set forth herein) to require the Partnership to
redeem (a “Redemption”) all or a portion of the Class A Convertible Preferred
Units held by such Qualifying Party (such Class A Convertible Preferred Units
being hereafter referred to as “Tendered Units”) in exchange for any of the
following, selected by the General Partner in its sole discretion, payable on
the Specified Redemption Date: (A) the

52



--------------------------------------------------------------------------------



 



Redemption Cash Amount; (B) the Redemption Common Unit Amount; or (C) the
Redemption Preferred Unit Amount. For purposes of this Section 8.5.1,
“Redemption Cash Amount” means an amount equal to the product of (x) the sum of
(i) the Class A Convertible Preferred Unit Liquidation Preference Amount, plus
(ii) all accumulated and all declared but unpaid distributions relating to a
Class A Convertible Preferred Unit, multiplied by (y) the number of Tendered
Units, payable, at the General Partner’s sole and exclusive option, in cash or
pursuant to a promissory note maturing five (5) years from the date of issuance
and having an interest rate at prevailing market terms (as determined in the
sole discretion of the General Partner) and otherwise in a form acceptable to
the General Partner. “Redemption Common Unit Amount” means the number of Common
Units equal to the quotient of the Redemption Cash Amount divided by the Value
of a Common Unit on the Specified Redemption Date. “Redemption Preferred Unit
Amount” means the number of perpetual preferred units, each with a market
distribution rate and with a liquidation preference equal to the Class A
Convertible Preferred Unit Liquidation Preference Amount, equal to the sum of
(A) the number of Tendered Units plus (B) a number equal to the quotient,
rounded to the nearest whole number, of the aggregate amount of accrued and
unpaid distributions on the Tendered Units, divided by the Class A Convertible
Preferred Unit Liquidation Preference Amount.
                    8.5.2 Subject to Section 11.6.3 and to any applicable
restrictions set forth in any agreement, including a contribution agreement,
between a Partner and the Partnership relating to any Contributed Interest or
Contributed Property, a Qualifying Party, but no other Limited Partner or
Assignee, shall have the right (subject to the terms and conditions set forth
herein) to require the Partnership to redeem (also a “Redemption”) all or a
portion of the Common Units held by such Qualifying Party (such Common Units
also being hereafter referred to as “Tendered Units”) in exchange for the
Redemption Cash Amount payable on the Specified Redemption Date. For purposes of
this Section 8.5.2, “Redemption Cash Amount” means an amount in cash equal to
the product of (y) the Value of a Common Share, multiplied by (z) such Tendering
Party’s Common Shares Amount, all determined as of the date of receipt by the
General Partner of such Tendering Party’s Notice of Redemption or, if such date
is not a Business Day, the immediately preceding Business Day.
                    8.5.3 Any Redemption shall be exercised pursuant to a Notice
of Redemption delivered to the General Partner by such Qualifying Party (the
“Tendering Party”) when exercising the Redemption right. The Partnership’s
obligation to effect a Redemption, however, shall not arise or be binding
against the Partnership before the Business Day following the Cut-Off Date and,
with respect to any Common Unit, such Common Unit’s Class A Transition Unlock
Date. Regardless of the binding or non-binding nature of a pending Redemption, a
Tendering Party shall have no right to receive distributions with respect to any
Tendered Units (other than the Redemption Cash Amount) paid after delivery of
the Notice of Redemption, whether or not the Partnership Record Date for such
distribution precedes or coincides with such delivery of the Notice of
Redemption. In the event of a Redemption, the Redemption Cash Amount shall be
delivered as a certified check payable to the Tendering Party or, in the General
Partner’s sole and absolute discretion, in immediately available funds (subject,
however, to the Tendering Party’s

53



--------------------------------------------------------------------------------



 



ability to elect payment via a five (5) year note with respect to a Redemption
under Section 8.5.1 above).
                    8.5.4 Notwithstanding anything to the contrary contained
herein, no Qualifying Party shall have the right of Redemption for any Common
Unit prior to such Common Unit’s Class A Transition Unlock Date, if applicable,
and any purported exercise of rights of Redemption shall be void and invalid
with respect to the Common Units for which the Class A Transition Unlock Date
has not occurred.
                    8.5.5 Notwithstanding anything to the contrary contained
herein, with respect to any proposed Redemption under Section 8.5.2 above (but,
for the avoidance of doubt, not with respect to any proposed Redemption under
Section 8.5.1 above), on or before the close of business on the Cut-Off Date,
the General Partner may, in its sole and absolute discretion but subject to the
Ownership Limit and the transfer restrictions and other limitations of the
Articles of Incorporation, elect to acquire, up to 100% of the Tendered Units
from the Tendering Party (the percentage elected to be acquired by the General
Partner being referred to as the “Applicable Percentage”) in exchange for the
REIT Consideration. It shall be a condition to the General Partner’s ability to
deliver the REIT Consideration that any such consideration shall consist of
Common Shares which shall, upon issuance, be duly authorized, validly issued,
fully paid and nonassessable. In making such election, the General Partner shall
act in a fair, equitable and reasonable manner that neither prefers one group or
class of Qualifying Parties over another nor discriminates against a group or
class of Qualifying Parties. If the General Partner so elects, on the Specified
Redemption Date the Tendering Party shall sell the Applicable Percentage of the
Tendered Units to the General Partner in exchange for the REIT Consideration.
The Tendering Party shall submit (i) such information, certification or
affidavit as the General Partner may reasonably require in connection with the
application of the Ownership Limit and any other restrictions and limitations
imposed by the Articles of Incorporation on such acquisition and (ii) such
written representations, investment letters, legal opinions or other instruments
necessary in the view of the General Partner to effect compliance with the
Securities Act and the application of the Code. In the event of a purchase of
any Tendered Units by the General Partner pursuant to this Section 8.5.5, the
Tendering Party shall no longer have the right to cause the Partnership to
effect a Redemption of such Tendered Units, and, upon notice to the Tendering
Party by the General Partner given on or before the close of business on the
Cut-Off Date, that the General Partner has elected to acquire some or all of the
Tendered Units pursuant to this Section 8.5.5, the Partnership shall have no
obligation to effect a Redemption of the Tendered Units as to which the notice
by the General Partner relates. The REIT Consideration shall be delivered by the
General Partner as duly authorized, validly issued, fully paid and
non-assessable Common Shares and, if applicable, Rights, free of any pledge,
lien, encumbrance or restriction, other than the Ownership Limit and other
restrictions provided in the Articles of Incorporation, the Bylaws of the
General Partner, the Securities Act and relevant state securities or “blue sky”
laws. Neither any Tendering Party whose Tendered Units are acquired by the
General Partner pursuant to this Section 8.5.5, any Partner nor any other
interested Person shall have any right to require or cause the General Partner
to register, qualify or list any Common Shares owned or held by such Person,
whether or not such Common Shares are issued pursuant to this Section 8.5.5,
with the SEC, with any state securities commissioner,

54



--------------------------------------------------------------------------------



 



department or agency, under the Securities Act or the Exchange Act or with any
stock exchange; provided, however, that this limitation shall not be in
derogation of any registration or similar rights granted pursuant to any other
written agreement between the General Partner and any such Person.
Notwithstanding any delay in such delivery, the Tendering Party shall be deemed
the owner of such Common Shares and Rights for all purposes, including rights to
vote or consent, receive dividends, and exercise rights, as of the Specified
Redemption Date. Common Shares issued upon an acquisition of the Tendered Units
by the General Partner pursuant to this Section 8.5.5 may contain such legends
regarding restrictions under the Securities Act and applicable state securities
laws as the General Partner determines to be necessary or advisable in order to
ensure compliance with such laws.
                    8.5.6 Notwithstanding the provisions of Sections 8.5.1 and
8.5.5 hereof, no Tendering Party shall have any rights (including any right to a
Redemption pursuant to Section 8.5.1) under this Agreement that would otherwise
be prohibited under the Articles of Incorporation with respect to the Ownership
Limit. To the extent that any attempted Redemption or acquisition of the
Tendered Units by the General Partner pursuant to Section 8.5.5 hereof would be
in violation of this Section 8.5.6, it shall, to the fullest extent permitted by
law, be null and void ab initio, and the Tendering Party shall not acquire any
rights or economic interests in Common Shares otherwise issuable by the General
Partner under Section 8.5.5. hereof and the General Partner shall be required in
lieu thereof to pay the Redemption Cash Amount.
                    8.5.7 Notwithstanding the provisions of Section 8.5.4
hereof, the General Partner shall not, under any circumstances, elect to acquire
Tendered Units in exchange for the REIT Consideration if such exchange would be
prohibited under the Articles of Incorporation.
                    8.5.8 Notwithstanding anything to the contrary contained
herein, in no event shall the General Partner be obligated to deliver cash in
respect of any Redemption pursuant to Section 8.5.1 or Section 8.5.2 unless the
General Partner so elects in its sole discretion.
                    8.5.9 Notwithstanding anything herein to the contrary (but
subject to Section 8.5.6 hereof), with respect to any Redemption (or any tender
of Partnership Units for Redemption if the Tendered Units are acquired by the
General Partner pursuant to Section 8.5.5 hereof) pursuant to this Section 8.5:

  (a)   All Partnership Units acquired by the General Partner pursuant to
Section 8.5.5 hereof may, at the election of the General Partner, be converted
into and deemed to be a General Partner Interest comprised of the same number of
Common Units.     (b)   Subject to the Ownership Limit, no Tendering Party may
effect a Redemption for less than five hundred (500) Common Units or, if such
Tendering Party holds (as a Limited Partner or, economically, as an

55



--------------------------------------------------------------------------------



 



      Assignee) less than five hundred (500) Common Units, all of the Common
Units held by such Tendering Party.     (c)   Each Tendering Party (a) may
effect a Redemption only once in each fiscal quarter of a twelve-month period,
unless otherwise permitted by the General Partner, in its sole and absolute
discretion and (b) may not effect a Redemption during the period after the
Partnership Record Date with respect to a distribution and before the record
date established by the General Partner for a distribution to its shareholders
of some or all of its portion of such Partnership distribution.     (d)   The
consummation of such Redemption (or an acquisition of Tendered Units by the
General Partner pursuant to Section 8.5.4 hereof, as the case may be) shall be
subject to the expiration or termination of the applicable waiting period, if
any, under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.
    (e)   Subject to Section 8.5.1, the Tendering Party shall continue to own
all Partnership Units subject to any Redemption, and be treated as a Limited
Partner or Holder, as applicable, with respect to such Partnership Units for all
purposes of this Agreement, until such Partnership Units are either paid for by
the Partnership pursuant to Section 8.5.1 hereof or transferred to the General
Partner and paid for, by the issuance of the Common Shares, pursuant to
Section 8.5.5 hereof on the Specified Redemption Date. Until a Specified
Redemption Date and an acquisition of the Tendered Units by the General Partner
pursuant to Section 8.5.5 hereof, the Tendering Party shall have no rights as a
shareholder of the General Partner with respect to the Common Shares issuable in
connection with such acquisition.     (f)   All Tendered Units shall be
delivered to the General Partner free and clear of all liens, claims and
encumbrances whatsoever and should any such liens, claims and/or encumbrances
exist or arise with respect to such Tendered Units, the General Partner shall be
under no obligation to acquire or redeem the same. Each Limited Partner further
agrees that, in the event any state or local property transfer tax is payable as
a result of the transfer of its Tendered Units to the General Partner (or its
designee), such Limited Partner shall assume and pay such transfer tax.

                    8.5.10 In connection with an exercise of Redemption rights
pursuant to this Section 8.5, the Tendering Party shall submit the following to
the General Partner, in addition to the Notice of Redemption:

  (a)   A written affidavit, dated the same date as the Notice of Redemption,
(a) disclosing the actual and constructive ownership, as determined for purposes
of Code Sections 856(a)(6) and 856(h), of Common Shares by (i) such Tendering
Party and (ii) any Related Party and (b) representing that, after giving effect
to the Redemption or an acquisition of the

56



--------------------------------------------------------------------------------



 



      Tendered Units by the General Partner pursuant to Section 8.5.5 hereof,
neither the Tendering Party nor any Related Party will own Common Shares in
excess of the Ownership Limit;     (b)   A written representation that neither
the Tendering Party nor any Related Party has any intention to acquire any
additional Common Shares prior to the closing of the Redemption or an
acquisition of the Tendered Units by a REIT Partner pursuant to Section 8.5.5.B
hereof on the Specified Redemption Date; and     (c)   An undertaking to
certify, at and as a condition to the closing of (i) the Redemption or (ii) the
acquisition of the Tendered Units by the General Partner pursuant to
Section 8.5.5 hereof on the Specified Redemption Date, that either (a) the
actual and constructive ownership of Common Shares by the Tendering Party and
any Related Party remain unchanged from that disclosed in the affidavit required
by Section 8.5.10 (a) or (b) after giving effect to the Redemption or an
acquisition of the Tendered Units by the General Partner pursuant to
Section 8.5.4 hereof, neither the Tendering Party nor any Related Party shall
own Common Shares in violation of the Ownership Limit.

                    8.5.11 Partnership Right to Call Limited Partner Interests.
Notwithstanding any other provision of this Agreement, (x) on and after the date
on which the aggregate economic interests of the Limited Partners in the assets
of the Partnership are less than one percent (1%), or (y) at any time from and
after the date hereof that the Partnership determines, in its sole and absolute
discretion, that it is reasonably necessary for the General Partner to maintain
or restore its status as a REIT or to satisfy the REIT Requirements that the
Partnership redeem all or a portion of the Class A Convertible Preferred Units
held by any Limited Partner, then, at either such time, the Partnership shall
have the right, but not the obligation, from time to time and at any such time
to redeem any and all outstanding Limited Partner Interests by treating any
Limited Partner as a Tendering Party who has delivered a Notice of Redemption
pursuant to Section 8.5 hereof for the amount of Common Units to be specified by
the General Partner, in its sole and absolute discretion, by notice to such
Limited Partner that the Partnership has elected to exercise its rights under
this Section 8.5.11. Such notice given by the General Partner to a Limited
Partner pursuant to this Section 8.5.11 shall be treated as if it were a Notice
of Redemption delivered to the General Partner by such Limited Partner. For
purposes of this Section 8.5.11, (a) any Limited Partner (whether or not
otherwise a Qualifying Party) may, in the General Partner’s sole and absolute
discretion, be treated as a Qualifying Party that is a Tendering Party and
(b) the provisions of Sections 8.5.9(b), and 8.5.9(c) hereof shall not apply,
but the remainder of Section 8.5 hereof shall apply, mutatis mutandis.
          8.6 Mergers. The General Partner shall not permit the Partnership to
be a party to any consolidation, merger, combination or other transaction
pursuant to which the Common Units are converted or changed into or exchanged
for partnership interests and/or other securities of another operating
partnership in an UPREIT or similar structure, in each case without the
affirmative vote of both (i) the holders of at least a majority of the
Percentage Interests excluding

57



--------------------------------------------------------------------------------



 



the General Partner’s Interest, voting together as a single class, and (ii) the
holders of at least a majority of the Class A Convertible Preferred Units,
unless upon consummation of any such consolidation, merger, combination or other
transaction, the holders of Common Units shall receive shares of stock or
beneficial interest or other equity securities of the parent REIT of such
operating partnership with preferences, rights and privileges not materially
inferior to the preferences, rights and privileges of Common Shares. This
Section 8.6 shall not be amended or modified without the prior consent of the
both (i) holders of at least a majority of the Percentage Interests excluding
the General Partner’s Interest, and (ii) the holders of at least a majority of
the Class A Convertible Preferred Units.
          9. BOOKS, RECORDS, ACCOUNTING AND REPORTS.
          9.1 Records and Accounting.
                    9.1.1 The General Partner shall keep or cause to be kept at
the principal office of the Partnership those records and documents required to
be maintained by the Act and other books and records deemed by the General
Partner to be appropriate with respect to the Partnership’s business, including
all books and records necessary to provide to the Limited Partners any
information, lists and copies of documents required to be provided pursuant to
Section 9.3 hereof. Any records maintained by or on behalf of the Partnership in
the regular course of its business may be kept on, or be in the form for,
magnetic tape, photographs, micrographics or any other information storage
device, provided that the records so maintained are convertible into clearly
legible written form within a reasonable period of time.
                    9.1.2 The books of the Partnership shall be maintained, for
financial and tax reporting purposes, on an accrual basis in accordance with
United States generally accepted accounting principles, or on such other basis
as the General Partner determines to be necessary or appropriate. The
Partnership and the General Partner may operate with integrated or consolidated
accounting records, operations and principles.
          9.2 Fiscal Year. The Fiscal Year of the Partnership shall be the
calendar year unless otherwise determined by the General Partner.
          9.3 Reports.
                    9.3.1 As soon as practicable, but in no event later than one
hundred twenty (120) days after the close of each Fiscal Year, the General
Partner shall cause to be mailed to each Limited Partner of record as of the
close of the Fiscal Year an annual report containing financial statements of the
Partnership, or of the General Partner if such statements are prepared on a
consolidated basis with the General Partner, for such Fiscal Year, presented in
accordance with generally accepted accounting principles, such statements to be
audited by a nationally recognized firm of independent public accountants
selected by the General Partner.
                    9.3.2 As soon as practicable, but in no event later than one
hundred five (105) days after the close of each calendar quarter (except the
last calendar quarter of each year), the General Partner shall cause to be
mailed to each Limited Partner

58



--------------------------------------------------------------------------------



 



of record as of the last day of the calendar quarter a report containing
unaudited financial statements of the Partnership, or of the General Partner if
such statements are prepared solely on a consolidated basis with the General
Partner, and such other information as may be required by applicable law or
regulation or as the General Partner determines to be appropriate.
          10. TAX MATTERS.
          10.1 Preparation of Tax Returns. The General Partner shall arrange for
the preparation and timely filing of all returns with respect to Partnership
income, gains, deductions, losses and other items required of the Partnership
for federal and state income tax purposes and shall use commercially reasonable
efforts to furnish, within ninety (90) days of the close of each taxable year,
the tax information reasonably required by Limited Partners for federal and
state income tax reporting purposes. The Limited Partners shall promptly provide
the General Partner with such information relating to the Contributed
Properties, including tax basis and other relevant information, as may be
reasonably requested by the General Partner from time to time for the purpose of
complying with this Section 10.1.
          10.2 Tax Elections. Except as otherwise provided herein, the General
Partner shall, in its sole and absolute discretion, determine whether to make or
revoke any available election pursuant to the Code, including, but not limited
to, the election under Code Section 754.
          10.3 Tax Matters Partner.
                    10.3.1 The General Partner shall be the “tax matters
partner” of the Partnership for federal income tax purposes. The tax matters
partner shall receive no compensation for its services. All third-party costs
and expenses incurred by the tax matters partner in performing its duties as
such (including legal and accounting fees and expenses) shall be borne by the
Partnership in addition to any reimbursement pursuant to Section 7.3 hereof.
Nothing herein shall be construed to restrict the Partnership from engaging an
accounting firm or other advisors to assist the tax matters partner in
discharging its duties hereunder, so long as the compensation paid by the
Partnership for such services is reasonable.
                    10.3.2 The tax matters partner is authorized, but not
required:

  (a)   to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Partnership items
required to be taken into account by a Partner for income tax purposes(such
administrative proceedings being referred to as a “tax audit” and such judicial
proceedings being referred to as “judicial review”), and in the settlement
agreement the tax matters partner may expressly state that such agreement shall
bind all Partners, except that such settlement agreement shall not bind any
Partner (i) who (within the time prescribed pursuant to the Code and
Regulations) files a statement with the IRS providing that the tax matters
partner shall not have the authority to enter into a settlement agreement on
behalf of such Partner or (ii) who is a “notice

59



--------------------------------------------------------------------------------



 



      partner” (as defined in Code Section 6231) or a member of a “notice group”
(as defined in Code Section 6223(b)(2));     (b)   in the event that a notice of
a final administrative adjustment at the Partnership level of any item required
to be taken into account by a Partner for tax purposes (a “final adjustment”) is
mailed to the tax matters partner, to seek judicial review of such final
adjustment, including the filing of a petition for readjustment with the United
States Tax Court or the United States Claims Court, or the filing of a complaint
for refund with the District Court of the United States for the district in
which the Partnership’s principal place of business is located;     (c)   to
intervene in any action brought by any other Partner for judicial review of a
final adjustment;     (d)   to file a request for an administrative adjustment
with the IRS at any time and, if any part of such request is not allowed by the
IRS, to file an appropriate pleading (petition or complaint) for judicial review
with respect to such request;     (e)   to enter into an agreement with the IRS
to extend the period for assessing any tax that is attributable to any item
required to be taken into account by a Partner for tax purposes, or an item
affected by such item; and     (f)   to take any other action on behalf of the
Partners in connection with any tax audit or judicial review proceeding to the
extent permitted by applicable law or regulations.

          The taking of any action and the incurring of any expense by the tax
matters partner in connection with any such proceeding, except to the extent
required by law, is a matter in the sole and absolute discretion of the tax
matters partner and the provisions relating to indemnification of the General
Partner set forth in Section 7.6 hereof shall be fully applicable to the tax
matters partner in its capacity as such.
          10.4 Withholding. The Partnership shall be authorized to withhold from
or pay on behalf of or with respect to any Unitholder, any amount of federal,
state, local or foreign taxes that the General Partner determines that the
Partnership is required to withhold or pay with respect to any amount
distributable or allocable to such Unitholder pursuant to this Agreement,
including any taxes required to be withheld or paid by the Partnership pursuant
to Section 1441, 1442, 1445 or 1446 of the Code. Any amount paid on behalf of or
with respect to a Unitholder shall constitute a loan by the Partnership to such
Unitholder, which loan shall be repaid by such Unitholder within fifteen
(15) days after notice from the General Partner that such payment must be made
unless (i) the Partnership withholds such payment from a distribution that would
otherwise be made to the Unitholder or (ii) the General Partner determines, in
its sole and absolute discretion, that such payment may be satisfied out of the
available funds of the Partnership that would, but for such payment, be
distributed to the Unitholder. Any amounts withheld pursuant to the foregoing
clause (i) or (ii) shall be treated as having been distributed to

60



--------------------------------------------------------------------------------



 



such Unitholder. The Partnership shall have (without the requirement that any
party take any further action) a security interest in such Unitholder’s
Partnership Interests to secure such Unitholder’s obligation to pay to the
Partnership any amounts required to be paid pursuant to this Section 10.4. In
the event that a Unitholder fails to pay any amounts owed to the Partnership
pursuant to this Section 10.4 when due, the General Partner may, in its sole and
absolute discretion, elect to make the payment to the Partnership on behalf of
such defaulting Unitholder, and in such event shall be deemed to have loaned
such amount to such defaulting Unitholder and shall succeed to all rights and
remedies of the Partnership as against such defaulting Unitholder (including the
right to receive distributions). Any amounts payable by a Unitholder hereunder
shall bear interest at the prime rate at large United States money center
commercial banks, as published from time to time in The Wall Street Journal,
plus four (4) percentage points (but not higher than the maximum lawful rate)
from the date such amount is due (i.e., fifteen (15) days after demand) until
such amount is paid in full. Each Unitholder shall take such actions as the
General Partner shall request in order to perfect or enforce the security
interest created hereunder.
          10.5 Organizational Expenses. The Partnership shall elect to deduct
expenses, if any, incurred by it in organizing the Partnership ratably over the
period provided in Section 709 of the Code unless the General Partner reasonably
determines that such election is not in the best interest of the Partners.
          11. TRANSFERS AND WITHDRAWALS.
          11.1 Transfer.
                    11.1.1 No part of the Partnership Interest of any Partner
shall be subject to the claims of any creditor, to any spouse for alimony or
support, or to legal process, and may not be voluntarily or involuntarily
alienated or encumbered except as may be specifically permitted in this
Agreement.
                    11.1.2 No Partnership Interest shall be Transferred, in
whole or in part, except in accordance with the terms and conditions set forth
in this Section 11. Any Transfer or purported Transfer of a Partnership Interest
not made in accordance with this Section 11 shall be null and void ab initio.
                    11.1.3 No Transfer of any Partnership Interest may be made
to a lender to the Partnership or any Person who is related (within the meaning
of Section 1.752-4(b) of the Regulations) to any lender to the Partnership whose
loan constitutes a Nonrecourse Liability, without the consent of the General
Partner in its sole and absolute discretion; provided that as a condition to
such consent, the lender will be required to enter into an arrangement with the
Partnership and the General Partner to redeem or exchange for the REIT
Consideration any Partnership Units in which a security interest is held by such
lender concurrently with such time as such lender would be deemed to be a
partner in the Partnership for purposes of allocating liabilities to such lender
under Section 752 of the Code.

61



--------------------------------------------------------------------------------



 



          11.2 Transfer of General Partner’s Partnership Interest.
                    11.2.1 The General Partner may not Transfer any of its
General Partner Interest or withdraw from the Partnership except as provided in
this Section 11.2.
                    11.2.2 Except as set forth in Section 11.2.2 and
Section 11.2.3 below, the General Partner shall not withdraw from the
Partnership and shall not Transfer all or any portion of its interest in the
Partnership (whether by sale, disposition, statutory merger or consolidation,
liquidation or otherwise) without the Consent of the Limited Partners, which
Consent may be given or withheld in the sole and absolute discretion of the
Limited Partners. Upon any Transfer of such a Partnership Interest pursuant to
the Consent of the Limited Partners and otherwise in accordance with the
provisions of this Section 11.2.2, the transferee shall become a successor
General Partner for all purposes herein, and shall be vested with the powers and
rights of the transferor General Partner, and shall be liable for all
obligations and responsible for all duties of the General Partner, once such
transferee has executed such instruments as may be necessary to effectuate such
admission and to confirm the agreement of such transferee to be bound by all the
terms and provisions of this Agreement with respect to the Partnership Interest
so acquired. It is a condition to any Transfer otherwise permitted hereunder
that the transferee assumes, by operation of law or express agreement, all of
the obligations of the transferor General Partner under this Agreement with
respect to such Transferred Partnership Interest, and such Transfer shall
relieve the transferor General Partner of its obligations under this Agreement
without the Consent of the Limited Partners. In the event that the General
Partner withdraws from the Partnership, in violation of this Agreement or
otherwise, or otherwise dissolves or terminates, or upon the bankruptcy of the
General Partner, a Majority of the Limited Partners may elect to continue the
Partnership business by selecting a successor General Partner in accordance with
the Act.
                    11.2.3 Notwithstanding the other provisions of this
Section 11 (other than Section 11.6.3 hereof), the Partnership Interests of the
General Partner may be Transferred, in whole or in part, at any time or from
time to time, to any Person that is, at the time of such Transfer, a Qualified
REIT Subsidiary. Any transferee of the entire General Partner Interest pursuant
to this Section 11.2.3 shall automatically become, without further action or
Consent of any Limited Partners, the sole general partner of the Partnership,
subject to all the rights, privileges, duties and obligations under this
Agreement and the Act relating to a general partner. Upon any Transfer permitted
by this Section 11.2.3, the transferor Partner shall be relieved of all its
obligations under this Agreement. The provisions of Section 11.2.2 (other than
the last sentence thereof), 11.3, 11.4.1 and 11.5 hereof shall not apply to any
Transfer permitted by this Section 11.2.3.
                    11.2.4 Notwithstanding Section 11.2.2, the General Partner
may merge with another entity if immediately after such merger substantially all
of the assets of the surviving entity, other than the General Partner Interest
held by the General Partner, are contributed to the Partnership as a Capital
Contribution in exchange for Partnership Units.
          11.3 Transfer of Limited Partners’ Partnership Interests.
                    11.3.1 General. No Limited Partner shall Transfer all or any
portion of its Partnership Interest to any transferee without the consent of the
General

62



--------------------------------------------------------------------------------



 



Partner, which consent may be withheld in its sole and absolute discretion,
provided, however, that subject to Section 11.3.4 and Section 11.6.3 hereof, any
Limited Partner that is an individual may Transfer all or any portion of his
Partnership Interest to any of his Family Members without the consent of the
General Partner, provided, further, that the General Partner has the right not
to admit such transferee as a Substituted Limited Partner in the Partnership.
     11.3.2 Conditions to Transfer Consent. Without limiting the generality of
Section 11.3.1 hereof, it is expressly understood and agreed that the General
Partner will not consent to any Transfer of all or any portion of any
Partnership Interest pursuant to Section 11.3.1 above unless such Transfer meets
each of the following conditions:

  (a)   Qualified Transferee. Such Transfer is made only to a single Qualified
Transferee; provided, however, that, for such purposes, all Qualified
Transferees that are Affiliates, or that comprise investment accounts or funds
managed by a single Qualified Transferee and its Affiliates, shall be considered
together to be a single Qualified Transferee.     (b)   Assumption of
Obligations. The transferee in such Transfer assumes by operation of law or
express agreement all of the obligations of the transferor Limited Partner under
this Agreement with respect to such Transferred Partnership Interest; provided,
that no such Transfer (unless made pursuant to a statutory merger or
consolidation wherein all obligations and liabilities of the transferor Partner
are assumed by a successor corporation by operation of law) shall relieve the
transferor Partner of its obligations under this Agreement without the approval
of the General Partner, in its sole and absolute discretion. Notwithstanding the
foregoing, any transferee of any Transferred Partnership Interest shall be
subject to any and all Ownership Limits that may limit or restrict such
transferee’s ability to exercise its Redemption rights, including the Ownership
Limit. Any transferee, whether or not admitted as a Substituted Limited Partner,
shall take subject to the obligations of the transferor hereunder. Unless
admitted as a Substituted Limited Partner, no transferee, whether by a voluntary
Transfer, by operation of law or otherwise, shall have any rights hereunder,
other than the rights of an Assignee as provided in Section 11.5 hereof.     (c)
  Effective Date. Such Transfer is to be effective as of the first day of a
fiscal quarter of the Partnership.

                    11.3.3 Incapacity. If a Limited Partner is subject to
Incapacity, the executor, administrator, trustee, committee, guardian,
conservator or receiver of such Limited Partner’s estate shall have all the
rights of a Limited Partner, but not more rights than those enjoyed by other
Limited Partners, for the purpose of settling or managing the estate, and such
power as the Incapacitated Limited Partner possessed to Transfer all or any

63



--------------------------------------------------------------------------------



 



part of its interest in the Partnership. The Incapacity of a Limited Partner, in
and of itself, shall not dissolve or terminate the Partnership.
                    11.3.4 No Adverse Tax Consequences. No Transfer by a Limited
Partner of its Partnership Interests may be made to or by any person if in the
opinion of the General Partner, (i) the Transfer would result in the Partnership
being treated as an association taxable as a corporation or would result in a
termination of the Partnership under Code Section 708, (ii) such Transfer would
be effectuated through an “established securities market” or a “secondary market
(or the substantial equivalent thereof)” within the meaning of Code
Section 7704, or (iii) such Transfer would require registration under the
Securities Act or would otherwise violate any federal or state securities laws
or regulations applicable to the Partnership or the Partnership Interests
Transferred. The General Partner shall have the right to receive an opinion of
counsel reasonably satisfactory to it, at the cost of the Limited Partner
desiring to effectuate such transfer, to the effect that the proposed Transfer
satisfies the requirements of the first sentence of this Section 11.3.4.
          11.4 Substituted Limited Partners.
                    11.4.1 A transferee of the interest of a Limited Partner
pursuant to a Transfer consented to by the General Partner (or for which no
consent is required) pursuant to Section 11.3 may be admitted as a Substituted
Limited Partner only with the consent of the General Partner, which consent may
be given or withheld by the General Partner in its sole and absolute discretion.
The failure or refusal by the General Partner to permit a transferee of any such
interests to become a Substituted Limited Partner shall not give rise to any
cause of action against the Partnership or the General Partner. Subject to the
foregoing, an Assignee shall not be admitted as a Substituted Limited Partner
until and unless it furnishes to the General Partner (i) an instrument of
joinder to this Agreement executed by such Assignee and (ii) such other
documents and instruments as may be required or advisable, in the sole and
absolute discretion of the General Partner, to effect such Assignee’s admission
as a Substituted Limited Partner.
                    11.4.2 A transferee who has been admitted as a Substituted
Limited Partner in accordance with this Section 11 shall have all the rights and
powers and be subject to all the restrictions and liabilities of a Limited
Partner under this Agreement.
                    11.4.3 Upon the admission of a Substituted Limited Partner,
the General Partner shall amend its books and records to reflect the name,
address and number of Partnership Units of such Substituted Limited Partner and
to eliminate or adjust, if necessary, the name, address and number of
Partnership Units of the predecessor of such Substituted Limited Partner.
          11.5 Assignees. If the General Partner, in its sole and absolute
discretion, does not consent to the admission of any transferee of any
Partnership Interest as a Substituted Limited Partner in connection with a
transfer consented to (or for which no consent is required) by the General
Partner pursuant to Section 11.3.1, such transferee shall be considered an
Assignee for purposes of this Agreement. An Assignee shall be entitled to all
the rights of an assignee of a limited partnership interest under the Act, and
the right to receive distributions from the

64



--------------------------------------------------------------------------------



 



Partnership and the share of Income, Loss and other items of income, gain, loss,
deduction and credit of the Partnership attributable to the Partnership Units
assigned to such transferee, and the rights to Transfer the Partnership Units in
accordance with the provisions of this Section 11, but shall not be deemed to be
a holder of Partnership Units for any other purpose under this Agreement, and
shall not be entitled to effect a Consent or vote or effect a Redemption with
respect to such Partnership Units on any matter presented to the Limited
Partners for approval (such right to Consent or vote or effect a Redemption, to
the extent provided in this Agreement or under the Act, fully remaining with the
transferor Limited Partner). In the event that any such transferee desires to
make a further assignment of any such Partnership Units, such transferee shall
be subject to all the provisions of this Section 11 to the same extent and in
the same manner as any Limited Partner desiring to make an assignment of
Partnership Units.
          11.6 General Provisions.
                    11.6.1 No Limited Partner may withdraw from the Partnership
other than as a result of a permitted Transfer of all of such Limited Partner’s
Partnership Units in accordance with this Section 11, with respect to which the
transferee becomes a Substituted Limited Partner, or pursuant to a redemption
(or acquisition by the General Partner) of all of its Partnership Units pursuant
to a Redemption under Section 8.5 hereof and/or pursuant to terms and conditions
of any Partnership Unit Designation. Any Limited Partner who shall Transfer all
of its Partnership Units in a Transfer (i) consented to (or for which consent is
not required) by the General Partner pursuant to this Section 11 where such
transferee was admitted as a Substituted Limited Partner, (ii) pursuant to the
exercise of its rights to effect a redemption of all of its Partnership Units
pursuant to a Redemption under Section 8.5 hereof and/or pursuant to any
Partnership Unit Designation or (iii) to the General Partner, whether or not
pursuant to Section 8.5.4 hereof, shall cease to be a Limited Partner.
                    11.6.2 If any Partnership Unit is Transferred in compliance
with the provisions of this Section 11, or is redeemed by the Partnership, or
acquired by the General Partner pursuant to Section 8.5.4 hereof, on any day
other than the first day of a Fiscal Year, then Income, Losses, each item
thereof and all other items of income, gain, loss, deduction and credit
attributable to such Partnership Unit for such Fiscal Year shall be allocated to
the transferor Partner or the Tendering Party, as the case may be, and, in the
case of a Transfer or assignment other than a Redemption, to the transferee
Partner, by taking into account their varying interests during the Fiscal Year
in accordance with Code Section 706(d), using the “interim closing of the books”
method or another permissible method selected by the General Partner. Solely for
purposes of making such allocations, each of such items for the calendar month
in which a Transfer occurs shall be allocated to the transferee Partner and none
of such items for the calendar month in which a Transfer or a Redemption occurs
shall be allocated to the transferor Partner or the Tendering Party, as the case
may be, if such Transfer occurs on or before the fifteenth (15th) day of the
month, otherwise such items shall be allocated to the transferor (unless such
method of allocation is determined by the General Partner to be improper). All
distributions pursuant to Section 5.1 attributable to such Partnership Unit with
respect to which the Partnership Record Date is before the date of such
Transfer, assignment or Redemption shall be made to the transferor Partner or
the Tendering Party, as the case may be, and, in the case of a

65



--------------------------------------------------------------------------------



 



Transfer other than a Redemption, all distributions pursuant to Section 5.1
thereafter attributable to such Partnership Unit shall be made to the transferee
Partner.
                    11.6.3 In no event may any Transfer of a Partnership
Interest by any Partner (including any Redemption, any acquisition of
Partnership Units by the General Partner or any other acquisition of Partnership
Units by the Partnership) be made (i) to any person or entity who lacks the
legal right, power or capacity to own a Partnership Interest; (ii) in violation
of applicable law; (iii) of any component portion of a Partnership Interest
(other than a Partnership Unit), such as the Capital Account, or rights to
distributions, separate and apart from all other components of a Partnership
Interest; (iv) in the event that such Transfer would cause the General Partner
to cease to comply with the REIT Requirements; (v) if such Transfer would, in
the opinion of counsel to the Partnership or the General Partner, cause a
termination of the Partnership for federal or state income tax purposes (except
as a result of the Redemption (or acquisition by a REIT Partner) of all Common
Units held by all Limited Partners); (vi) if such Transfer would, in the opinion
of legal counsel to the Partnership, cause the Partnership to cease to be
classified as a partnership for federal income tax purposes (except as a result
of the Redemption (or acquisition by a REIT Partner) of all Common Units held by
all Limited Partners); (vii) if such Transfer would cause the Partnership to
become, with respect to any employee benefit plan subject to Title I of ERISA, a
“party-in-interest” (as defined in ERISA Section 3(14)) or a “disqualified
person” (as defined in Code Section 4975(c)); (viii) if such Transfer would, in
the opinion of legal counsel to the Partnership, cause any portion of the assets
of the Partnership to constitute assets of any employee benefit plan pursuant to
Department of Labor Regulations Section 2510.2-101; (ix) if such Transfer
requires the registration of such Partnership Interest pursuant to any
applicable federal or state securities laws; (x) if such Transfer causes the
Partnership to become a “publicly traded partnership,” as such term is defined
in Code 7704(b); or (xi) if such Transfer subjects the Partnership to regulation
under the Investment Company Act of 1940, the Investment Advisors Act of 1940 or
ERISA, each as amended.
          12. ADMISSION OF PARTNERS.
          12.1 Admission of Successor General Partner. A successor to all of the
General Partner’s General Partner Interest pursuant to Section 11.2 hereof who
is proposed to be admitted as a successor General Partner shall be admitted to
the Partnership as the General Partner, effective immediately upon such
Transfer. Any such successor shall carry on the business of the Partnership
without dissolution. In each case, the admission shall be subject to the
successor General Partner executing and delivering to the Partnership an
instrument of joinder to this Agreement and such other documents or instruments
as may be required to effect the admission.
          12.2 Admission of Additional Limited Partners.
                    12.2.1 After the date hereof, a Person (other than an
existing Partner) who makes a Capital Contribution to the Partnership in
accordance with this Agreement shall be admitted to the Partnership as an
Additional Limited Partner only upon furnishing to the General Partner (i) an
instrument of joinder to this Agreement executed by

66



--------------------------------------------------------------------------------



 



such Person and (ii) such other documents or instruments as may be required in
the sole and absolute discretion of the General Partner in order to effect such
Person’s admission as an Additional Limited Partner.
                    12.2.2 Notwithstanding anything to the contrary in this
Section 12.2, no Person shall be admitted as an Additional Limited Partner
without the consent of the General Partner, which consent may be given or
withheld in the General Partner’s sole and absolute discretion. The admission of
any Person as an Additional Limited Partner shall become effective on the date
upon which the name of such Person is recorded on the books and records of the
Partnership, following the consent of the General Partner to such admission.
                    12.2.3 If any Additional Limited Partner is admitted to the
Partnership on any day other than the first day of a Fiscal Year, then Income,
Losses, each item thereof and all other items of income, gain, loss, deduction
and credit allocable among Partners and Assignees for such Fiscal Year shall be
allocated pro rata among such Additional Limited Partner and all other Partners
and Assignees by taking into account their varying interests during the Fiscal
Year in accordance with Code Section 706(d), using the “interim closing of the
books” method or another permissible method selected by the General Partner.
Solely for purposes of making such allocations, each of such items for the
calendar month in which an admission of any Additional Limited Partner occurs
shall be allocated among all the Partners and Assignees including such
Additional Limited Partner, in accordance with the principles described in
Section 11.6.2 hereof. All distributions pursuant to Section 5.1 (a) with
respect to which the Partnership Record Date is before the date of such
admission shall be made solely to Partners and Assignees other than the
Additional Limited Partner, (b) with respect to which the Partnership Record
Date is after the date of such admission but which relates to the calendar
quarter in which such Partner was admitted shall be prorated (i.e., reduced) to
reflect the number of days in such quarter during which such Partner was a
Partner and such prorated amount shall be paid to such Additional Limited
Partner, and (c) thereafter shall be made to all the Partners and Assignees
including such Additional Limited Partner.
          12.3 Amendment of Agreement and Certificate of Limited Partnership.
For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement and, if required by law, shall prepare and file an amendment
to the Certificate and may for this purpose exercise the power of attorney
granted pursuant to Section 2.4 hereof.
          13. DISSOLUTION, LIQUIDATION AND TERMINATION.
          13.1 Dissolution. The Partnership shall not be dissolved by the
admission of Additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the
withdrawal of the General Partner, any successor General Partner shall continue
the business of the Partnership without dissolution. However, the Partnership
shall dissolve, and its affairs shall be wound up, upon the first to occur of
any of the following (each a “Liquidating Event”):

67



--------------------------------------------------------------------------------



 



                    13.1.1 an event of withdrawal, as defined in the Act
(including bankruptcy), of the sole General Partner unless, within ninety
(90) days after the withdrawal, a Majority of the Limited Partners remaining
agree in writing, in their sole and absolute discretion, to continue the
business of the Partnership and to the appointment, effective as of the date of
withdrawal, of a successor General Partner;
                    13.1.2 an election to dissolve the Partnership made by the
General Partner in its sole and absolute discretion, with or without the Consent
of the Limited Partners;
                    13.1.3 entry of a decree of judicial dissolution of the
Partnership pursuant to the provisions of the Act;
                    13.1.4 the consummation of a Terminating Capital
Transaction.
               Notwithstanding any other provision of this Agreement to the
contrary, upon the occurrence of an event that causes the last remaining limited
partner in the Partnership to cease to be a limited partner in the Partnership,
to the fullest extent permitted by law, all of the Partners agree that the
personal representative of such limited partner is hereby authorized to, and
shall within ninety (90) days after the occurrence of the event that terminated
the continued membership of such limited partner in the Partnership, agree in
writing (i) to continue the Partnership, and (ii) to the admission of the
personal representative or its nominee or designee, as the case may be, as a
substitute limited partner of the Partnership, effective as of the occurrence of
the event that terminated the continued membership of the last remaining limited
partner of the Partnership in the Partnership.
               Notwithstanding any other provision of this Agreement to the
contrary, upon the occurrence of any event that results in any general partner
ceasing to be a general partner in the Partnership under the Act, to the fullest
extent permitted by law, if at the time of the occurrence of such event there is
at least one remaining general partner of the Partnership, such remaining
general partner(s) of the Partnership is (are) hereby authorized to and, to the
fullest extent permitted by law, shall carry on the business of the Partnership.
          13.2 Winding Up.
                    13.2.1 Upon the occurrence of a Liquidating Event, the
Partnership shall continue solely for the purposes of winding up its affairs in
an orderly manner, liquidating its assets and satisfying the claims of its
creditors and Partners. After the occurrence of a Liquidating Event, no Partner
shall take any action that is inconsistent with the winding up of the
Partnership’s business and affairs. The General Partner (or, in the event that
there is no remaining General Partner or the General Partner has dissolved,
become bankrupt within the meaning of the Act or ceased to operate, any Person
elected by a Majority of the Limited Partners (the General Partner or such other
Person being referred to herein as the “Liquidator”)) shall be responsible for
overseeing the winding up and dissolution of the Partnership and shall take full
account of the Partnership’s liabilities and property, and the Partnership
property shall be liquidated as promptly as the Liquidator determines is
consistent with obtaining the fair value thereof, and the proceeds therefrom

68



--------------------------------------------------------------------------------



 



(which may, to the extent determined by the Liquidator, include shares of stock
in the General Partner) shall be applied and distributed in the following order:

  (a)   First, to the satisfaction of all of the Partnership’s debts and
liabilities to creditors other than the Partners and their Assignees (whether by
payment or the making of reasonable provision for payment thereof);     (b)  
Second, to the satisfaction of all of the Partnership’s debts and liabilities to
the General Partner (whether by payment or the making of reasonable provision
for payment thereof), including, but not limited to, amounts due as
reimbursements under Section 7.3 hereof;     (c)   Third, to the satisfaction of
all of the Partnership’s debts and liabilities to the other Partners and any
Assignees (whether by payment or the making of reasonable provision for payment
thereof);     (d)   Fourth, to the satisfaction of all of the debts and
liabilities of any Subsidiary of the General Partner and the Partnership;    
(e)   Fifth, to the Holders of Senior Units in accordance with the designations
or preferences associated with such Senior Units;     (f)   Sixth, to the
Holders of Class A Convertible Preferred Units and Pari Passu Units pursuant to
Section 4.3.3 above; and     (g)   Subject to the terms of any additional
Partnership Unit Designation, the balance, if any, to the Holders of Common
Units, pro rata in accordance with their Percentage Interests.

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Section 13.
                    13.2.2 Notwithstanding the provisions of Section 13.2.1
hereof that require liquidation of the assets of the Partnership, but subject to
the order of priorities set forth therein, if prior to or upon dissolution of
the Partnership the Liquidator determines that an immediate sale of part or all
of the Partnership’s assets would be impractical or would cause undue loss to
the Partners, the Liquidator may, in its sole and absolute discretion, defer for
a reasonable time the liquidation of any assets except those necessary to
satisfy liabilities of the Partnership (including to those Partners as
creditors) and/or distribute to the Partners, in lieu of cash, as tenants in
common and in accordance with the provisions of Section 13.2.1 hereof, undivided
interests in such Partnership assets as the Liquidator deems not suitable for
liquidation. Any such distributions in kind shall be made only if they can be
made without registration under the Securities Act and if, following such
distributions, the Partnership is not required to register the interests so
distributed under the Exchange Act, and shall be subject to such conditions
relating to the disposition and management of such properties as the Liquidator
deems reasonable and equitable and to any agreements governing the operation of
such properties at such time. The Liquidator shall

69



--------------------------------------------------------------------------------



 



determine the fair market value of any property distributed in kind using such
reasonable method of valuation as it may adopt.
                    13.2.3 In the event that the Partnership is “liquidated”
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g), and any Partner
has a deficit balance in its Capital Account (after giving effect to all
contributions, distributions and allocations for all taxable years, including
the year during which such liquidation occurs) (a “Capital Account Deficit”),
such Partner shall have no obligation to make a contribution to the capital of
the Partnership on account of such deficit, and such Capital Account Deficit
shall not be considered a debt owed to the Partnership or any other person for
any purpose whatsoever. In the sole and absolute discretion of the General
Partner or the Liquidator, a pro rata portion of the distributions that would
otherwise be made to the Partners pursuant to this Section 13 may be:

  (a)   distributed to a trust established for the benefit of the Partners for
the purpose of liquidating Partnership assets, collecting amounts owed to the
Partnership, and paying any contingent or unforeseen liabilities or obligations
of the Partnership or of the General Partner arising out of or in connection
with the Partnership and/or Partnership activities. The assets of any such trust
shall be distributed to the General Partner and the Limited Partners, from time
to time, in the reasonable discretion of the General Partner, in the same
priority, proportions and amounts as would otherwise have been distributed to
the General Partner and the Limited Partners pursuant to this Agreement; or    
(b)   withheld or escrowed to provide a reasonable reserve for Partnership
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Partnership, provided that such withheld
or escrowed amounts shall be distributed as soon as practicable to the General
Partner and Limited Partners in the same priority, proportions and amounts as
would otherwise have been distributed to the General Partner and the Limited
Partners pursuant to this Agreement.

          13.3 Deemed Distribution and Recontribution. Notwithstanding any other
provision of this Section 13, in the event that the Partnership is liquidated
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g), but no
Liquidating Event has occurred, the Partnership’s Property shall not be
liquidated, the Partnership’s liabilities shall not be paid or discharged and
the Partnership’s affairs shall not be wound up. Instead, for federal income tax
purposes the Partnership shall be deemed to have contributed all of its assets
and liabilities to a new partnership in exchange for an interest in the new
partnership; and, immediately thereafter, distributed interests in the new
partnership to the Partners in accordance with the provisions of Section 13.2.1
in liquidation of the Partnership, and the new partnership shall be deemed to
continue the business of the Partnership. Nothing in this Section 13.3 shall be
deemed to have constituted any Assignee as a Substituted Limited Partner without
compliance with the provisions of Section 11.4 hereof.

70



--------------------------------------------------------------------------------



 



          13.4 Rights of Limited Partners. Except as otherwise provided in this
Agreement, (a) each Limited Partner shall look solely to the assets of the
Partnership for the obligations of the Partnership, (b) no Limited Partner shall
have the right or power to demand or receive property other than cash from the
Partnership and (c) no Limited Partner (other than any Limited Partner who holds
Class A Convertible Preferred Units or who holds Preferred Units, to the extent
specifically set forth herein and in the applicable Partnership Unit
Designation) shall have priority over any other Limited Partner as to the
distributions, allocations or liquidating distributions.
          13.5 Notice of Dissolution. In the event that a Liquidating Event
occurs or an event occurs that would, but for an election or objection by one or
more Partners pursuant to Section 13.1 hereof, result in a dissolution of the
Partnership, the General Partner shall, within thirty (30) days thereafter,
provide written notice thereof to each of the Partners and, in the General
Partner’s sole and absolute discretion or as required by the Act, to all other
parties with whom the Partnership regularly conducts business (as determined in
the sole and absolute discretion of the General Partner), and the General
Partner may, or, if required by the Act, shall, publish notice thereof in a
newspaper of general circulation in each place in which the Partnership
regularly conducts business (as determined in the sole and absolute discretion
of the General Partner).
          13.6 Cancellation of Certificate of Limited Partnership. Upon the
completion of the liquidation of the Partnership cash and property as provided
in Section 13.2 hereof, the Partnership shall be terminated, a certificate of
cancellation shall be filed with the State of Delaware, all qualifications of
the Partnership as a foreign limited partnership or association in jurisdictions
other than the State of Delaware shall be cancelled, and such other actions as
may be necessary to terminate the Partnership shall be taken.
          13.7 Reasonable Time for Winding-Up. A reasonable time shall be
allowed for the orderly winding-up of the business and affairs of the
Partnership and the liquidation of its assets pursuant to Section 13.2 hereof,
in order to minimize any losses otherwise attendant upon such winding-up, and
the provisions of this Agreement shall remain in effect between the Partners
during the period of liquidation.
          14. PROCEDURES FOR ACTIONS AND CONSENTS OF PARTNERS; AMENDMENTS;
MEETINGS.
          14.1 Procedures for Actions and Consents of Partners. The actions
requiring consent or approval of Limited Partners pursuant to this Agreement or
otherwise pursuant to applicable law, are subject to the procedures set forth in
this Section 14.
          14.2 Amendments.
                    14.2.1 Amendments to this Agreement may be proposed by the
General Partner or by a Majority of the Limited Partners. Within thirty
(30) days following such proposal, the General Partner shall submit to the
Limited Partners any proposed amendment that requires the consent of the Limited
Partners. The General Partner shall seek the written consent of the Limited
Partners on the proposed amendment or shall call a

71



--------------------------------------------------------------------------------



 



meeting to vote thereon and to transact any other business that the General
Partner may deem appropriate. For purposes of obtaining a written consent, the
General Partner may require a response within a reasonable specified time, but
not less than fifteen (15) days, and failure to respond in such time period
shall constitute a consent that is consistent with the General Partner’s
recommendation with respect to the proposal; provided, however, that an action
shall become effective at such time as requisite consents are received even if
prior to such specified time.
                    14.2.2 The General Partner shall not, without the prior
Consent of the Limited Partners, except as provided in Sections 4.4.1, 5.5,
6.2.1 and 14.2.3 hereof, amend, modify or terminate this Agreement.
                    14.2.3 Notwithstanding anything to the contrary contained
herein, including Section 14.2.2 hereof, the General Partner shall have the
power, without the Consent of the Limited Partners to amend this Agreement as
may be required to facilitate or implement any of the following purposes:

  (a)   to add to the obligations of the General Partner or surrender any right
or power granted to the General Partner or any Affiliate of the General Partner
for the benefit of the Limited Partners;     (b)   to reflect the admission,
substitution or withdrawal of Partners or the termination of the Partnership in
accordance with this Agreement;     (c)   to cure any ambiguity, correct or
supplement any provision in this Agreement not inconsistent with law or with
other provisions of this Agreement;     (d)   to satisfy any requirements,
conditions or guidelines contained in any order, directive, opinion, ruling or
regulation of a federal or state agency or contained in federal or state law;  
  (e)   (i) to reflect such changes as are reasonably necessary for the General
Partner to maintain or restore its status as a REIT or to satisfy the REIT
Requirements; or (ii) to reflect the Transfer of all or any part of a
Partnership Interest between the General Partner and any Qualified REIT
Subsidiary or Taxable REIT Subsidiary;     (f)   to modify the manner in which
Capital Accounts are computed (but only to the extent set forth in the
definition of “Capital Account” or contemplated by the Code or the Regulations);
and     (g)   to issue additional Partnership Interests in accordance with
Section 4.3.

                    14.2.4 Notwithstanding Sections 14.2.2 and 14.2.3 hereof,
this Agreement shall not be amended, and no action may be taken by the General
Partner, without the Consent of each Partner adversely affected thereby, if such
amendment or action would (i) convert a Limited Partner Interest in the
Partnership into a General Partner

72



--------------------------------------------------------------------------------



 



Interest (except as a result of the General Partner acquiring such Partnership
Interest), (ii) modify the limited liability of a Limited Partner, (iii) alter
the rights of any Partner to receive the distributions to which such Partner is
entitled, pursuant to Section 5 or Section 13.2.1 hereof, or alter the
allocations specified in Section 6 hereof (except, in any case, as permitted
pursuant to Sections 4.3, 5.5, 6.2.1 and 14.2.3 hereof), (iv) alter or modify
the Redemption rights, Redemption Cash Amount, REIT Consideration, or Common
Shares Amount as set forth in Sections 8.5 and 11.2 hereof (except, in any case,
as permitted pursuant to Sections 4.3, 5.5, 6.2.1 and 14.2.3 hereof), or amend
or modify any related definitions (except, in any case, as permitted pursuant to
Sections 4.3, 5.5, 6.2.1 and 14.2.3 hereof), (v) permit the removal of the
General Partner without its consent or (vi) amend this Section 14.2.4; provided,
however, that, notwithstanding anything to the contrary contained in this
Agreement, the Consent of each Partner adversely affected shall not be required
for any amendment or action that affects all Partners holding the same class or
series of Partnership Units (including the Class A Convertible Preferred Units)
on a uniform or pro rata basis (in which event such amendment shall require
approval by a majority of the Partnership Units of such class or series).
Further, no amendment may alter the restrictions on the General Partner’s
authority set forth elsewhere in this Section 14.2 without the Consent specified
therein. Any such amendment or action consented to by any Partner shall be
effective as to that Partner, notwithstanding the absence of such consent by any
other Partner.
          14.3 Meetings of the Partners.
                    14.3.1 Meetings of the Partners may be called by the General
Partner and shall be called upon the receipt by the General Partner of a written
request by a Majority of the Limited Partners. The call shall state the nature
of the business to be transacted. Notice of any such meeting shall be given to
all Partners not less than seven (7) days or more than sixty (60) days prior to
the date of such meeting. Partners may vote in person or by proxy at such
meeting. Whenever the vote or Consent of Partners is permitted or required under
this Agreement, such vote or Consent may be given at a meeting of Partners or
may be given in accordance with the procedure prescribed in Section 14.3.2
hereof.
                    14.3.2 Any action required or permitted to be taken at a
meeting of the Partners may be taken without a meeting if a written consent
setting forth the action so taken is signed by a majority of the Percentage
Interests of the Partners (or such other percentage as is expressly required by
this Agreement for the action in question), including the Percentage Interest of
the General Partner. Such consent may be in one instrument or in several
instruments, and shall have the same force and effect as a vote of a majority of
the Percentage Interests of the Partners (or such other percentage as is
expressly required by this Agreement). Such consent shall be filed in the books
and records of the Partnership. An action so taken shall be deemed to have been
taken at a meeting held on the effective date so certified.
                    14.3.3 Each Limited Partner may authorize any Person or
Persons to act for it by proxy on all matters in which a Limited Partner is
entitled to participate, including waiving notice of any meeting, or voting or
participating at a meeting. Every

73



--------------------------------------------------------------------------------



 



proxy must be signed by the Limited Partner or its attorney-in-fact. No proxy
shall be valid after the expiration of eleven (11) months from the date thereof
unless otherwise provided in the proxy (or there is receipt of a proxy
authorizing a later date). Every proxy shall be revocable at the pleasure of the
Limited Partner executing it, such revocation to be effective upon the
Partnership’s receipt of written notice of such revocation from the Limited
Partner executing such proxy. The use of proxies will be governed in the same
manner as in the case of corporations organized under the General Corporation
Law of Delaware (including Section 212 thereof).
                    14.3.4 Each meeting of Partners shall be conducted by the
General Partner or such other Person as the General Partner may appoint pursuant
to such rules for the conduct of the meeting as the General Partner or such
other Person deems appropriate in its sole and absolute discretion. Without
limitation, meetings of Partners may be conducted in the same manner as meetings
of the General Partner’s shareholders and may be held at the same time as, and
as part of, the meetings of the General Partner’s shareholders.
          15. GENERAL PROVISIONS.
          15.1 Addresses and Notice. Any notice, demand, request or report
required or permitted to be given or made to a Partner or Assignee under this
Agreement shall be in writing and shall be deemed given or made when delivered
in person or when sent by first class United States mail or by other means of
written communication (including by telecopy, facsimile, or commercial courier
service) to the Partner or Assignee at the address set forth in the books and
records of the Partnership or such other address of which the Partner shall
notify the General Partner in writing.
          15.2 Entire Agreement. This Agreement contains all of the
understandings and agreements between and among the Partners with respect to the
subject matter of this Agreement and the rights, interests and obligations of
the Partners with respect to the Partnership.
          15.3 Governing Law Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware without
reference to principles of conflicts of law. The Partners: (x) agree that any
suit, action or legal proceeding relating to this Agreement shall only be
brought in any federal court located in Delaware, if federal jurisdiction is
available, and, otherwise, in any state court located in such state; (y) consent
to the jurisdiction of each such court in any such suit, action or proceeding;
and (z) waive any objection which they may have to the laying of venue in any
such suit, action or proceeding in either such court. Further, the Partners
hereby consent and submit to the personal jurisdiction of the Delaware courts,
both state and federal, and hereby waive any and all objections now or hereafter
existing to personal jurisdiction of said courts over them. The Partners waive,
to the extent permitted under applicable law, any right they may have to assert
the doctrine of forum non conveniens or to object to venue to the extent any
proceeding is brought in accordance with this section.
          15.4 Headings.  The headings of various Sections in this Agreement are
for convenience only, and are not to be utilized in construing the content or
meaning of the substantive provisions hereof.

74



--------------------------------------------------------------------------------



 



          15.5 Pronouns and Plurals. Whenever the context may require, any
pronouns used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.
          15.6 Further Action. The Partners shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.
          15.7 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.
          15.8 Counterparts. This Agreement may be executed in any number of
identical counterparts, any of which may contain the signatures of less than all
parties, and all of which together shall constitute a single agreement.
          15.9 Fax Signatures. Any signature page hereto delivered by a fax
machine or telecopy machine shall be binding to the same extent as an original
signature page, with regard to any agreement subject to the terms hereof or any
amendment thereto. Any party who delivers such a signature page agrees to later
deliver an original counterpart to any party that requests it.
          15.10 Partial Invalidity. The provisions hereof shall be deemed
independent and severable, and the invalidity or partial invalidity or
enforceability of any one provision shall not affect the validity of
enforceability of any other provision hereof.
          15.11 Waiver.
                    15.11.1 No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach or any other covenant, duty, agreement or
condition.
                    15.11.2 The restrictions, conditions and other limitations
on the rights and benefits of the Limited Partners contained in this Agreement,
and the duties, covenants and other requirements of performance or notice by the
Limited Partners, are for the benefit of the Partnership and, except for an
obligation to pay money to the Partnership, may be waived or relinquished by the
General Partner, in its sole and absolute discretion, on behalf of the
Partnership in one or more instances from time to time and at any time;
provided, however, that any such waiver or relinquishment may not be made if it
would have the effect of (i) creating liability for any Limited Partner,
(ii) causing the Partnership to cease to qualify as a limited partnership,
(iii) reducing the amount of cash otherwise distributable to the Limited
Partners, (iv) resulting in the classification of the Partnership as an
association or publicly traded partnership taxable as a corporation or
(v) violating the Securities Act, the Exchange Act or any state “blue sky” or
other securities laws; provided, further, that any waiver relating to compliance
with the Ownership Limit or other restrictions in the Articles of Incorporation
shall be made and shall be effective only as provided in the Articles of
Incorporation.

75



--------------------------------------------------------------------------------



 



          15.12 Limitation to Preserve REIT Status. Notwithstanding anything
else in this Agreement, to the extent that the amount paid, credited,
distributed or reimbursed by the Partnership to any REIT Partner or its
officers, directors, employees or agents, whether as a reimbursement, fee,
expense or indemnity (a “REIT Payment”), would constitute gross income to the
REIT Partner for purposes of Code Section 856(c)(2) or Code Section 856(c)(3),
then, notwithstanding any other provision of this Agreement, the amount of such
REIT Payments, as selected by the General Partner in its discretion from among
items of potential distribution, reimbursement, fees, expenses and indemnities,
shall be reduced for any Fiscal Year so that the REIT Payments, as so reduced,
for or with respect to such REIT Partner shall not exceed the lesser of:
          (i) an amount equal to the excess, if any, of (a) four and nine-tenths
percent (4.9%) of the REIT Partner’s total gross income (but excluding the
amount of any REIT Payments) for the Fiscal Year that is described in
subsections (A) through (H) of Code Section 856(c)(2) over (b) the amount of
gross income (within the meaning of Code Section 856(c)(2)) derived by the REIT
Partner from sources other than those described in subsections (A) through
(H) of Code Section 856(c)(2) (but not including the amount of any REIT
Payments); or
          (ii) an amount equal to the excess, if any, of (a) twenty-four percent
(24%) of the REIT Partner’s total gross income (but excluding the amount of any
REIT Payments) for the Fiscal Year that is described in subsections (A) through
(I) of Code Section 856(c)(3) over (b) the amount of gross income (within the
meaning of Code Section 856(c)(3)) derived by the REIT Partner from sources
other than those described in subsections (A) through (I) of Code
Section 856(c)(3) (but not including the amount of any REIT Payments);
provided, however, that REIT Payments in excess of the amounts set forth in
clauses (i) and (ii) above may be made if the General Partner, reasonably
determines, on the advice of counsel, that the receipt of such excess amounts
shall not adversely affect the REIT Partner’s ability to qualify as a REIT. To
the extent that REIT Payments may not be made in a Fiscal Year as a consequence
of the limitations set forth in this Section 15.12, such REIT Payments shall
carry over and shall be treated as arising in the following Fiscal Year(s). The
purpose of the limitations contained in this Section 15.12 is to prevent any
REIT Partner from failing to qualify as a REIT under the Code by reason of such
REIT Partner’s share of items, including distributions, reimbursements, fees,
expenses or indemnities, receivable directly or indirectly from the Partnership,
and this Section 15.12 shall be interpreted and applied to effectuate such
purpose.
          15.13 No Partition. No Partner nor any successor-in-interest to a
Partner shall have the right while this Agreement remains in effect to have any
property of the Partnership partitioned, or to file a complaint or institute any
proceeding at law or in equity to have such property of the Partnership
partitioned, and each Partner, on behalf of itself and its successors and
assigns hereby waives any such right. It is the intention of the Partners that
the rights of the parties hereto and their successors-in-interest to Partnership
property, as among themselves, shall be

76



--------------------------------------------------------------------------------



 



governed by the terms of this Agreement, and that the rights of the Partners and
their successors-in-interest shall be subject to the limitations and
restrictions as set forth in this Agreement.
          15.14 No Third-Party Rights Created Hereby. The provisions of this
Agreement are solely for the purpose of defining the interests of the Partners,
inter se; and no other person, firm or entity (i.e., a party who is not a
signatory hereto or a permitted successor to such signatory hereto) shall have
any right, power, title or interest by way of subrogation or otherwise, in and
to the rights, powers, title and provisions of this Agreement. No creditor or
other third party having dealings with the Partnership (other than as expressly
set forth herein with respect to Indemnitees) shall have the right to enforce
the right or obligation of any Partner to make Capital Contributions or loans to
the Partnership or to pursue any other right or remedy hereunder or at law or in
equity. None of the rights or obligations of the Partners herein set forth to
make Capital Contributions or loans to the Partnership shall be deemed an asset
of the Partnership for any purpose by any creditor or other third party, nor may
any such rights or obligations be sold, transferred or assigned by the
Partnership or pledged or encumbered by the Partnership to secure any debt or
other obligation of the Partnership or any of the Partners.
          15.15 No Rights as Stockholders. Nothing contained in this Agreement
shall be construed as conferring upon the Unitholders any rights whatsoever as
stockholders of the General Partner, including without limitation any right to
receive dividends or other distributions made to stockholders of the General
Partner or to vote or to consent or receive notice as stockholders in respect of
any meeting of stockholders for the election of directors of the General Partner
or any other matter.
          15.16 Construction. Whenever used in this Agreement, the singular
shall include the plural and vice versa (where applicable), the use of the
masculine, feminine or neuter gender shall include the other genders (unless the
context otherwise requires), the words “hereof,” “herein,” “hereto,” “hereby,”
“hereunder” and other words of similar import refer to this Agreement as a whole
(including all schedules and exhibits), the words “include,” “includes” and
“including” shall mean “include, without limitation,” “includes, without
limitation” and “including, without limitation,” respectively. Each party has
been represented by its own counsel in connection with the negotiation and
preparation of this Agreement and, consequently, each party hereby waives the
application of any rule of law that would otherwise be applicable in connection
with the interpretation of this Agreement, including any rule of law to the
effect that any provision of this Agreement shall be interpreted or construed
against the party whose counsel drafted that provision.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

77



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

                      GENERAL PARTNER:    
 
                        PACIFIC OFFICE PROPERTIES TRUST, INC.    
 
               
 
      By:              /s/ Dallas E. Lucas    
 
         
 
Name: Dallas E. Lucas    
 
          Title: President and Chief Executive Officer    

                              LIMITED PARTNERS:    
 
                                POP VENTURE, LLC    
 
                                    By: POP FUNDING, LLC, its Managing Member  
 
 
                                        By: JHS Manager, LLC, its Manager    
 
                       
 
                  By:                     /s/ Jay H. Shidler                    
   
 
                  Name: Jay H. Shidler    
 
                  Title: Sole Member    

                      POPTLP, LLC    
 
                        By: PACIFIC OFFICE PROPERTIES TRUST, INC., its sole
member    
 
               
 
          By:                     /s/ Dallas E. Lucas                        
 
          Name: Dallas E. Lucas    
 
          Title: President and Chief Executive Officer    

S-1



--------------------------------------------------------------------------------



 



Exhibit A

                      Common Units   Preferred Units Name and Address  
(Percentage)   (Percentage)
GENERAL PARTNER:
               
 
               
Pacific Office Properties Trust, Inc.
    3,031,125       0  
233 Wilshire Blvd., Suite 830
               
Santa Monica, CA 90401
    18.25 %     0 %
 
               
LIMITED PARTNERS:
               
 
               
POP Venture, LLC
    13,576,165       4,545,300  
841 Bishop Street
               
Honolulu, HI 96813
    81.75 %     100 %
 
               
POPTLP, LLC
    0       0  
841 Bishop Street
               
Honolulu, HI 96813
    0 %     0 %

A-1



--------------------------------------------------------------------------------



 



Exhibit B
NOTICE OF REDEMPTION

To:   Pacific Office Properties Trust, Inc.
[ADDRESS]

          The undersigned Limited Partner hereby irrevocably tenders for
Redemption Common Units in Pacific Office Properties, L.P. in accordance with
the terms of the Amended and Restated Agreement of Limited Partnership of
Pacific Office Properties, L.P. (the “Agreement”), and the Redemption rights
referred to therein. The undersigned Limited Partner:
          (a) undertakes (i) to surrender such Common Units and any certificate
therefor at the closing of the Redemption and (ii) to furnish to the General
Partner, prior to the Specified Redemption Date, the documentation, instruments
and information required under Section 8.5.10 of the Agreement;
          (b) directs that the certified check representing the Redemption Cash
Amount, or the Common Shares Amount, as applicable, deliverable upon the closing
of such Redemption be delivered to the address specified below;
          (c) represents, warrants, certifies and agrees that:

  (i)   the undersigned Limited Partner is a Qualifying Party,     (ii)   the
undersigned Limited Partner has, and at the closing of the Redemption will have,
good, marketable and unencumbered title to such Common Units, free and clear of
the rights or interests of any other person or entity,     (iii)   the
undersigned Limited Partner has, and at the closing of the Redemption will have,
the full right, power and authority to tender and surrender such Common Units as
provided herein, and     (iv)   the undersigned Limited Partner has obtained the
consent or approval of all persons and entities, if any, having the right to
consent to or approve such tender and surrender; and

          (d) acknowledges that he will continue to own such Common Units until
and unless either (1) such Common Units are acquired by the General Partner
pursuant to Section 8.5.4 of the Agreement or (2) such redemption transaction
closes.

B-1



--------------------------------------------------------------------------------



 



     All capitalized terms used herein and not otherwise defined shall have the
same meaning ascribed to them respectively in the Agreement.
Dated:

         
Name of Limited Partner:
       
 
   
 
             
(Signature of Limited Partner or Assignee)
       
 
             
 (Street Address)
       
 
             
 (City)          (State)          (Zip Code)
       
 
       
 Signature Guaranteed by:
       
 
   
 
       
Issue Check Payable to:
       
 
   

         
Please insert social security or identifying number:
           
 
   

B-2



--------------------------------------------------------------------------------



 



Exhibit C
City Square

1.   Agreement Regarding Consent to Transfer.   2.   Modification of Mezzanine
Loan Agreement, Note and Other Loan Documents.   3.   Assignment of membership
interests of STIRR N. Central, LLC and First Amendment to Operating Agreement.

First Insurance Center (leasehold):

1.   Consent and Ratification Agreement.   2.   Confirmation of Guaranty and
Environmental Indemnity.   3.   Certification.   4.   Ground Lessor Estoppel and
Agreement.   5.   Assignment of membership interests of Pacific Office
Properties Trust (Ward Avenue), LLC and First Amendment to Operating Agreement.

First Insurance Center (fee loan):

1.   Reaffirmation, Consent to Transfer and Addition of Indemnitor among 101
Park Avenue (1100 Ward), LLC, a Delaware limited liability company (“FI Fee
Borrower”), James C. Reynolds, Reynolds Partners, a Hawaii limited partnership,
POP LP and Wells Fargo Bank, N.A., as Trustee for the Registered Holders of GS
Mortgage Securities Corporation II, Commercial Mortgage Pass-Through
Certificates, Series 2006-GG6 (“FI Fee Lender”).   2.   Post Closing Agreement
made by FI Fee Borrower and POP LP for the benefit of FI Fee Lender.   3.  
Certificate of Borrower made by FI Fee Borrower.   4.   Assignment of membership
interests and Amendment to Operating Agreement of 101 Park Avenue (1100 Ward),
LLC.

Pacific Business News Building:

1.   Reaffirmation, Consent to Transfer and Addition of Indemnitor among PBN
Office, LLC, a Delaware limited liability company (“PNB Borrower”), James C.
Reynolds, STIRR-PBN, LLC, a Hawaii limited liability company, Pacific Office
Properties, L.P., a Delaware limited partnership (“POP LP”) and LaSalle Bank
National Association, as Trustee for the Registered Holders of Greenwich Capital
Commercial Funding Corp., Commercial Mortgage Trust 2005-GG5, Commercial
Mortgage Pass-Through Certificates, Series 2005-GG5 (“PBN Lender”).

C-1



--------------------------------------------------------------------------------



 



2.   Post Closing Agreement made by PNB Borrower and POP LP for the benefit of
PBN Lender.   3.   Certificate of Borrower made by PBN Borrower.   4.  
Assignment of membership interests and Amendment to Operating Agreement of PBN
Office, LLC.

Seville:

1.   Acknowledgement and Reaffirmation Agreement between Pacific Office
Properties/Seville Plaza, LLC, Seville HAB, LLC and LaSalle Bank National
Association, as Trustee for Banc of America Commercial Mortgage Inc., Commercial
Mortgage Pass-Through Certificates.   2.   Borrower’s Certificate for Pacific
Office Properties/Seville Plaza, LLC.   3.   Borrower’s Certificate for Seville
HAB, LLC.   4.   Assignment of membership interests of Pacific Office
Properties/Seville Mezzanine Partners, LLC and Second Amendment to Operating
Agreement.

Waterfront:

1.   Pacific Office Properties, L.P. Officer’s Certificate   2.   Waterfront
Partners OP, LLC Officer’s Certificate   3.   Omnibus Amendment to Loan
Documents by and between Waterfront A, LLC, Waterfront B, LLC, Waterfront C,
LLC, Waterfront D, LLC, and Waterfront E, LLC, tenants-in-common, as Borrowers,
and KeyCorp. Real Estate Capital Markets, Inc. d/b/a KeyBank Real Estate
Capital, as authorized agent for Wells Fargo Bank Minnesota, N.A., as trustee in
trust for the registered Holders of Credit Suisse First Boston Mortgage
Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2006-C5.
  4.   Letter Agreement by and between WFP Mezzanine A, LLC, WFP Mezzanine B,
LLC, WFP Mezzanine C, LLC, WFP Mezzanine D, LLC, and WFP Mezzanine E, LLC,
Waterfront Partners OP, LLC and Concord Real Estate CDO 2006-1, Ltd.   5.  
Letter Agreement between KeyCorp Real Estate Markets, Inc. d/b/a KeyBank Real
Estate Capital, as authorized agent for Wells Fargo Bank Minnesota, N.A., as
trustee, in trust for the registered Holders of Credit Suisse First Boston
Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates,
Series 2006-C5 and Waterfront A, LLC, Waterfront B, LLC, Waterfront C, LLC,
Waterfront D, LLC, and Waterfront E, LLC.

City Center:

1.   Consent and Agreement.

C-2



--------------------------------------------------------------------------------



 



Davies:

1.   Letter from Wachovia Bank, National Association to the Shidler Group

Pan Am:

1.   Letter from Wachovia Bank, National Association to the Shidler Group

2.   First Amendment to Loan Agreement among PAN AM I, LLC, PAN AM II, LLC, PAN
AM III, LLC and PAN AM IV, LLC, each a Delaware limited liability company, and
WELLS FARGO BANK, N.A., AS TRUSTEE FOR THE REGISTERED HOLDERS OF WACHOVIA BANK
COMMERCIAL MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES
2006-C27.

Sorrento:
Nothing

C-3